Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT

Among

GENERAL MOTORS COMPANY,

GENERAL MOTORS FINANCIAL COMPANY, INC.,

GENERAL MOTORS DO BRASIL LTDA.,

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

Dated as of October 17, 2014

 

JPMORGAN CHASE BANK, N.A.,     CITIBANK, N.A., as Administrative Agent     as
Syndication Agent J.P. MORGAN SECURITIES LLC,     CITIGROUP GLOBAL MARKETS INC.,
as Global Coordinator, Joint Lead Arranger and Joint Bookrunner     as Global
Coordinator, Joint Lead Arranger and Joint Bookrunner

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH1,2   LLOYDS BANK
PLC1,2   TORONTO DOMINION (TEXAS) LLC1,2   BANCO DO BRASIL S.A.3 BANCO BRADESCO
S.A. as Asian Pacific   as European Regional   as North American   as Co-Latin
American Regional Coordinator   Coordinator   Regional Coordinator   Regional
Coordinators BARCLAYS BANK PLC1,2   BNP PARIBAS1,2   COMMERZBANK CAPITAL
MARKETS1,2   CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK1,2

CREDIT SUISSE SECURITIES (USA) LLC1

CREDIT SUISSE AG2

  DEUTSCHE BANK SECURITIES INC.1,2   GOLDMAN SACHS BANK USA1,2   MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED1       as Co-Syndication Agent

 

MIZUHO BANK, LTD.1,2   MORGAN STANLEY SENIOR FUNDING, INC.1,2  

RBC CAPITAL MARKETS1

ROYAL BANK OF CANADA2

 

RBS SECURITIES INC.1

THE ROYAL BANK OF SCOTLAND PLC2

  SOCIÉTÉ GÉNÉRALE1,2

As Joint Bookrunners and Joint Lead Arrangers when noted ( 1 ), as Documentation
Agents when noted ( 2 ), and as Brazilian Administrative Agent when noted ( 3 )



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1 DEFINITIONS

     1     

1.1

 

Defined Terms

     1     

1.2

 

Other Definitional Provisions

     35     

1.3

 

Conversion of Foreign Currencies

     36     

1.4

 

Other Interpretive Provisions

     36   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     36     

2.1

 

Domestic Commitments

     36     

2.2

 

Procedure for Domestic Loan Borrowing

     37     

2.3

 

Multicurrency Commitments

     37     

2.4

 

Procedure for Multicurrency Loan Borrowing

     38     

2.5

 

Brazilian Commitments

     39     

2.6

 

Brazilian Reporting

     39     

2.7

 

[Reserved]

     39     

2.8

 

[Reserved]

     40     

2.9

 

[Reserved]

     40     

2.10

 

Competitive Bid Procedure

     40     

2.11

 

Facility Fees, etc.

     43     

2.12

 

Termination, Reduction and Reallocation of Commitments

     43     

2.13

 

Optional Prepayments

     45     

2.14

 

Mandatory Prepayments

     46     

2.15

 

Conversion and Continuation Options

     47     

2.16

 

Limitations on Eurocurrency Tranches

     48     

2.17

 

Interest Rates and Payment Dates

     48     

2.18

 

Computation of Interest and Fees

     49     

2.19

 

Inability to Determine Interest Rate; Illegality

     49     

2.20

 

Pro Rata Treatment and Payments; Evidence of Debt

     51     

2.21

 

Requirements of Law

     53     

2.22

 

Taxes

     54     

2.23

 

Indemnity

     58     

2.24

 

Change of Applicable Lending Office

     59     

2.25

 

Replacement/Termination of Lenders

     59   



--------------------------------------------------------------------------------

 

2.26

 

Defaulting Lender

     60     

2.27

 

Reallocation of Payments for the Account of Defaulting Lenders

     62     

2.28

 

New Local Facilities

     63     

2.29

 

Incremental Commitments/Facilities

     64     

2.30

 

Termination Date Extension

     65   

SECTION 3 LETTERS OF CREDIT

     66     

3.1

 

L/C Commitment

     66     

3.2

 

Procedure for Issuance of Letters of Credit

     67     

3.3

 

Fees and Other Charges

     67     

3.4

 

L/C Participations

     68     

3.5

 

Reimbursement Obligation of the Company and the Applicable Account Party

     69     

3.6

 

Obligations Absolute

     70     

3.7

 

Letter of Credit Payments

     70     

3.8

 

Applications

     71     

3.9

 

Collateralization

     71     

3.10

 

New Issuing Lenders; L/C Commitments

     71     

3.11

 

Conflicts

     72   

SECTION 4 REPRESENTATIONS AND WARRANTIES

     72     

4.1

 

Financial Condition

     72     

4.2

 

No Change

     73     

4.3

 

Existence

     73     

4.4

 

Power; Authorization; Enforceable Obligations

     73     

4.5

 

No Legal Bar

     73     

4.6

 

Litigation

     73     

4.7

 

No Default

     73     

4.8

 

Ownership of Property

     74     

4.9

 

Intellectual Property

     74     

4.10

 

Federal Regulations

     74     

4.11

 

ERISA

     74     

4.12

 

Investment Company Act

     74     

4.13

 

Ownership of the Subsidiary Borrowers

     74     

4.14

 

[Reserved]

     74     

4.15

 

Use of Proceeds

     74     

4.16

 

Anti-Corruption Laws and Sanctions

     74   

 

ii



--------------------------------------------------------------------------------

SECTION 5 CONDITIONS PRECEDENT

     75     

5.1

 

Conditions to Closing Date

     75     

5.2

 

Conditions to Each Extension of Credit

     76   

SECTION 6 AFFIRMATIVE COVENANTS

     77     

6.1

 

Financial Statements

     77     

6.2

 

Compliance Certificates

     77     

6.3

 

Maintenance of Business; Existence

     78     

6.4

 

Maintenance of Insurance

     78     

6.5

 

Notices

     78     

6.6

 

[Reserved]

     78     

6.7

 

Reinstated Guarantors, etc.

     78     

6.8

 

[Reserved]

     79     

6.9

 

Books and Records

     79     

6.10

 

Ratings

     79   

SECTION 7 NEGATIVE COVENANTS

     79     

7.1

 

[Reserved]

     79     

7.2

 

Minimum Liquidity

     79     

7.3

 

[Reserved]

     79     

7.4

 

Indebtedness

     79     

7.5

 

Asset Sale Restrictions

     80     

7.6

 

[Reserved]

     80     

7.7

 

Fundamental Changes

     80     

7.8

 

Anti-Corruption Laws and Sanctions

     81   

SECTION 8 EVENTS OF DEFAULT

     81   

SECTION 9 THE AGENTS

     83     

9.1

 

Appointment

     83     

9.2

 

Delegation of Duties

     84     

9.3

 

Exculpatory Provisions

     84     

9.4

 

Reliance by Administrative Agent and the Brazilian Administrative Agent

     84     

9.5

 

Notice of Default

     85     

9.6

 

Non-Reliance on Agents and Other Lenders

     85     

9.7

 

Indemnification

     86     

9.8

 

Agent in Its Individual Capacity

     86   

 

iii



--------------------------------------------------------------------------------

 

9.9

 

Successor Administrative Agent

     86     

9.10

 

Replacement of Brazilian Administrative Agent

     87     

9.11

 

Bookrunners, Lead Arrangers, Global and Regional Coordinators, Documentation
Agents, Syndication Agent and Co-Syndication Agent

     87   

SECTION 10 MISCELLANEOUS

     88     

10.1

 

Amendments and Waivers

     88     

10.2

 

Notices

     91     

10.3

 

No Waiver; Cumulative Remedies

     94     

10.4

 

Survival of Representations and Warranties

     94     

10.5

 

Payment of Expenses

     95     

10.6

 

Successors and Assigns; Participations and Assignments

     96     

10.7

 

Adjustments

     100     

10.8

 

Counterparts

     101     

10.9

 

Severability

     101     

10.10

 

Integration

     101     

10.11

 

GOVERNING LAW

     101     

10.12

 

Submission to Jurisdiction; Waivers

     102     

10.13

 

Judgment

     103     

10.14

 

Acknowledgements

     103     

10.15

 

Releases of Guarantees and Liens

     103     

10.16

 

Confidentiality

     104     

10.17

 

WAIVERS OF JURY TRIAL

     105     

10.18

 

USA Patriot Act

     105     

10.19

 

[Reserved]

     105     

10.20

 

No Novation

     105   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Commitments

1.1B

   Initial Excluded Subsidiaries

1.1C

   Applicable Pricing Grid

1.1D

   Existing Liens

4.6

   Litigation

EXHIBITS:

 

A

   Form of Guarantee

B

   [Reserved]

C

   Form of Competitive Bid Request

D

   Form of Competitive Bid

E

   Form of Competitive Bid Accept/Reject Letter

F

   [Reserved]

G

   Form of Incremental Loan Activation Notice

H

   Form of Closing Certificate

I

   Form of Assignment and Assumption

J

   Form of Borrower Joinder Agreement

K-1

   Form of Exemption Certificate for Non-Partnership Non-U.S. Lenders

K-2

   Form of Exemption Certificate for Partnership Non-U.S. Lenders

K-3

   Form of Exemption Certificate for Non-Partnership Non-U.S. Participants

K-4

   Form of Exemption Certificate for Partnership Non-U.S. Participants

L

   Form of Compliance Certificate

M

   Form of Note

N

   Form of Borrowing Request

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT AGREEMENT, dated as of
October 17, 2014 (this “Agreement”), among GENERAL MOTORS COMPANY, a Delaware
corporation (the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), General Motors do Brasil Ltda., a Brazilian limited
liability company (“GMB”), the other Subsidiary Borrowers (as defined herein)
from time to time parties hereto, the several banks and other financial
institutions or entities from time to time parties hereto, as lenders
(collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A. (and any of its
branches and affiliates acting on its behalf in such capacity), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Banco do Brasil S.A. (and any of its branches and affiliates acting on
its behalf in such capacity) as administrative agent for the Brazilian Lenders
(in such capacity, the “Brazilian Administrative Agent”), CITIBANK, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and BANK OF
AMERICA, N.A., as co-syndication agent (in such capacity, the “Co-Syndication
Agent”).

WHEREAS, General Motors Holdings LLC, a Delaware limited liability company (“GM
Holdings”) entered into that certain Five Year Revolving Credit Agreement, dated
as of November 5, 2012 (the “Existing Five Year Credit Agreement”), with the
other subsidiary borrowers from time to time party thereto, the several lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents party thereto;

WHEREAS, the parties have agreed to amend and restate the Existing Five Year
Credit Agreement as provided in this Agreement, which Agreement shall become
effective upon the satisfaction (or waiver pursuant to Section 10.1) of the
conditions set forth in Section 5.1;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Closing Date (as defined below), the Existing Five Year Credit Agreement shall
be amended and restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2013 10-K” has the meaning assigned to such term in Section 4.1.

“3-Year Revolving Credit Agreement” means (i) that certain Amended and Restated
Three Year Revolving Credit Agreement, dated as of the date hereof, among the
Company, GMF, GM Europe Treasury Company AB, GMB, certain other subsidiaries of
the Company from time to time party thereto as borrowers, the lenders from time
to time party thereto and JPMorgan Chase Bank, N.A. as administrative agent, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time and (ii) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation, irrespective of the amount thereof or any combination
of any one or more of the foregoing, that has been incurred to extend, replace,
renew, defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding



--------------------------------------------------------------------------------

under the Amended and Restated Three Year Revolving Credit Agreement referred to
in clause (i) above or any other agreement or instrument referred to in this
clause (ii) unless the Company notifies the Administrative Agent that it is not
intended to be a “3-Year Revolving Credit Agreement” hereunder. All references
to the “3-Year Revolving Credit Agreement” in this Agreement shall refer to any
3-Year Revolving Credit Agreement then extant.

“3-Year Total Available Commitments” means the “Total Available Commitments” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total Available
Commitments” shall be deemed to mean the sum of the “3-Year Total Available
Commitments” (as defined above) under each such agreement).

“3-Year Total Commitments” means the “Total Commitments” (or equivalent term)
under, and as defined in, the 3-Year Revolving Credit Agreement (it being
understood that if there is more than one 3-Year Revolving Credit Agreement in
effect at any time, references hereunder to “3-Year Total Commitments” shall be
deemed to mean the sum of the “3-Year Total Commitments” (as defined above)
under each such agreement).

“3-Year Total Extensions of Credit” means the “Total Extensions of Credit” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total
Extensions of Credit” shall be deemed to mean the sum of the “3-Year Total
Extensions of Credit” (as defined above) under each such agreement).

“ABR” means for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus  1⁄2
of 1.00% and (c) the Eurocurrency Rate, calculated as of such date in respect of
a proposed Eurocurrency Loan denominated in Dollars with a one-month interest
period, plus 1.00%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurocurrency Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Rate, respectively.

“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Affected Foreign Currency” has the meaning assigned to such term in
Section 2.19(a)(iii).

“Agents” means the Administrative Agent and the Brazilian Administrative Agent,
collectively.

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, in its reasonable discretion based on market
conditions in consultation with the Company (and any applicable Subsidiary
Borrower) and the relevant Lenders, plus (b) the Applicable Margin for
Eurocurrency Loans. When used in reference to any Loan, “Alternate Rate” refers
to whether such Loan is bearing interest at a rate determined by reference to
the Alternate Rate.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act.

“Applicable Account Party” has the meaning assigned to such term in
Section 3.1(a).

“Applicable Lending Office” means, for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Loans denominated in the applicable
Currency, ABR Loans, CDI Loans, L/C Obligations or Letters of Credit denominated
in the applicable Currency, as applicable, as notified to the Administrative
Agent and the Company or as otherwise specified in the Assignment and Assumption
pursuant to which such Lender became a party hereto, any of which offices may,
subject to Section 2.24, be changed by such Lender upon 10 days’ prior written
notice to the Administrative Agent and the Company.

“Applicable Margin” means, for any day, with respect to any ABR Loan, CDI Loan
or Eurocurrency Loan, as the case may be, the applicable rate per annum set
forth under the relevant column heading in the Applicable Pricing Grid, based
upon the Facility Rating in effect on such day; provided, however, that prior to
the time that the Company has delivered Facility Ratings pursuant to
Section 6.10, the Applicable Margin shall be (i) [***] per annum in the case of
ABR Loans and (ii) [***] per annum in the case of Eurocurrency Loans.

“Applicable Pricing Grid” means the table set forth on Schedule 1.1C.

“Application” means, with respect to an Issuing Lender, a customary application
consistent with this Agreement, in such form as such Issuing Lender may specify
from time to time, requesting such Issuing Lender to issue a Letter of Credit.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.2(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
revolving extensions of credit in the ordinary course and that is administered
or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

“Arrangers” has the meaning assigned to such term in Section 9.11.

“Assignee” has the meaning assigned to such term in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit I.

“Benefitted Lender” has the meaning assigned to such term in Section 10.7.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” means the Company, GMB, GMF or any other Subsidiary Borrower
designated from time to time by the Company until (in the case of any Subsidiary
Borrower) such time as such Subsidiary Borrower is removed as a party hereto
pursuant to Section 10.1(d).

“Borrower Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit J.

“Borrowing Date” means any Business Day specified by the Company or any
Subsidiary Borrower as a date on which the Company or such Subsidiary Borrower
requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by any Borrower for a Domestic Loan or
Multicurrency Loan, in substantially the form of Exhibit N.

“Brazilian Administrative Agent” has the meaning assigned to such term in the
preamble hereto.

“Brazilian Bank Certificate” means each bank credit certificate, issued by any
Brazilian Subsidiary Borrower in favor of any Brazilian Lender pursuant to which
such Brazilian Lender agrees to make Brazilian Loans.

“Brazilian Commitment” means as to any Lender, the obligation of such Lender, if
any, to make Brazilian Loans in an aggregate principal amount in Brazilian Reais
the Dollar Equivalent of which shall not exceed the amount set forth under the
heading “Brazilian Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate principal amount in Brazilian Reais of the Brazilian
Commitment shall be (i) calculated based on the Real/U.S. Dollars exchange rate,
expressed as the amount of Real for conversion into Dollars as reported by the
Central Bank of Brazil and on its website (which, at the date hereof, is located
at http://www.bcb.gov.br/?txcambio), under transaction “Cotações e Boletins”
option “Cotações de fechamento de todas as moedas em uma data”, “Venda” (or any
successor screen established by the Central Bank of Brazil) (such rate, the
“PTAX”) on each valuation date of the exchange rates; (ii) the Brazilian
Commitment shall be updated every quarter as of the issuance date of each
Brazilian Bank Certificate based on the exchange rate above available on the
Business Day prior to the date of issuance of a written amendment to the
respective Brazilian Bank Certificate and (iii) informed by the Brazilian
Administrative Agent to each Brazilian Lender and the relevant Brazilian
Subsidiary Borrower on the disbursement date of each borrowing under the
Brazilian Commitment or at any day if so requested by any Brazilian Subsidiary
Borrower and/or any Brazilian Lender. If the PTAX is not available, for any
reason, the sale closing average

 

4



--------------------------------------------------------------------------------

quotations received from three leading Brazilian banks as selected by GMB in its
sole discretion shall be applied. Notwithstanding the foregoing, if such rate
cannot be determined, the conversion rate shall be jointly defined by GMB and
the Brazilian Lenders.

“Brazilian Extensions of Credit” means, as to any Brazilian Lender at any time,
an amount equal to the Dollar Equivalent of the aggregate principal amount of
all Brazilian Loans held by such Lender then outstanding.

“Brazilian Facility” means the Brazilian Commitments and the extensions of
credit made thereunder.

“Brazilian Intercreditor Agreement” means the Creditors’ Agreement (as defined
in the Brazilian Bank Certificate dated as of the date hereof) after the
execution thereof.

“Brazilian Lender” means each Lender that has a Brazilian Commitment or that
holds Brazilian Loans.

“Brazilian Loans” has the meaning assigned to such term in Section 2.5(a).

“Brazilian Percentage” means as to any Brazilian Lender at any time, the
percentage which such Lender’s Brazilian Commitment then constitutes of the
aggregate amount of the Brazilian Commitments then in effect or, at any time
after the Brazilian Commitments shall have expired or terminated, the percentage
which the aggregate Outstanding Amount of Brazilian Extensions of Credit of such
Lender then outstanding constitutes of the aggregate Outstanding Amount of
Brazilian Extensions of Credit of the Brazilian Lenders then outstanding.

“Brazilian Reais” and “R$” mean the lawful currency of the Federative Republic
of Brazil.

“Brazilian Subsidiary” means, with respect to any Person, any Subsidiary of such
Person organized under the laws of any jurisdiction within the Federative
Republic of Brazil. Unless otherwise qualified, all references to a “Brazilian
Subsidiary” or to “Brazilian Subsidiaries” in this Agreement shall refer to a
Brazilian Subsidiary or Brazilian Subsidiaries of the Company.

“Brazilian Subsidiary Borrower” means GMB and any Subsidiary Borrower that is a
Subsidiary of GMF or GMB and which is a Brazilian Subsidiary.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City and, solely in connection with matters relating to the
Brazilian Lenders, São Paulo and São Caetano do Sul, both in the State of São
Paulo, Brazil, are permitted to close; provided, however, that when used in
connection with (a) a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits or
deposits in any Optional Currency, as applicable, in the London Interbank
market, (b) an extension of credit denominated in Euros, the term “Business Day”
shall also exclude any day that is not a TARGET Day and (c) an extension of
credit denominated in any Optional Currency (other than Euros) or any other
currency, the term “Business Day” shall also exclude any day on which banks in
the principal financial center of the country of such Optional Currency or other
currency are not open for general business.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“CDI” means the daily average rate of the DI – Depósitos Interfinanceiros de um
dia, “over extra-grupo”, expressed in the form of a percentage per annum, based
upon 252 business days, calculated and published daily by the CETIP S.A. –
Mercados Organizados, at the website http://www.cetip.com.br.

“CDI Loans” means Loans the rate of interest applicable to which is based upon
the CDI.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.21, by any lending office of such Lender or Issuing
Lender or by such Lender’s or Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. For
purposes of this definition and Section 2.21, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof (whether or not having the force of law) and (y) all
requests, rules, regulations, guidelines, requirements or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities (whether or not having the force of law), in each
case pursuant to Basel III, shall in each case described in clauses (x) and
(y) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.

“Change in Tax Law” has the meaning assigned to such term in Section 2.22(a).

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of more
than 50% of the outstanding Voting Stock of the Company or (b) Continuing
Directors cease to constitute at least a majority of the members of the board of
directors of the Company.

 

6



--------------------------------------------------------------------------------

“CLO” means any person that is primarily engaged in the issuance of securities
based on, collateralized by or otherwise backed by one or more pools of assets
consisting primarily of bank loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is October 17, 2014.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Trust Agreement” means the Collateral Trust Agreement, dated as of
October 27, 2010, among GM Holdings, certain Subsidiaries of GM Holdings party
thereto, the Collateral Trustee and the other parties named therein.

“Collateral Trustee” means Wilmington Trust Company, in its capacity as trustee
under the Collateral Trust Agreement (and any successor thereto under the
Collateral Trust Agreement) and, as the context may require, any co-trustee
appointed pursuant to the terms of the Collateral Trust Agreement.

“Collateralized” means, with respect to any Letter of Credit, that such Letter
of Credit is secured by cash collateral arrangements and/or backstop letters of
credit entered into on terms (and, with respect to any such backstop letters of
credit, from issuers) reasonably satisfactory to the relevant Issuing Lender;
and the terms “Collateralize” and “Collateralization” shall have correlative
meanings.

“Commitment” means, individually and collectively, the Brazilian Commitments,
the Domestic Commitments and the Multicurrency Commitments. To the extent any
Incremental Facility or New Local Facility is established, the “Commitments”
shall, to the extent appropriate, include commitments under such Facilities.

“Commitment Increase” has the meaning assigned to such term in Section 2.29(a).

“Commitment Increase Date” means, as to any Commitment Increase, the date (which
shall be a Business Day) specified in the related Incremental Loan Activation
Notice as the date on which such Commitment Increase shall be effective.

“Commitment Period” means with respect to any Lender in any Facility, the period
from and including the Closing Date (or in the case of a Lender that becomes a
Lender under such Facility after the Closing Date, the date on which such Lender
becomes a Lender under such Facility) to, but excluding, the Termination Date
applicable to such Lender under such Facility.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
the Brazilian Intercreditor Agreement or otherwise transmitted between the
parties hereto relating to

 

7



--------------------------------------------------------------------------------

this Agreement, the other Loan Documents, the Brazilian Intercreditor Agreement,
any Loan Party or its affiliates, or the transactions contemplated by this
Agreement or the other Loan Documents or the Brazilian Intercreditor Agreement.

“Company” has the meaning assigned to such term in the preamble hereto.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.10.

“Competitive Bid Accept/Reject Letter” means a notification made by the Company
pursuant to Section 2.10, substantially in the form of Exhibit E.

“Competitive Bid Rate” means, with respect to any Competitive Bid (a) in the
case of a Eurocurrency Competitive Loan, the Eurocurrency Rate plus (or minus)
the Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of interest
per annum, in each case specified by the Lender making such Competitive Loan in
its related Competitive Bid.

“Competitive Bid Request” means a request made pursuant to Section 2.10,
substantially in the form of Exhibit C.

“Competitive Loan” means a Loan made pursuant to Section 2.10.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit L.

“Consolidated Domestic Liquidity” means, as of any date of determination, the
sum of (a) the Total Available Commitments as of such date plus (b) the 3-Year
Total Available Commitments at such date plus (c) the total available
commitments (after giving effect to any applicable borrowing base limitations)
under other then-effective committed credit facilities of the Company or any
Domestic Subsidiary (including any Ancillary Commitments under and as defined in
the 3-Year Revolving Credit Agreement, which may at such time be reallocated to
provide availability to the Company or any Domestic Subsidiary) plus (d) total
cash (other than restricted cash), cash equivalents, and Marketable Securities
of the Company and its Domestic Subsidiaries (other than Domestic Subsidiaries
of the Company that constitute Finance Subsidiaries, if any), as determined by
the Company based on adjustments to the amount of total cash (other than
restricted cash), cash equivalents and Marketable Securities, as reported in the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as applicable, filed with the SEC.

“Consolidated Global Liquidity” means as of any date of determination, the sum
of (a) the Total Available Commitments as of such date plus (b) the 3-Year Total
Available Commitments as of such date plus (c) the total available commitments
(after giving effect to any applicable borrowing base limitations) under other
then-effective committed credit facilities of the Company or any of its
Subsidiaries (including any Ancillary Commitments under and as defined in the
3-Year Revolving Credit Agreement available to the Company or any of its
Subsidiaries, if applicable) plus (d) total cash (other than restricted cash),
cash equivalents and Marketable Securities of the Company and its Subsidiaries
(other than Subsidiaries of the Company that constitute Finance Subsidiaries, if
any), as reported in the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, as applicable, filed with the SEC.

 

8



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means the aggregate amount of the Company’s
consolidated assets after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, in each case as set forth in the most recent financial statements
of the Company and its consolidated Subsidiaries delivered pursuant to
Section 6.1 prepared in accordance with GAAP.

“Consolidated Total Assets” means, at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Company on the Closing Date or (b) who has been
nominated or appointed to be a member of such board of directors, or approved or
otherwise ratified, by a majority of the other Continuing Directors then in
office.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corporate Rating” means, as of any date, (a) in the case of S&P, a “Long-Term
Local Issuer Credit Rating”; (b) in the case of Moody’s, a “Long-Term Corporate
Family Rating” (it being understood that Moody’s does not provide Corporate
Ratings for investment grade companies); or (c) in the case of Fitch, a
“Long-Term Issuer Default Rating”, as applicable, for the Company.

“Co-Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“Currency” means Dollars or any Optional Currency.

“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments and
(c) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) and (b) above.

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, at any time, a Lender (a) that has defaulted in its
obligation to make Loans or participate in Letters of Credit under this
Agreement, (b) that has, or the direct or indirect parent company of which has,
notified the Administrative Agent or the Company, or has stated publicly, that
it will not comply with any such funding obligation under this Agreement or that
it will not comply with its funding obligations generally under other agreements
in which it is obligated to extend credit, (c) that has, for three or more
Business Days, failed to confirm in writing to the Company, in response to a
written request of the

 

9



--------------------------------------------------------------------------------

Company after the Company has a reasonable basis to believe such Lender will not
comply with its funding obligations under this Agreement, that it will comply
with its funding obligations under this Agreement; provided, that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Company’s receipt of such confirmation, or (d) with respect to which a Lender
Insolvency Event has occurred and is continuing.

“Designated Principal Trade Name” means a Principal Trade Name, designated by
the Company as the “Designated Principal Trade Name” in a written notice to the
Administrative Agent pursuant to the terms hereof; provided that, for the
avoidance of doubt, only one Principal Trade Name may be designated as a
“Designated Principal Trade Name” during the term of this Agreement.

“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings; provided, that, for the avoidance of doubt, (a) the pledge
or collateral assignment of property, or the granting of a Lien on property, and
(b) the licensing and sublicensing of intellectual property and other general
intangibles on customary terms and conditions in the ordinary course of business
of the licensing or sublicensing party shall not constitute a “Disposition”.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent, and such determination shall be conclusive in the absence of
manifest error. In making any determination of the Dollar Equivalent (for
purposes of calculating the amount of Loans to be borrowed from the respective
Lenders on any date or for any other purpose), the Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the Company or any
Subsidiary Borrower delivers a request for a Loan or Letter of Credit or on such
other date upon which a Dollar Equivalent is required to be determined pursuant
to the provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Commitment” means as to any Lender, the obligation of such Lender, if
any, to make Domestic Loans and participate in Letters of Credit in an aggregate
principal and/or face amount the Dollar Equivalent of which shall not exceed the
amount set forth under the heading “Domestic Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

“Domestic Competitive Loan” means a Competitive Loan made under the Domestic
Facility.

“Domestic Extensions of Credit” means, as to any Domestic Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Domestic
Loans held by such Lender then outstanding and (b) an amount equal to such
Lender’s applicable Domestic Percentage of the aggregate L/C Obligations then
outstanding.

 

10



--------------------------------------------------------------------------------

“Domestic Facility” means the Domestic Commitments and the extensions of credit
made thereunder.

“Domestic Lender” means each Lender that has a Domestic Commitment or that holds
Domestic Loans or other Loans made under the Domestic Facility.

“Domestic Loans” has the meaning assigned to such term in Section 2.1.

“Domestic Percentage” means as to any Domestic Lender at any time, the
percentage which such Lender’s Domestic Commitment then constitutes of the
aggregate amount of the Domestic Commitments then in effect or, at any time
after the Domestic Commitments shall have expired or terminated, the percentage
which the aggregate Outstanding Amount of Domestic Extensions of Credit and
Domestic Competitive Loans of such Lender then outstanding constitutes of the
aggregate Outstanding Amount of Domestic Extensions of Credit and Domestic
Competitive Loans of the Domestic Lenders then outstanding.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not (a) a Foreign Subsidiary or (b) a Subsidiary that is owned,
directly or indirectly, by a Foreign Subsidiary. Unless otherwise qualified, all
references to a “Domestic Subsidiary” or to “Domestic Subsidiaries” in this
Agreement shall refer to a Domestic Subsidiary or Domestic Subsidiaries of the
Company.

“Domestic Subsidiary Borrower” means any Subsidiary Borrower which is a Domestic
Subsidiary.

“Environmental Laws” means any and all foreign, federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or any entity, whether or not incorporated, that is under
common control with the Company within the meaning of Section 4001(a)(14) of
ERISA.

“ERISA Default” means (a) any of the following (i) the occurrence of a nonexempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan to which the Company or any
ERISA Affiliate is a “party in interest” (within the meaning of Section 3(14) of
ERISA) or a “disqualified person” (within the meaning of Section 4975 of the
Code); (ii) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (iii) the filing pursuant to
Section 412(c)

 

11



--------------------------------------------------------------------------------

of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Company or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan; (iv) the incurrence by the
Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (v) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or to appoint a trustee
to administer any Plan under Section 4042 of ERISA; or (vi) the incurrence by
the Company or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; and (b) in
each case in clauses (i) through (vi), such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
result in a Material Adverse Effect.

“Euro” and “€” means the single currency of the Participating Member States.

“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable Currency for a period
equal to such Interest Period commencing on the first day of such Interest
Period as displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent
with the consent of the Company (such consent not to be unreasonably withheld);
in each case, the “Screen Rate”) as of 11:00 A.M., London time, on the Quotation
Date; provided, that , if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable Currency, then the Eurocurrency Base Rate shall be the Interpolated
Rate at such time; provided, further, that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for the applicable Currency) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available for the applicable Currency) that exceeds
the Impacted Interest Period, in each case, at such time, provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Eurocurrency Competitive Loans” means Competitive Loans bearing interest at a
rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Loans” means Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurocurrency Reserve Requirements” means for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other banking authority to which any Lender is
subject) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System of the United
States. Such reserve percentages shall include those imposed under Regulation D.
Eurocurrency Loans shall be deemed to constitute Eurocurrency liabilities (as
defined in Regulation D of the Board) and as such shall be deemed to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D. Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Eurocurrency Tranche” means the collective reference to Eurocurrency Loans
under a particular Facility and denominated in the same Currency, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day) (it being understood that any such group of Eurocurrency
Loans that constitutes one Eurocurrency Tranche pursuant to the foregoing shall
be amalgamated and deemed to be one Eurocurrency Loan for all purposes of this
Agreement).

“Event of Default” means any of the events specified in Section 8, provided,
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Exchange Rate” means, for any day with respect to (i) any currency (other than
Dollars or Brazilian Reais), the rate at which such currency may be exchanged
into Dollars, as set forth at 11:00 A.M., London time, on such day on the
applicable Reuters currency page with respect to such currency and
(ii) Brazilian Reais, the exchange rate (taxa de câmbio) at which such currency
may be exchanged into Dollars disclosed by the Central Bank of Brazil on its
website (which, at the date hereof, is located at
http://www.bcb.gov.br/?txcambio), under transaction “Cotações e Boletins” option
“Cotações de fechamento de todas as moedas em uma data”, “Venda” (or any
successor screen established by the Central Bank of Brazil), on such day. In the
event that such rate does not appear on the applicable Reuters currency page or
is not disclosed by the Central Bank of Brazil, as applicable, the Exchange Rate
with respect to such currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the

 

13



--------------------------------------------------------------------------------

Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 A.M., London time, or, with respect to Brazilian
Reais, 11:00 A.M., Local Time, on such day for the purchase of Dollars with such
currency, for delivery two Business Days later; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Subsidiary” means (a) GM Holdings, (b) each of the Initial Excluded
Subsidiaries, (c) each Subsidiary of the Company that (i) is prohibited by any
applicable requirement of law or Governmental Authority from guaranteeing the
obligations of the Loan Parties or (ii) is acquired after the Closing Date and,
at the time of acquisition, is a party to, or is bound by, any contract,
agreement, instrument, indenture or other Contractual Obligation pursuant to
which such Subsidiary’s agreement to guarantee the obligations of the Loan
Parties is prohibited by, or would constitute a default or breach of, or would
result in the termination of, such contract, agreement, instrument, indenture or
other Contractual Obligation; provided, that such contract, agreement,
instrument, indenture or other Contractual Obligation shall not have been
entered into in contemplation of such acquisition; provided, further, that such
Subsidiary shall cease to be an Excluded Subsidiary upon the termination of such
contract, agreement, instrument, indenture or other Contractual Obligation, and
will become a Subsidiary Guarantor only if required by and pursuant to this
Agreement, (d) each Foreign Subsidiary, (e) each Unconsolidated Subsidiary,
(f) each Finance Subsidiary of the Company and (g) each Subsidiary that is a
dealership.

“Existing Five Year Credit Agreement” has the meaning assigned to such term in
the recitals hereto.

“Existing Loan” means any “Loan” under and as defined in the Existing Five Year
Credit Agreement.

“Existing Required Lenders” means the “Required Lenders” under and as defined in
the Existing Five Year Credit Agreement.

“Existing Secured Obligations” shall mean the “Secured Obligations”, as such
term is defined in the Collateral Trust Agreement.

“Extending Lender” has the meaning assigned to such term in Section 2.30(a).

“Extensions of Credit” means, (a) as to any Brazilian Lender, such Lender’s
Brazilian Extensions of Credit, (b) as to any Domestic Lender, such Lender’s
Domestic Extensions of Credit and (b) as to any Multicurrency Lender, such
Lender’s Multicurrency Extensions of Credit. To the extent any Incremental
Facility or New Local Facility is established, “Extensions of Credit” shall, to
the extent appropriate, include the Outstanding Amount of any extensions of
credit under such Facilities.

“Facility” means each of (a) the Brazilian Facility, (b) the Domestic Facility,
(c) the Multicurrency Facility, (d) any New Local Facility and (e) any
Incremental Facility.

 

14



--------------------------------------------------------------------------------

“Facility Fee” has the meaning assigned to such term in Section 2.11(a).

“Facility Fee Rate” means, for any day relating to each of the Domestic Facility
and the Multicurrency Facility, with respect to the Facility Fees payable
hereunder, the applicable rate per annum set forth under the column heading
“Facility Fee Rate” in the Applicable Pricing Grid, based upon the Facility
Rating, in effect on such day; provided, however that prior to the time that the
Company has delivered Facility Ratings pursuant to Section 6.10, the Facility
Fee Rate shall be [***] per annum.

“Facility Rating” means, as of any date, the credit rating by Moody’s, S&P or
Fitch, as applicable, for the Facilities provided hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), including any regulations or official interpretations thereof
whether issued before or after the date of this Agreement, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof)
and any law, regulation, rule, promulgation or official agreement implementing
an official governmental agreement with respect to the foregoing.

“Federal Funds Effective Rate” means for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Payment Date” means (a) the fifteenth day of each March, June, September
and December (or, if any such day is not a Business Day, the next succeeding
Business Day) and (b) the last day of the final Fee Payment Period.

“Fee Payment Period” means, initially, the period from and including the Closing
Date to but excluding the initial Fee Payment Date, and thereafter, each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment Period for any Lender shall
end on the date on which the Commitment of such Lender terminates and its
Extensions of Credit have been paid in full or Collateralized).

“Finance Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is primarily engaged in leasing or financing activities including
(a) lease and purchase financing provided by such Subsidiary to dealers and
consumers, (b) leasing or financing of installment receivables or otherwise
providing banking, financial or insurance services to the Company and/or its
affiliates or others or (c) financing the Company’s and/or its affiliates’
operations.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer,
assistant treasurer, or controller of such Person.

 

15



--------------------------------------------------------------------------------

“First Quarter 2014 10-Q” has the meaning assigned to such term in Section 4.1.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a fixed rate per
annum specified by the Lender making such Loan in its related Competitive Bid.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of any jurisdiction outside the United
States. Unless otherwise qualified, all references to a “Foreign Subsidiary” or
to “Foreign Subsidiaries” in this Agreement shall refer to a Foreign Subsidiary
or Foreign Subsidiaries of the Company.

“Foreign Subsidiary Borrower” means any Subsidiary Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means a Subsidiary substantially all of the
Net Book Value of whose assets consists of Capital Stock of one or more Foreign
Subsidiaries.

“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to any Facility or
Facilities by written notice to the Company, any relevant Subsidiary Borrower
and the applicable Lenders.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“GM Holdings” has the meaning assigned to such term in the recitals hereto.

“GMB” has the meaning assigned to such term in the preamble hereto.

“GMF” has the meaning assigned to such term in the preamble hereto.

“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or a foreign jurisdiction.

“Guarantee” means the guarantee agreement to be executed and delivered by the
Company, substantially in the form of Exhibit A.

“Guarantee Joinder” means a joinder agreement substantially in the form of Annex
I to the Guarantee.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), if
the primary purpose or intent thereof is to provide assurance that the
Indebtedness of another Person will be paid or discharged, any obligation of the
guaranteeing Person that guarantees or in

 

16



--------------------------------------------------------------------------------

effect guarantees, or which is given to induce the creation of a separate
obligation by another Person (including any bank under any letter of credit)
that guarantees or in effect guarantees, any Indebtedness (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (a) to advance or supply funds for the
purchase or payment of any such primary obligation (b) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (c) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (i) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(ii) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
reasonably anticipated liability in respect thereof as determined by such
guaranteeing person in accordance with GAAP.

“Guarantee Reinstatement Date” means the first date after the Closing Date or
any Guarantee Release Date on or as of which any two or more of the following
ratings have been issued by the relevant rating agency: (a) in the case of S&P,
a “Long-Term Local Issuer Credit Rating” for the Company of less than BBB-;
(b) in the case of Moody’s, a “Long-Term Corporate Family Rating” for the
Company of less than Baa3; or (c) in the case of Fitch, a “Long-Term Issuer
Default Rating” for the Company of less than BBB-. If the rating system of S&P,
Moody’s and/or Fitch shall change, or if any such rating agency shall cease to
be in the business of rating corporate debt obligations, the Company and the
Administrative Agent (in consultation with the Lenders) shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency.

“Guarantee Release Date” means the first date following any Guarantee
Reinstatement Date on or as of which any two or more of the following ratings
have been issued by the relevant rating agency: (a) in the case of S&P, a
“Long-Term Local Issuer Credit Rating” for the Company of at least BBB-; (b) in
the case of Moody’s, a “Long-Term Corporate Family Rating” for the Company of at
least Baa3; or (c) in the case of Fitch, a “Long-Term Issuer Default Rating” for
the Company of at least BBB-. If the rating system of S&P, Moody’s and/or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent (in
consultation with the Lenders) shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency. At any time after Moody’s has withdrawn the
Long-Term Corporate Family Rating of the Company due to the Company’s
achievement of “investment grade” status, the Company shall be deemed to have a
Long-Term Corporate Family Rating of at least Baa3 for purposes of this
definition from such date until the date, if any, that Moody’s subsequently
issues a Long-Term Corporate Family Rating of the Company of Ba1 or lower. For
the avoidance of doubt, it is understood and agreed that, as of the date hereof,
Moody’s has withdrawn the Long-Term Corporate Family Rating of the Company due
to the Company’s achievement of “investment grade” status.

 

17



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Company (with respect to the Obligations
of any Subsidiary Borrower) and, during any Reinstated Guarantee Period, the
Subsidiary Guarantors. For the avoidance of doubt, GM Holdings does not and
shall not constitute a Guarantor.

“Hedging Obligations” means any of the following: (a) a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (b) which is a type of transaction that is similar to any
transaction referred to in clause (a) above that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made.

“Impacted Interest Period” has the meaning set forth in the definition of
Eurocurrency Base Rate.

“Incremental Commitment” means, as to each Incremental Lender, in respect of any
Commitment Increase or Incremental Facility, the obligation of such Incremental
Lender on and after the applicable Commitment Increase Date or Incremental
Facility Closing Date to make Incremental Loans under the relevant Facility in a
principal amount equal to the amount set forth under the heading “Incremental
Commitment” opposite such Incremental Lender’s name on the applicable
Incremental Loan Activation Notice.

“Incremental Facility” means any series of Incremental Commitments (other than
any Commitment Increase) and the extensions of credit thereunder as provided in
any Incremental Loan Activation Notice.

“Incremental Facility Closing Date” means, as to any Incremental Facility, the
date (which shall be a Business Day) specified in the related Incremental Loan
Activation Notice as the first date on which Incremental Loans will be made
available thereunder.

“Incremental Lender” means (a) any Lender designated by the Company (in the case
of a Commitment Increase with respect to the Domestic Facility, with the consent
of each Material Issuing Lender (unless such Lender is (A) a Domestic Lender or
(B) any other bank, financial institution or any other Person that has an
investment grade rating from two of S&P,

 

18



--------------------------------------------------------------------------------

Moody’s and Fitch at the time of such Commitment Increase), in each case, such
consents not to be unreasonably withheld), (b) any other bank, financial
institution or other Person that does not have an investment grade rating from
two of S&P, Moody’s and Fitch at the time of such Commitment Increase which
becomes a signatory to an Incremental Loan Activation Notice with the consent of
the Company (in its sole discretion), the Administrative Agent and, in the case
of a Commitment Increase with respect to the Domestic Facility, each Material
Issuing Lender at such time (such consents not to be unreasonably withheld), and
(c) each Lender which has made, or acquired pursuant to an assignment made in
accordance with Section 10.6, an Incremental Commitment.

“Incremental Loan Activation Notice” means a notice substantially in the form of
Exhibit G.

“Incremental Loan Maturity Date” means, as to any Incremental Facility, the
maturity date specified in the Incremental Loan Activation Notice relating
thereto.

“Incremental Loans” has the meaning assigned to such term in Section 2.29(b).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (i) all obligations of such
Person in respect of Hedging Obligations.

“Indemnified Liabilities” has the meaning assigned to such term in Section 10.5.

“Indemnitee” has the meaning assigned to such term in Section 10.5.

“Ineligible Assignee” means (a) any Person that is a hedge fund or a captive
finance company, (b) any Person, or affiliate of any such Person, which is a
captive finance company of, or which is engaged in, automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution irrespective of whether
such Person (or an affiliate thereof) is a direct competitor of the Company or
any of its Subsidiaries, (c) any CLO or (d) any person that is not a commercial
bank. For purposes of determining if a Person is an Ineligible Assignee, an
institutional investor

 

19



--------------------------------------------------------------------------------

which is a passive investor in the financing of equipment or facilities used in
automotive vehicle manufacturing, automotive vehicle distribution, automotive
vehicle parts manufacturing or automotive vehicle parts distribution shall not,
solely by reason of such investment, be deemed to be engaged in such businesses.

“Ineligible Participant” means any Person that is engaged in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution and is a direct
competitor of the Company or any of its Subsidiaries or any captive finance
company controlled by such Person. For purposes of determining if a Person is an
Ineligible Participant, an institutional investor which is a passive investor in
the financing of equipment or facilities used in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution shall not, solely by
reason of such investment, be deemed to be engaged in such businesses.

“Initial Excluded Subsidiary” means each Subsidiary listed on Schedule 1.1B.

“Initial Issuing Lender” means, individually and collectively, JPMorgan Chase
Bank, N.A. and Citibank, N.A.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges with respect to intellectual property, arising under the laws of
the United States or any State thereof, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date” means (a) as to any ABR Loan, the fifteenth day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof (to the extent of such repayment or prepayment).

“Interest Period” means, (a) as to any Eurocurrency Loan (i) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, twelve) months (or additionally, in the
case of any Eurocurrency Competitive Loan, one or three weeks) thereafter, as
selected by the Company or relevant Subsidiary Borrower in its notice of
borrowing, Competitive Bid Request or notice of conversion, as the case may be,
given with respect thereto; and (ii) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Loan and
ending one, two, three or six (or, if agreed to by all Lenders under the
relevant Facility, twelve) months (or additionally, in the case of any
Eurocurrency Competitive Loan, one or three weeks) thereafter, as selected by
the Company or relevant Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than

 

20



--------------------------------------------------------------------------------

1:00 P.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto and
(b) with respect to a Fixed Rate Loan, the period (which shall be not less than
seven days or more than 360 days) commencing on the Borrowing Date thereof and
ending on the date specified in the applicable Competitive Bid Accept/Reject
Letter; provided, that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

  (A) if any Interest Period is one month or more in length and would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

  (B) the Company or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the earliest
Termination Date then in effect for such Facility; and

 

  (C) any Interest Period that is one month or more in length and that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

“Interpolated Rate” has the meaning set forth in the definition of Eurocurrency
Base Rate.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590 and any subsequent revision thereof adhered to by
the Issuing Lenders.

“Issuing Lender” means, with respect to a Letter of Credit, the Lender or the
Applicable Lending Office thereof that is requested to issue, or that issues,
such Letter of Credit pursuant to an L/C Commitment.

“Japanese Yen” means the official currency of Japan.

“Judgment Currency” has the meaning assigned to such term in Section 10.13.

“L/C Commitment” means, as to any Lender (or Applicable Lending Office thereof),
the obligation of such Person to issue Letters of Credit pursuant to Section 3
in an aggregate Outstanding Amount at any time not to exceed the amount set
forth under the heading “L/C Commitment” opposite such Person’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
becomes a party thereto, in each case, as the same may be changed from time to
time pursuant to the terms hereof, including Section 3.10.

 

21



--------------------------------------------------------------------------------

“L/C Obligations” means, at any time, the Dollar Equivalent of the aggregate
Outstanding Amount of all Letters of Credit, after giving effect to Section 3.9.

“L/C Participants” means, with respect to any Letter of Credit issued by an
Issuing Lender, the collective reference to all of the Domestic Lenders (other
than the Issuing Lender with respect to such Letter of Credit).

“L/C Sublimit” means, at the time of determination, the lesser of (i) $500
million or (ii) the Total Domestic Commitment then in effect; provided, that,
from time to time, the Company may increase the L/C Sublimit by notice to the
Administrative Agent.

“Lender Insolvency Event” means, with respect to any Lender, that such Lender or
its direct or indirect parent company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
For the avoidance of doubt, a Lender that participates in a government support
program will not be considered to be the subject of a proceeding of the types
described in this definition solely by reason of its participation in such
government support program.

“Lenders” has the meaning assigned to such term in the preamble hereto and shall
include, individually and in the aggregate, the Brazilian Lenders, the Domestic
Lenders, the Issuing Lenders and the Multicurrency Lenders. To the extent any
Incremental Facility or New Local Facility is established, “Lenders” shall, to
the extent appropriate, include any Lender under such Facilities.

“Letter of Credit” has the meaning assigned to such term in Section 3.1(a),
after giving effect to Section 3.9.

“Letter of Credit Fee” has the meaning assigned to such term in Section 3.3.

“Lien” means any mortgage, pledge, lien, security interest, charge, conditional
sale or other title retention agreement or other similar encumbrance.

“Loan Documents” means this Agreement, the Brazilian Bank Certificates, the
Guarantee, the Notes, each Borrower Joinder Agreement, each Guarantee Joinder
and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loan Parties” means, collectively, (a) the Company and each Subsidiary Borrower
and (b) during any Reinstated Guarantee Period, each Subsidiary Guarantor;
provided, however, that the term “Loan Parties” shall not include any such
Person from and after the date such Person ceases to be a party to the Loan
Documents in accordance with the terms thereof until the date such Person
becomes or is required to become a party to any Loan Document.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Brazilian Loans, Domestic Loans, Multicurrency Loans and
Competitive Loans. To the extent any Incremental Facility or New Local Facility
is established, “Loans” shall, to the extent appropriate, include Loans made
under such Facilities.

 

22



--------------------------------------------------------------------------------

“Local Facility Amendment” has the meaning assigned to such term in
Section 2.28(a).

“Local Time” means (i) New York City time in the case of a Loan or other
disbursement denominated in Dollars, (ii) London time in the case of a Loan or
other disbursement denominated in an Optional Currency other than Brazilian
Reais (or any such other local time as otherwise notified to or communicated by
the Administrative Agent) and (iii) São Paulo time in the case of any Loan or
other disbursement denominated in Brazilian Reais.

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate amount of Commitments outstanding under such
Facility (or at any time after all of the Commitments thereunder shall have
expired or terminated, the holders of more than 50% of the aggregate amount of
Extensions of Credit and Competitive Loans thereunder).

“Margin” means, as to any Eurocurrency Competitive Loan, the margin to be added
(or subtracted) from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.

“Marketable Securities” means, with respect to any Person, investments by such
Person in fixed income securities with original maturities greater than 90 days
that have a determinable fair value, are liquid and are readily convertible into
cash. For avoidance of doubt, (i) such investments are passive investments,
purchased by such Person in the ordinary course of business as part of its
liquidity and/or cash management activities, and (ii) for all purposes of the
Loan Documents, the amount of Marketable Securities of the Company and its
Subsidiaries as of the last day of any fiscal quarter or fiscal year of the
Company is equal to the amount reported on the Company’s Annual Report on Form
10-K and Quarterly Report on Form 10-Q consolidated balance sheet for such
fiscal quarter or fiscal year, as the case may be, as the line “Marketable
Securities”, less any adjustment for securities that do not satisfy the
requirements of the first sentence of this definition.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of the Company and its Domestic Subsidiaries, taken as a whole or
(b) the validity or enforceability of the Loan Documents, taken as a whole, or
the rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder, taken as a whole.

“Material Indebtedness” means, with respect to the Company or any Principal
Domestic Subsidiary, indebtedness for borrowed money of, or guaranteed by, such
Person having an aggregate principal amount, individually or in the aggregate,
the Dollar Equivalent of which exceeds $1 billion.

“Material Issuing Lender” means any Issuing Lender with an L/C Commitment of
$200 million or more.

 

23



--------------------------------------------------------------------------------

“Material Loan Party” means, (a) during any Reinstated Guarantee Period, (i) the
Company and (ii) any Subsidiary Guarantor that, at the time of determination,
has Consolidated Total Assets equal to at least 10% of the Consolidated Total
Assets of the Company at such time, as reflected initially in the 10-K filed by
the Company on February 6, 2014 and thereafter in the most recent annual
consolidated financial statements of the Company delivered or deemed delivered
pursuant to Section 6.1 and (b) at all other times, the Company.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multicurrency Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Multicurrency Loans in an aggregate principal amount,
the Dollar Equivalent of which shall not exceed the amount set forth under the
heading “Multicurrency Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Multicurrency Competitive Loan” means a Competitive Loan made under the
Multicurrency Facility.

“Multicurrency Extensions of Credit” means, as to any Multicurrency Lender at
any time, an amount equal to the Dollar Equivalent of the aggregate principal
amount of all Multicurrency Loans held by such Lender then outstanding.

“Multicurrency Facility” means the Multicurrency Commitments and the extensions
of credit made thereunder.

“Multicurrency Lender” means each Lender that has a Multicurrency Commitment or
that holds Multicurrency Loans or other Loans made under the Multicurrency
Facility.

“Multicurrency Loans” has the meaning assigned to such term in Section 2.3.

“Multicurrency Percentage” means, as to any Multicurrency Lender at any time,
the percentage which such Lender’s Multicurrency Commitment then constitutes of
the aggregate amount of the Multicurrency Commitments then in effect or, at any
time after all of the Multicurrency Commitments shall have expired or
terminated, the percentage which the aggregate Outstanding Amount of
Multicurrency Extensions of Credit and the Dollar Equivalent of outstanding
Multicurrency Competitive Loans of such Lender then outstanding constitutes of
the aggregate Outstanding Amount of Multicurrency Extensions of Credit and the
Dollar Equivalent of outstanding Multicurrency Competitive Loans of the
Multicurrency Lenders then outstanding.

“Multiemployer Plan” means a multiemployer plan defined as such in
Section 4001(a)(3) or Section 3(37) of ERISA to which contributions are required
to be made by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate may have any direct or indirect liability or obligation
contingent or otherwise.

 

24



--------------------------------------------------------------------------------

“Net Book Value” means with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.

“New Local Facility” has the meaning assigned to such term in Section 2.28(a).

“New Local Facility Lender” has the meaning assigned to such term in
Section 2.28(a).

“Non-Excluded Taxes” has the meaning assigned to such term in Section 2.22(a).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.30(b).

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.22(d).

“Notes” has the meaning assigned to such term in Section 2.20(g).

“Obligations” means, collectively, the unpaid principal of and interest on the
Loans, Reimbursement Obligations and all other obligations and liabilities of
the Company, any other Borrower, any Subsidiary Guarantor or any Applicable
Account Party (including interest accruing at the then applicable rate provided
in this Agreement after the maturity of the Loans and Reimbursement Obligations
and Post-Petition Interest) to the Administrative Agent, the Brazilian
Administrative Agent, any Lender or any Issuing Lender hereunder, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Loan Documents, in each case whether on account of principal, interest,
reimbursement obligations, fees, prepayment premiums, indemnities, costs,
expenses or otherwise (including all fees and disbursements of counsel to the
Administrative Agent, the Brazilian Administrative Agent, the Lenders or the
Issuing Lenders that are required to be paid by the Company, any of the
Subsidiary Borrowers, any of the Subsidiary Guarantors or any of the Applicable
Account Parties pursuant to the terms of any of the Loan Documents).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Optional Currency” means, with respect to Loans or Letters of Credit made under
each Facility (other than the Brazilian Facility and the Domestic Facility), at
any time, Euro, Pounds Sterling, Japanese Yen and such other currencies which
are freely convertible into Dollars and are freely traded and available in the
London interbank eurocurrency market with the consent of the Administrative
Agent and the Lenders under the applicable Facility (or, in the case of Letters
of Credit, the applicable Issuing Lender).

“Original Currency” has the meaning assigned to such term in Section 10.13.

 

25



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes and
any other excise or property, intangible or mortgage recording Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to indebtedness for borrowed money,
the aggregate outstanding principal amount thereof, (b) with respect to banker’s
acceptances, letters of credit or letters of guarantee, the aggregate undrawn,
unexpired face amount thereof plus the aggregate unreimbursed drawn amount
thereof, (c) with respect to Hedging Obligations, the aggregate amount recorded
by the applicable obligor as its termination liability thereunder and (d) with
respect to any other obligations, the aggregate outstanding amount thereof.

“Participant” has the meaning assigned to such term in Section 10.6(c).

“Participant Register” has the meaning assigned to such term in Section 10.6(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Percentage” means as to any Lender, the applicable Brazilian Percentage of such
Lender, the applicable Domestic Percentage of such Lender or the applicable
Multicurrency Percentage of such Lender. To the extent any Incremental Facility
or New Local Facility is established, the “Percentage” of any Lender in respect
of such Facility shall be determined on a comparable basis.

“Permitted Liens” means:

(a) Liens for Taxes, assessments, governmental charges and utility charges, in
each case that (i) are not yet delinquent, (ii) are not yet subject to penalties
or interest for non-payment, (iii) are due, but the Liens imposed for such
Taxes, assessments or charges are unenforceable or (iv) are being contested in
good faith by appropriate actions or proceedings, provided, that if and to the
extent required by GAAP, adequate reserves with respect thereto are maintained
on the books of the relevant Person in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s, landlord’s or other like Liens imposed by law or arising in the
ordinary course of business (including deposits made to obtain the release of
such Liens) that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate actions or proceedings;

(c) Liens securing Hedging Obligations not entered into for speculative
purposes;

 

26



--------------------------------------------------------------------------------

(d) statutory, common law or customary Liens (or similar rights) in favor of
trustees and escrow agents, and netting and statutory or common law Liens,
set-off rights, banker’s Liens, Liens arising under Section 4-210 of the UCC and
the like in favor of counterparties to financial obligations and instruments;

(e) permits, licenses, leases or subleases granted to others, encroachments,
covenants, use agreements, easements, rights-of-way, reservations of rights,
title defects, servitudes, zoning and environmental restrictions, other
restrictions and other similar encumbrances and other agreements incurred or
entered into in the ordinary course of business or imposed by law that,
individually or in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;

(f) Liens arising under leases or subleases of real or personal property that do
not, individually or in the aggregate, materially interfere with the ordinary
conduct of business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;

(g) Liens, pledges or deposits made in the ordinary course of business or
imposed by law in connection with workers’ compensation, unemployment or other
insurance (including self-insurance arrangements) or other types of social
security or pension benefits or to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), licenses,
leases (other than capital lease obligations), statutory or regulatory
obligations and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or similar obligations or for the payment of rent, in each case, incurred
in the ordinary course of business;

(h) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
Principal Domestic Subsidiary in the ordinary course of business or Liens or
filings in connection with sales of accounts, payment intangibles, chattel paper
or instruments;

(i) purchase money Liens granted by the Company or any Principal Domestic
Subsidiary and Liens in respect of Capital Lease Obligations (including the
interest of a lessor under any Capital Lease Obligation and purchase money Liens
to which any property is subject at the time, on or after the date hereof, of
the Company or such Principal Domestic Subsidiary’s acquisition thereof
including acquisitions through amalgamation, merger or consolidation) limited,
in each case, to the property purchased with the proceeds of such purchase money
indebtedness or subject to such Capital Lease Obligations, or Liens granted to
secure Indebtedness provided or guaranteed by a Governmental Authority to
finance research and development, limited to the property purchased or developed
with the proceeds of such Indebtedness;

 

27



--------------------------------------------------------------------------------

(j) Liens in existence on the Closing Date and listed on Schedule 1.1D,
provided, that no such Lien is spread to cover any unrelated property acquired
by the Company or any Principal Domestic Subsidiary after the Closing Date and
that the amount of Indebtedness or other obligations secured thereby is not
increased (except as otherwise permitted by this Agreement);

(k) Liens on property or Capital Stock of a Person at the time such Person
becomes a Loan Party or a Subsidiary; provided, however, that such Liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Subsidiary; provided, further, however, that any such
Lien may not extend to any other property owned by the Company or any Principal
Domestic Subsidiary;

(l) Liens on property at the time the Company or any Principal Domestic
Subsidiary acquires the property, including any acquisition by means of a merger
or consolidation with or into the Company or such Principal Domestic Subsidiary;
provided, however, that such Liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided, further,
however, that such Liens may not extend to any other property owned by the
Company or any Principal Domestic Subsidiary;

(m) any Lien securing the renewal, extension, refinancing, replacing, amending,
extending, modifying or refunding of any indebtedness or obligation secured by
any Lien permitted by clause (i), (j), (k), (l) or (r) or this clause
(m) without any change in the assets subject to such Lien;

(n) any Lien arising out of claims under a judgment rendered, decree or claim
filed so long as such judgments, decrees or claims do not constitute an Event of
Default;

(o) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

(p) [reserved];

(q) [reserved];

(r) Liens in favor of lessors pursuant to Sale/Leaseback Transactions;

(s) Liens securing Indebtedness or other obligations comprising or Guarantee
Obligations with respect to (i) letters of credit, bankers’ acceptances and
similar instruments issued in the ordinary course of business in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, (ii) completion guaranties, (iii) “take or
pay” obligations in supply agreements, (iv) reimbursement obligations regarding

 

28



--------------------------------------------------------------------------------

workers’ compensation claims, (v) indemnification, adjustment of purchase price
and similar obligations incurred in connection with (A) the acquisition or
disposition of any business or assets or (B) sales contracts, (vi) coverage of
long term counterparty risk in respect of insurance companies, (vi) purchasing
and supply agreements, (viii) rental deposits, (ix) judicial appeals and
(x) service contracts;

(t) Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or any Principal Domestic Subsidiary;

(u) statutory and other Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any Subsidiary of the Company under Environmental Laws to which any assets of
the Company or such Subsidiary are subject;

(v) Liens securing Indebtedness or other obligations incurred in the ordinary
course of business in connection with banking, cash management (including
Automated Clearinghouse transactions), custody and deposit accounts and
operations, netting services, employee credit card programs and similar
arrangements and Liens securing indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

(w) Liens under industrial revenue, municipal or similar bonds;

(x) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the properties and assets of the Company or any Principal Domestic
Subsidiary consisting of real or personal property;

(y) Liens arising from security interests granted by Persons who are not
affiliates of the Company or any Subsidiary in such Person’s co-ownership
interest in Intellectual Property that such Person co-owns together with the
Company or any Subsidiary;

(z) Liens under licensing agreements for use of Intellectual Property or
licenses or sublicenses of Intellectual Property, in each case, entered into in
the ordinary course of business;

(aa) Liens of sellers of goods to any Loan Party arising under Article 2 of the
UCC or similar provisions of applicable law in the ordinary course of business;

(bb) [reserved]; and

(cc) so long as no Event of Default shall have occurred and be continuing, Liens
in favor of any finance party granted by the Company or any Principal Domestic
Subsidiary on company cars and receivables (and other

 

29



--------------------------------------------------------------------------------

Collateral evidencing, securing, or relating to such company cars or receivables
including Supporting Obligations and Letter-of-Credit Rights, in each case as
such terms are defined in the UCC) pursuant to any securitization thereof
(excluding, for the avoidance of doubt, letter of credit transactions) not
prohibited by the Loan Documents that do not have customary bankruptcy remote
limited recourse provisions.

“Permitted Principal Trade Name Transfer” means the transfer of the Designated
Principal Trade Name to a Qualified IP Holding Company so long as, immediately
prior to and after giving effect to such transfer, no Default or Event of
Default shall have occurred and be continuing.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means, at a particular time, an employee pension benefit plan covered by
Title IV of ERISA or Section 412 of the Code or Section 303 of ERISA, but
excluding any Multiemployer Plan, (a) which is sponsored, established,
contributed to or maintained by the Company or any ERISA Affiliate, (b) for
which the Company or any ERISA Affiliate could have any liability, whether
actual or contingent (whether pursuant to Section 4069 of ERISA or otherwise) or
(c) for which the Company or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued after the
commencement of any bankruptcy, insolvency or reorganization proceeding,
irrespective of whether a claim for post-filing or petition interest (or
entitlement to fees or expenses or other charges) is allowed in any such
bankruptcy, insolvency or reorganization proceeding.

“Pounds Sterling” and “£” means the lawful currency of the United Kingdom.

“Previously Pledged Assets” means the “Collateral,” under and as defined in the
Existing Five Year Credit Agreement, determined as if such agreement were still
outstanding, and with each reference to Section 7.4(b) therein being deemed to
be a reference to Section 7.4 hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to borrowers).

“Principal Domestic Subsidiary” means (a) during any Reinstated Guarantee
Period, (i) GM Holdings and (ii) each Subsidiary Guarantor and (b) at any other
time, (i) GM Holdings and (ii) each Domestic Subsidiary of the Company, other
than an Excluded Subsidiary, that (A) has Consolidated Total Assets with a Net
Book Value in excess of $500 million as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 (or, prior to the

 

30



--------------------------------------------------------------------------------

first such required delivery, as of the 2013 10-K), (B) at least 80% or more of
the Capital Stock or Voting Stock of such Domestic Subsidiary is owned, directly
or indirectly, by the Company and (C) none of the Capital Stock of such Domestic
Subsidiary is publicly held.

“Principal Trade Names” means GM, GMC, Chevrolet, Cadillac, and Buick and any
variation thereof.

“Qualified IP Holding Company” means any wholly-owned Foreign Subsidiary of the
Company to which the Designated Principal Trade Name is transferred.

“Quotation Date” means, in relation to any period for which the Eurocurrency
Base Rate is to be determined hereunder, the Business Day on which quotations
would ordinarily be given by prime banks in the London interbank market (or, if
the Currency in relation to which such rate is determined is Euro, the European
interbank market) for deposits in the Currency in relation to which such rate is
to be determined for delivery on the first day of that period; provided, that,
if for any such period quotations would ordinarily be given on more than one
date, the Quotation Date for that period shall be the last of those dates.

“Receiving Party” has the meaning assigned to such term in Section 10.16.

“Register” has the meaning assigned to such term in Section 10.6(b)(iv).

“Regulation D” means Regulation D of the Board as in effect from time to time.

“Regulation T” means Regulation T of the Board as in effect from time to time.

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Regulation X” means Regulation X of the Board as in effect from time to time.

“Reimbursement Date” has the meaning assigned to such term in Section 3.5.

“Reimbursement Obligation” means the obligation of the Company or the Applicable
Account Party to reimburse an Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.

“Reinstated Guarantee Period” means a period from and including the 30th day
after any Guarantee Reinstatement Date to but excluding the following Guarantee
Release Date, if any.

“Reinstated Guarantee Requirement Period” means a period from and including any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.

“Required Lenders” means, at any time, the holders of more than 50% of the
aggregate amount of the Total Commitments (or, at any time after the Commitments
shall have expired or terminated, the holders of more than 50% of the Total
Extensions of Credit).

 

31



--------------------------------------------------------------------------------

“Requirements of Law” means as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court of competent
jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, controller, assistant controller,
treasurer or assistant treasurer of the Company.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and its successors.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by any Loan Party of real or personal property that has been or is
to be sold or transferred by the applicable Loan Party to such Person, including
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the applicable Loan
Party.

“Sanctioned Country” has the meaning assigned to such term in Section 4.16.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctions List” has the meaning assigned to such term in Section 4.16.

“Screen Rate” has the meaning set forth in the definition of Eurocurrency Base
Rate.

“SEC” means the Securities and Exchange Commission, and any analogous
Governmental Authority.

“Second Quarter 2014 10-Q” has the meaning assigned to such term in Section 4.1.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity have or shall have the right to have voting power by reason of the
happening of any contingency) is at the time directly or indirectly, owned or
controlled by such Person and/or one or more Subsidiaries of such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

32



--------------------------------------------------------------------------------

“Subsidiary Borrower” means GMB (solely with respect to the Brazilian Facility),
GMF and any other Subsidiary that becomes a party hereto pursuant to
Section 10.1(d) until such time as such Subsidiary Borrower is removed as a
party hereto pursuant to Section 10.1(d).

“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee Reinstatement Date or that became a party to the Guarantee after such
Guarantee Reinstatement Date pursuant to Section 6.7(a) or 6.7(b) or
Section 10.1(b); provided, however, that the term “Subsidiary Guarantor” shall
not include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to the Guarantee in accordance with the terms
thereof until the date such Person becomes or is required to become a party to
the Guarantee.

“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar taxes, charges or assessments.

“Termination Date” means, as to any Lender under any Facility, initially, the
fifth anniversary of the Closing Date, as such date for such Lender under such
Facility may be extended from time to time pursuant to Section 2.30.

“Total Available Brazilian Commitments” means, at any time, an amount equal to
the excess, if any, of (a) the Total Brazilian Commitments then in effect, over
(b) the Total Brazilian Extensions of Credit then outstanding.

“Total Available Commitments” means, at any time, an amount equal to the excess,
if any, of (a) the Total Commitments then in effect, over (b) the Total
Extensions of Credit then outstanding.

“Total Available Domestic Commitments” means, at any time, an amount equal to
the excess, if any, of (a) the Total Domestic Commitments then in effect, over
(b) the Total Domestic Extensions of Credit then outstanding.

“Total Available Multicurrency Commitments” means, at any time, an amount equal
to the excess, if any, of (a) the Total Multicurrency Commitments then in
effect, over (b) the Total Multicurrency Extensions of Credit then outstanding.

“Total Brazilian Commitment” means, at any time, the aggregate amount of the
Brazilian Commitments then in effect. The original amount of the Total Brazilian
Commitment $195 million.

 

33



--------------------------------------------------------------------------------

“Total Brazilian Extensions of Credit” means, at any time, the aggregate
Outstanding Amount of the Brazilian Extensions of Credit of the Brazilian
Lenders at such time.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect. The original amount of the Total Commitments is $7.5 billion.

“Total Consolidated GMF Exposure” means, at any time, the Total Extensions of
Credit outstanding at such time made to, or on behalf of, or owing by, GMF or
any of its Subsidiaries.

“Total Domestic Commitment” means, at any time, the aggregate amount of the
Domestic Commitments then in effect. The original amount of the Total Domestic
Commitment is $30 million.

“Total Domestic Extensions of Credit” means, at any time, the aggregate
Outstanding Amount of (a) the Domestic Extensions of Credit of the Domestic
Lenders at such time plus (b) Domestic Competitive Loans at such time.

“Total Extensions of Credit” means, at any time, the aggregate Outstanding
Amount of (a) the Extensions of Credit of the Lenders at such time plus
(b) Competitive Loans at such time.

“Total Multicurrency Commitment” means, at any time, the aggregate amount of the
Multicurrency Commitments then in effect. The original amount of the Total
Multicurrency Commitment is $7.275 billion.

“Total Multicurrency Extensions of Credit” means, at any time, the aggregate
Outstanding Amount of (a) the Multicurrency Extensions of Credit of the
Multicurrency Lenders at such time plus (b) the Dollar Equivalent of the
Multicurrency Competitive Loans at such time.

“Transferee” means any Assignee or Participant.

“Type” means (a) as to any Loan (other than a Competitive Loan), its nature as
an ABR Loan, a CDI Loan or a Eurocurrency Loan and (b) as to any Competitive
Loan, its nature as a Eurocurrency Competitive Loan or a Fixed Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
subsequent revision thereof adhered to by the Issuing Lenders.

“United States” means the United States of America and its territories and
possessions.

 

34



--------------------------------------------------------------------------------

“Unconsolidated Subsidiary” means a subsidiary of the Company or other Person
whose financial results are not, in accordance with GAAP, included in the
consolidated financial statements of the Company.

“URDG” means the Uniform Rules for Demand Guarantees, ICC Publication 758, and
any subsequent revision thereof adhered to by the Issuing Lenders.

“USA Patriot Act” has the meaning assigned to such term in Section 10.18.

“Voting Stock” means, with respect to any Person, such Person’s Capital Stock
having the right to vote for election of directors (or the equivalent thereof)
of such Person under ordinary circumstances.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time, (vi) references
to any Person shall include its successors and permitted assigns,
(vii) references to any law, treaty, statute, rule or regulation shall (unless
otherwise specified) be construed as including all statutory provisions,
regulatory provisions, rulings, opinions, determinations or other provisions
consolidating, amending, replacing, supplementing or interpreting such law,
treaty, statute, rule or regulation and (viii) unless otherwise specified,
references to fiscal periods shall be deemed to be references to fiscal periods
of the Company.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

35



--------------------------------------------------------------------------------

1.3 Conversion of Foreign Currencies.

(a) The Administrative Agent shall determine the Dollar Equivalent of any amount
as required hereby, and a determination thereof by the Administrative Agent
shall be conclusive absent manifest error using the procedure set forth in the
definition of “Dollar Equivalent” and Section 1.3(b). The Administrative Agent
may, but shall not be obligated to, rely on any determination made by any Loan
Party in any document delivered to the Administrative Agent.

(b) For purposes of determining compliance with Section 7.4, with respect to any
amount of any Indebtedness that is denominated in a currency other than Dollars,
the Dollar Equivalent thereof shall be determined based on the Exchange Rate in
effect at the time such Indebtedness was incurred unless the specific
restriction or covenant provides a different method or time for valuation. For
purposes of Section 3.1, the Dollar Equivalent of an outstanding Letter of
Credit shall be determined on its issuance date and thereafter on the last day
of each subsequent Fee Payment Period.

(c) The Administrative Agent and/or the Brazilian Administrative Agent, as
applicable, may set up appropriate rounding off mechanisms or otherwise
round-off amounts hereunder to the nearest higher or lower amount in whole
Dollar or cent to ensure amounts owing by any party hereunder or that otherwise
need to be calculated or converted hereunder are expressed in whole Dollars or
in whole cents, as may be necessary or appropriate.

1.4 Other Interpretive Provisions. If a Lien satisfies the requirements of two
or more clauses of the definition of Permitted Lien, the Company may, at any
time and from time to time designate or redesignate such Lien as a Permitted
Lien in any of such clauses and the Company need not classify such Lien solely
by reference to one such clause.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Domestic Commitments.

(a) Subject to the terms and conditions hereof, each Domestic Lender severally
agrees to make revolving loans (“Domestic Loans”) in Dollars to the Company or
any Domestic Subsidiary Borrower from time to time during the Commitment Period
of such Domestic Lender; provided, that, after giving effect to such borrowing
and the use of proceeds thereof, (i) such Lender’s Domestic Extensions of Credit
do not exceed the amount of such Lender’s Domestic Commitments, (ii) the Total
Domestic Extensions of Credit shall not exceed the Total Domestic Commitments
then in effect, (iii) the Total Consolidated GMF Exposure shall not exceed $2
billion and (iv) the Total Extensions of Credit shall not exceed the Total
Commitments then in effect. During the Commitment Period of the applicable
Domestic Lenders for the Domestic Facility, the Company and any Domestic
Subsidiary Borrower may use the Domestic Commitments by borrowing, prepaying the
Domestic Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Domestic Loans may from time to time be
Eurocurrency Loans, ABR Loans or any combination of the foregoing, as determined
by the Company or the relevant Domestic Subsidiary Borrower and notified to the
Administrative Agent in accordance with Section 2.2 and 2.15.

 

36



--------------------------------------------------------------------------------

(b) The Company and, to the extent of its borrowings, any relevant Domestic
Subsidiary Borrower shall repay all outstanding Domestic Loans of a Lender on
the Termination Date for such Lender under the Domestic Facility.

2.2 Procedure for Domestic Loan Borrowing. The Company and any Domestic
Subsidiary Borrower may borrow under the Domestic Commitments during the
applicable Commitment Period on any Business Day, provided, that, except in the
case of a deemed request for an ABR Loan on the Reimbursement Date of a
Reimbursement Obligation as contemplated by Section 3.5, the Company or the
relevant Domestic Subsidiary Borrower shall give the Administrative Agent a
written Borrowing Request (or telephonic notice promptly confirmed with a
written Borrowing Request) prior to (a) 1:00 P.M., New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurocurrency
Loans, or (b) 1:00 P.M., New York City time, on the date of the proposed
borrowing, in the case of ABR Loans, specifying (i) the amount and Type of
Domestic Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurocurrency Loans, the respective lengths of the initial Interest
Period(s) therefor. If no election as to the Type of a Domestic Loan is
specified in any such notice, then the requested borrowing shall be an ABR Loan.
If no Interest Period with respect to a Eurocurrency Loan is specified in any
such notice, then the Company or the relevant Domestic Subsidiary Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Except as
otherwise contemplated by Section 3.5, each borrowing under the Domestic
Commitments shall be in an amount equal to $25 million (or, if the Total
Available Domestic Commitments at such time are less than $25 million, such
lesser amount) or a whole multiple of $5 million in excess thereof. Upon receipt
of any such notice (or, as provided in Section 3.5, deemed notice) from the
Company or the relevant Domestic Subsidiary Borrower, the Administrative Agent
shall promptly notify each Domestic Lender thereof. Each Domestic Lender will
make the amount of its pro rata share of each such borrowing available to the
Administrative Agent for the account of the Company or the relevant Domestic
Subsidiary Borrower at the Funding Office prior to 1:00 P.M. (or, in the case of
an ABR Loan requested on the proposed Borrowing Date, 3:00 P.M.), New York City
time, on the Borrowing Date requested (or deemed requested) by the Company or
the relevant Domestic Subsidiary Borrower in funds immediately available to the
Administrative Agent. Subject to Section 3.5 (where the proceeds of such
borrowing shall be applied to repay the related Reimbursement Obligation), such
borrowing will then be made available to the Company or the relevant Domestic
Subsidiary Borrower by the Administrative Agent crediting the account of the
Company or the relevant Domestic Subsidiary Borrower on the books of such office
or such other account as the Company or the relevant Domestic Subsidiary
Borrower may specify to the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Domestic Lenders and
in like funds as received by the Administrative Agent.

2.3 Multicurrency Commitments.

(a) Subject to the terms and conditions hereof, each Multicurrency Lender
severally agrees to make (or cause its Applicable Lending Office to make)
revolving loans (“Multicurrency Loans”) in Dollars or any Optional Currency to
the Company, GMF or any Foreign Subsidiary Borrower from time to time during the
Commitment Period of such Multicurrency Lender; provided, that, after giving
effect to such borrowing and the use of proceeds thereof,(i) such Lender’s
Multicurrency Extensions of Credit do not exceed the amount

 

37



--------------------------------------------------------------------------------

of such Lender’s Multicurrency Commitments, (ii) the Total Multicurrency
Extensions of Credit shall not exceed the Total Multicurrency Commitments then
in effect, (iii) the Total Consolidated GMF Exposure shall not exceed $2 billion
and (iv) the Total Extensions of Credit shall not exceed the Total Commitments
then in effect. During the Commitment Period of the applicable Multicurrency
Lenders for the Multicurrency Facility, the Company and any relevant Subsidiary
Borrower may use the Multicurrency Commitments by borrowing, prepaying the
Multicurrency Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Multicurrency Loans shall be Eurocurrency
Loans or (if made to the Company and denominated in Dollars) ABR Loans, in each
case, as notified to the Administrative Agent in accordance with Section 2.4 and
2.15.

(b) The Company and, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay all outstanding Multicurrency Loans of a Lender on the
Termination Date for such Lender under the Multicurrency Facility.

2.4 Procedure for Multicurrency Loan Borrowing. The Company and any relevant
Subsidiary Borrower may borrow under the Multicurrency Commitments during the
applicable Commitment Period on any Business Day, provided, that the Company or
the relevant Subsidiary Borrower shall deliver to the Administrative Agent
(x) in the case of any Multicurrency Loan denominated in Dollars, a written
Borrowing Request (or telephonic notice promptly confirmed in a written
Borrowing Request) prior to (a) 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
or (b) 1:00 P.M., New York City time, on the date of the proposed borrowing, in
the case of ABR Loans requested by the Company and (y) in the case of any
Multicurrency Loan denominated in an Optional Currency, a written Borrowing
Request prior to 1:00 P.M., London time, three Business Days prior to the
requested Borrowing Date, in each case, specifying (a) the amount, Type and
Currency of Multicurrency Loans to be borrowed, (b) the requested Borrowing Date
and (c) the respective lengths of the initial Interest Period(s) therefor, if
applicable. If no election as to the Type of a Multicurrency Loan denominated in
Dollars and requested by the Company is specified in any such notice, then the
requested borrowing shall be an ABR Loan. If no Interest Period with respect to
any Eurocurrency Loan is specified in any such notice, then the Company or the
relevant Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each borrowing under the Multicurrency Commitments
shall be in an amount that is an integral multiple of 5 million of the relevant
Currency and no less than an amount which is equal to the Dollar Equivalent of
$25 million (or, if the Total Available Multicurrency Commitments are less than
$25 million at such time, such lesser amount). Upon receipt of any such notice
from the Company or the relevant Subsidiary Borrower, the Administrative Agent
shall promptly notify each Multicurrency Lender holding Multicurrency
Commitments of such notice. Each Multicurrency Lender holding Multicurrency
Commitments will make (or cause its Applicable Lending Office to make) the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Company or the relevant Subsidiary Borrower at the
Funding Office prior to (x) in the case of any Multicurrency Loan denominated in
Dollars, 1:00 P.M. (or, in the case of an ABR Loan requested on the proposed
Borrowing Date, 3:00 P.M.), New York City time, on the Borrowing Date requested
by the Company or the relevant Subsidiary Borrower and (y) in the case of any
Multicurrency Loan denominated in an Optional Currency, 2:00 P.M., London time,
on the Borrowing Date requested by the Company or such Subsidiary Borrower in
funds immediately

 

38



--------------------------------------------------------------------------------

available to the Administrative Agent. Such borrowing will then be made
available to the Company or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Subsidiary Borrower on the books of such office or such other account as the
Company or relevant Subsidiary Borrower may specify to the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the applicable Multicurrency Lenders and in like funds as received by the
Administrative Agent.

2.5 Brazilian Commitments. (a) Subject to the terms and conditions hereof, each
Brazilian Lender severally agrees to make (or cause its Applicable Lending
Office to make) revolving loans (“Brazilian Loans”) in Brazilian Reais to any
Brazilian Subsidiary Borrower from time to time during the Commitment Period of
such Brazilian Lender pursuant to, in accordance with and subject to the terms
of, its Brazilian Bank Certificate; provided, that, (x) after giving effect to
such borrowing and the use of proceeds thereof, (i) such Lender’s Brazilian
Extensions of Credit do not exceed the amount of such Lender’s Brazilian
Commitments then in effect, (ii) the Total Brazilian Extensions of Credit shall
not exceed the Total Brazilian Commitment then in effect, (iii) the Total
Consolidated GMF Exposure shall not exceed $2 billion and (iv) the Total
Extensions of Credit shall not exceed the Total Commitments then in effect and
(y) each borrowing under the Brazilian Commitments shall be in an amount that is
an integral multiple of R$10 million and no less than R$50 million (or, if the
Total Available Brazilian Commitments are less than R$50 million at such time,
such lesser amount). During the Commitment Period of the applicable Brazilian
Lenders for the Brazilian Facility, the relevant Brazilian Subsidiary Borrower
may use the Brazilian Commitments by borrowing, prepaying the Brazilian Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions of the Brazilian Bank Certificates, the Brazilian Intercreditor
Agreement and this Agreement. The Brazilian Loans shall be CDI Loans.

(b) The relevant Brazilian Subsidiary Borrower shall repay all outstanding
Brazilian Loans of a Lender on the Termination Date for such Lender under the
Brazilian Facility.

(c) The relevant Brazilian Subsidiary Borrower shall repay any outstanding
Brazilian Loans on the dates required by the applicable Brazilian Bank
Certificate.

2.6 Brazilian Reporting. Unless otherwise requested by the Administrative Agent,
the Brazilian Administrative Agent shall report in writing to the Administrative
Agent (i) on the last Business Day of each month, the amount of all Brazilian
Loans outstanding, (ii) on each Business Day on which the Brazilian
Administrative Agent expects a Brazilian Loan to be made, the aggregate
principal amount of such Brazilian Loan to be made on such date and the Dollar
Equivalent thereof, and the Brazilian Administrative Agent shall not be
permitted to release or deliver to any Brazilian Subsidiary Borrower all or any
portion of such Brazilian Loan without first notifying the Administrative Agent
as set forth herein, and (iii) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.

2.7 [Reserved].

 

39



--------------------------------------------------------------------------------

2.8 [Reserved].

2.9 [Reserved].

2.10 Competitive Bid Procedure. (a) (i) Subject to the terms and conditions set
forth herein, from time to time during the Commitment Period in respect of
Domestic Commitments, the Company or any Domestic Subsidiary Borrower may
request Competitive Bids under the Domestic Facility and may (but shall not have
any obligation to) accept Competitive Bids and borrow Competitive Loans in
Dollars; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (i) the Total Domestic Extensions of Credit shall not exceed
the Total Domestic Commitments then in effect, (ii) the Total Consolidated GMF
Exposure shall not exceed $2 billion and (iii) the Total Extensions of Credit
shall not exceed the Total Commitments then in effect. To request Competitive
Bids under the Domestic Facility, the Company or the relevant Domestic
Subsidiary Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) by delivery of a Competitive
Bid Request not later than 12:00 Noon New York City time (A) four Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Competitive
Loans, or (B) one Business Day prior to the requested Borrowing Date, in the
case of Fixed Rate Loans. Each such Competitive Bid Request shall specify
(1) that it is a request for Competitive Loans under the Domestic Facility,
(2) the amount (which shall be a minimum of $50 million) and Type of the
requested Competitive Loans, (3) the requested Borrowing Date and (4) the
requested Interest Period applicable thereto; provided, that the Company or the
relevant Domestic Subsidiary Borrower may request offers to make Competitive
Loans under the Domestic Facility for more than one Interest Period or for
multiple Types of Competitive Loans under the Domestic Facility in a single
Competitive Bid Request.

(ii) Subject to the terms and conditions set forth herein, from time to time
during the Commitment Period in respect of Multicurrency Commitments, the
Company or any relevant Subsidiary Borrower may request Competitive Bids under
the Multicurrency Facility and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans in Dollars or any Optional
Currency; provided that, after giving effect to such borrowing and the use of
proceeds thereof, (x) the Total Multicurrency Extensions of Credit shall not
exceed the Total Multicurrency Commitments then in effect, (y) the Total
Consolidated GMF Exposure shall not exceed $2 billion and (z) the Total
Extensions of Credit shall not exceed the Total Commitments then in effect. To
request Competitive Bids under the Multicurrency Facility, the Company or the
relevant Subsidiary Borrower shall give the Administrative Agent written notice
by delivery of a Competitive Bid Request not later than 12:00 Noon London time
(A) four Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Competitive Loans, or (B) one Business Day prior to the requested
Borrowing Date, in the case of Fixed Rate Loans. Each such Competitive Bid
Request shall specify (1) that it is a request for Competitive Loans under the
Multicurrency Facility, (2) the requested Currency, (3) the amount (which shall
be a minimum of $50 million or the Dollar Equivalent in any Optional Currency)
and Type of the requested Competitive Loans, (4) the requested Borrowing Date
and (5) the requested Interest Period applicable thereto; provided, that the
Company or the relevant Subsidiary Borrower may request offers to make
Competitive Loans under the Multicurrency Facility for more than one Interest
Period or for multiple Types of Competitive Loans under the Multicurrency
Facility in a single Competitive Bid Request.

 

40



--------------------------------------------------------------------------------

(b) Promptly following receipt of a Competitive Bid Request conforming to the
requirements of this Section (but, in any event, no later than (x) with respect
to any such request under the Domestic Facility, 3:00 P.M. New York City time
and (y) with respect to any such request under the Multicurrency Facility, 3:00
P.M., London time, in each case, on the date of receipt thereof), the
Administrative Agent shall notify the Lenders under the applicable Facility of
the details thereof, inviting such Lenders to submit Competitive Bids.

(c) Each Lender under the applicable Facility (or any Applicable Lending Office
of such Lender) may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be substantially in the form of Exhibit D and
must be received by the Administrative Agent at its office specified in
Section 10.2 not later than (x) with respect to any such Competitive Bid made
under the Domestic Facility, 9:30 A.M., New York City time, three Business Days
before the proposed Borrowing Date, in the case of Eurocurrency Competitive
Loans, or 9:30 A.M., New York City time, on the proposed Borrowing Date, in the
case of Fixed Rate Loans and (y) with respect to any such Competitive Bid made
under the Multicurrency Facility, 9:30 A.M., London time, three Business Days
before the proposed Borrowing Date, in the case of Eurocurrency Competitive
Loans, or 9:30 A.M., London time, one Business Day before the proposed Borrowing
Date, in the case of Fixed Rate Loans. Competitive Bids that do not conform
substantially to Exhibit D may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable if such bid is rejected. Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $5 million (or 5 million units of
an Optional Currency) and which may equal the entire principal amount of the
Competitive Loans requested by the Company or the relevant Subsidiary Borrower
in the applicable Currency) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof. A
Competitive Bid may set forth up to five separate offers by a quoting Lender
with respect to each Interest Period specified in a Competitive Bid Request. A
Competitive Bid submitted pursuant to this paragraph (c) shall be irrevocable.

(d) The Administrative Agent shall promptly (and, in any event, by no later than
(x) with respect to any such requested Domestic Competitive Loan, 10:00 A.M.,
New York City time (i) three Business Days before the proposed Borrowing Date,
in the case of Eurocurrency Competitive Loans, and (ii) on the proposed
Borrowing Date, in the case of Fixed Rate Loans and (y) with respect to any such
requested Multicurrency Competitive Loan, 10:30 A.M., London time (i) three
Business Days before the proposed Borrowing Date, in the case of Eurocurrency
Competitive Loans, and (ii) one Business Day before the proposed Borrowing Date,
in the case of Fixed Rate Loans) notify the Company or the relevant Subsidiary
Borrower of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid and, as soon as practical thereafter, shall provide the Company
with a copy of all Competitive Bids (including rejected bids).

(e) Subject only to the provisions of this paragraph, the Company or the
relevant Subsidiary Borrower may accept or reject any Competitive Bid. The
Company or the

 

41



--------------------------------------------------------------------------------

relevant Subsidiary Borrower shall notify the Administrative Agent by telephone,
promptly confirmed in writing by delivery of a Competitive Bid Accept/Reject
Letter to the Administrative Agent, whether and to what extent it has decided to
accept or reject each Competitive Bid not later than (x) with respect to any
requested Domestic Competitive Loan, 10:30 A.M., New York City time (i) three
Business Days before the proposed Borrowing Date, in the case of Eurocurrency
Competitive Loans, and (ii) on the proposed Borrowing Date, in the case of Fixed
Rate Loans and (y) with respect to any requested Multicurrency Competitive Loan,
11:30 A.M., London time (i) three Business Days before the proposed Borrowing
Date, in the case of Eurocurrency Competitive Loans, and (ii) one Business Day
before the proposed Borrowing Date, in the case of Fixed Rate Loans; provided,
that (A) the failure of the Company or the relevant Subsidiary Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (B) the
Company or the relevant Subsidiary Borrower shall not accept a Competitive Bid
of a particular Type for a particular Interest Period made at a particular
Competitive Bid Rate if the Company or such Subsidiary Borrower rejects a
Competitive Bid for Loans of such Type and for such Interest Period made at a
lower Competitive Bid Rate, (C) the aggregate amount of the Competitive Bids
accepted by the Company or the relevant Subsidiary Borrower shall not exceed the
aggregate amount of the requested Competitive Loans specified in the related
Competitive Bid Request, (D) to the extent necessary to comply with clause
(C) above, the Company or the relevant Subsidiary Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made (as nearly as possible) pro rata in accordance with the amount of each such
Competitive Bid with such amounts rounded (as nearly as possible) to integral
multiples of 1 million units of the applicable Currency, in a manner determined
by the Company or the relevant Subsidiary Borrower, and (E) except pursuant to
clause (D) above, no Competitive Bid shall be accepted for a Competitive Loan
made by a Lender unless such Competitive Loan is in a minimum principal amount
of $5 million (or 5 million units of an Optional Currency). A notice given by
the Company or the relevant Subsidiary Borrower pursuant to this paragraph shall
be irrevocable.

(f) The Administrative Agent shall promptly (and, in any event, by (x) with
respect to any requested Domestic Competitive Loan, 11:00 A.M., New York City
time (i) three Business Days before the proposed Borrowing Date, in the case of
Eurocurrency Competitive Loans, and (ii) on the proposed Borrowing Date, in the
case of Fixed Rate Loans and (y) with respect to any requested Multicurrency
Competitive Loan, 12:00 Noon, London time (i) three Business Days before the
proposed Borrowing Date, in the case of Eurocurrency Competitive Loans, and
(ii) one Business Day before the proposed Borrowing Date, in the case of Fixed
Rate Loans) notify each bidding Lender whether or not its Competitive Bid has
been accepted (and, if so, the amount and Competitive Bid Rate so accepted), and
each successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Company or the relevant Subsidiary Borrower at least one half of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (c) of this
Section.

 

42



--------------------------------------------------------------------------------

(h) The Company or, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay each outstanding Competitive Loan on the last day of the
Interest Period therefor.

2.11 Facility Fees, etc. (a) The Company agrees to pay to the Administrative
Agent a facility fee (the “Facility Fee”) for the account of each Domestic
Lender and Multicurrency Lender for the period from and including the Closing
Date (or such later date as of which such Lender shall become a Lender under the
Domestic Facility or Multicurrency Facility, as applicable) to the date on which
all Extensions of Credit of such Lender under such Facility have been paid in
full (or Collateralized) and the Commitments of such Lender under such Facility
have been terminated, computed at the Facility Fee Rate on the average daily
amount of the Commitments of such Domestic Lender or Multicurrency Lender, as
applicable (whether used or unused) under such Facility or, if such Commitments
have been terminated, on the daily average Extensions of Credit and Competitive
Loans of such Lender under such Facility during the related Fee Payment Period
for which payment is made, payable in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Closing Date.

(b) The Company, GMB or any other Brazilian Subsidiary Borrower shall pay to the
Brazilian Administrative Agent for the account of each Brazilian Lender the
“Commission” (as such term is defined in each Brazilian Bank Certificate
pursuant to the terms thereof, on the dates and in the amounts set forth
therein).

(c) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Administrative Agent Fee Letter,
dated as of September 3, 2014 between the Company and the Administrative Agent.

2.12 Termination, Reduction and Reallocation of Commitments.

(a) The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent (and, in the case of a reduction or
termination of Brazilian Commitments, the Brazilian Administrative Agent), to
terminate the Commitments under any Facility or, from time to time, to reduce
the amount of Commitments under any Facility; provided, that no such termination
or reduction of such Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans (if applicable) made on the
effective date thereof, (v) the Total Brazilian Extensions of Credit would
exceed the Total Brazilian Commitments then in effect, (w) the Total Domestic
Extensions of Credit would exceed the Total Domestic Commitments then in effect,
(x) the Domestic Extensions of Credit of any Lender would exceed such Lender’s
Domestic Commitment then in effect or (y) the Total Multicurrency Extensions of
Credit would exceed the Total Multicurrency Commitments then in effect. In the
event that the Administrative Agent (and the Brazilian Administrative Agent, if
applicable) receives such notice, the Administrative Agent (or the Brazilian
Administrative Agent, if applicable) shall give notice thereof to the relevant
Lenders as soon as practicable thereafter. Any such reduction shall be in an
amount equal to $25 million or a whole multiple of $10 million in excess thereof
and shall reduce permanently the Commitments then in effect under such Facility.
Each notice delivered by the Company pursuant to this Section 2.12 shall be
irrevocable; provided, that a notice to terminate any Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or a

 

43



--------------------------------------------------------------------------------

Change of Control, in which case, such notice may be revoked by the Company (by
notice to the Administrative Agent (and the Brazilian Administrative Agent, if
applicable) on or prior to the specified effective date) if such condition is
not satisfied. Notwithstanding the foregoing, the revocation of a termination
notice shall not affect the Company’s obligation to indemnify any Lender in
accordance with Section 2.23 for any loss or expense sustained or incurred as a
consequence thereof.

(b) The Company shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to require the Lenders under the
Multicurrency Facility to reallocate the Multicurrency Commitments to the
Domestic Facility and the Company may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent and the Lenders, request
that one or more of the Lenders under the Brazilian Facility reallocate a
portion of their respective Brazilian Commitments to the Domestic Facility;
provided, that (i) after giving effect to any such reallocation, (x) in the case
of a reallocation of Multicurrency Commitments, (A) the Total Multicurrency
Extensions of Credit shall not exceed the Total Multicurrency Commitments then
in effect and (B) the Multicurrency Extensions of Credit of any Lender shall not
exceed the amount of such Lender’s Multicurrency Commitments then in effect and
(y) in the case of a reallocation of Brazilian Commitments, the Total Brazilian
Extensions of Credit shall not exceed the Total Brazilian Commitments then in
effect and (ii) such reallocation with respect to any Lender shall have been
consented to by each Material Issuing Lender to the extent such consent would be
required for an assignment to such Lender pursuant to Section 10.6(b). Except as
provided in Section 2.25, any such reallocation shall be in an amount equal to
$25 million or a whole multiple of $1 million in excess thereof. Any such
reallocation shall reduce the Multicurrency Commitment of Lenders pro rata in
accordance with their existing Multicurrency Commitments at such time and
increase such Lender’s Domestic Commitment by such amount; provided, that if
such reallocation would result in amounts being payable by the Company or any
Subsidiary Borrower to any Lender under Section 2.21 or 2.22, such Lender shall
use reasonable efforts (subject to Section 2.24) to change its Applicable
Lending Office to avoid such result. On the date of any such reallocation,
(i) each relevant Lender shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine are necessary in order to cause, after giving effect to such increased
Domestic Commitments and the application of such amounts to prepay Domestic
Loans of other Domestic Lenders, the Domestic Loans to be held ratably by all
Domestic Lenders in accordance with their respective Domestic Commitments after
giving effect to such reallocation, (ii) the Company and any relevant Subsidiary
Borrower shall be deemed to have prepaid and reborrowed all outstanding Domestic
Loans and (iii) the Company and any relevant Subsidiary Borrower shall pay to
the relevant Domestic Lenders the amounts, if any, payable under Section 2.23 as
a result of such prepayment. Notwithstanding anything in this clause (b) to the
contrary, no Brazilian Lender shall be obligated to reallocate any portion of
its Brazilian Commitments to the Domestic Facility unless such Lender agrees.

(c) The Company may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent and the Lenders, request that one or more of
the Lenders under the Domestic Facility or Brazilian Facility, as applicable,
reallocate a portion of their respective Domestic Commitments or Brazilian
Commitments, as applicable, to the Multicurrency Facility; provided, that, after
giving effect to any such reallocation and any prepayment of the Domestic Loans
or Brazilian Loans, as applicable (which, notwithstanding

 

44



--------------------------------------------------------------------------------

anything to the contrary contained herein, may include a non pro rata prepayment
of the Lenders agreeing to such reallocation), (i) in the case of a reallocation
of Domestic Commitments, (A) the Total Domestic Extensions of Credit shall not
exceed the Total Domestic Commitments then in effect and (B) the Domestic
Extensions of Credit of any Lender shall not exceed the amount of such Lender’s
Domestic Commitments then in effect, and (ii) in the case of a reallocation of
Brazilian Commitments, the Total Brazilian Extensions of Credit shall not exceed
the Total Brazilian Commitments then in effect. Each notice from the Company
pursuant to this paragraph (c) shall set forth the requested amount of such
reallocation and date of such reallocation (which shall be at least three
Business Days after the date of such request) and shall also set forth the
agreement of the relevant Domestic Lenders or the Brazilian Lenders, as
applicable, to such reallocation. The relevant Lenders agreeing to reallocate a
portion of their Domestic Commitments or Brazilian Commitments, as applicable,
to the Multicurrency Facility shall have such portion of their Domestic
Commitment or Brazilian Commitments, as applicable, reallocated as provided in
such notice. On the date of any such reallocation, (i) each relevant Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine is necessary in
order to cause, after giving effect to such reallocation and the application of
such amounts to prepay Multicurrency Loans of the other Multicurrency Lenders,
the Multicurrency Loans to be held ratably by all Multicurrency Lenders in
accordance with their respective Multicurrency Commitments after giving effect
to such reallocation, (ii) the Company and any relevant Subsidiary Borrower
shall be deemed to have prepaid and reborrowed all outstanding Multicurrency
Loans and (iii) the Company and any relevant Subsidiary Borrower shall pay to
the relevant Lenders the amounts, if any, payable under Section 2.23 as a result
of such prepayment(s). Notwithstanding anything in this clause (c) to the
contrary, no Domestic Lender or Brazilian Lender, as applicable, shall be
obligated to reallocate any portion of its Domestic Commitments or Brazilian
Commitments, as applicable, to the Multicurrency Facility unless such Lender
agrees.

(d) Any reallocation of Brazilian Commitments described above shall be made
pursuant to an amendment to the Brazilian Bank Certificates and, to the extent
required, this Agreement and, as appropriate, the other Loan Documents, executed
by the applicable Brazilian Lenders, each Borrower under the Brazilian Facility,
the Administrative Agent and/or the Brazilian Administrative Agent, as
applicable.

2.13 Optional Prepayments. The Company and any relevant Subsidiary Borrower may
at any time and from time to time prepay the Loans (other than the Brazilian
Loans), in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than (x) with respect to Domestic
Loans and Domestic Competitive Loans, 1:00 P.M., New York City time, three
Business Days prior thereto, in the case of Eurocurrency Loans, and no later
than 1:00 P.M., New York City time, on the day of such prepayment, in the case
of ABR Loans, and (y) with respect to Multicurrency Loans and Multicurrency
Competitive Loans, 11 A.M., London time, three Business Days prior thereto, in
each case which notice shall specify the applicable Facility, the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans or ABR
Loans; provided, that (a) if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Company or the
relevant Subsidiary Borrower shall also pay any amounts owing pursuant to
Section 2.23 and (b) unless otherwise agreed to between the Company and the
relevant Subsidiary Borrower, on the one hand, and the applicable Lender, on the
other hand, no

 

45



--------------------------------------------------------------------------------

Competitive Loan may be prepaid without the consent of the Lender thereof except
for any prepayment in connection with a Change of Control or in order to cure an
Event of Default; provided, further, that such notice to prepay the Loans
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Change of Control, in either case,
which such notice may be revoked by the Company (by further notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
prepayment notice shall not affect the Company’s or any relevant Subsidiary
Borrower’s obligation to indemnify any Lender in accordance with Section 2.23
for any loss or expense sustained or incurred as a consequence thereof. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given (and not revoked as
provided herein), the amount specified in such notice shall be due and payable
on the date specified therein, together with (except in the case of ABR Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Loans (other than Brazilian Loans) shall be in an integral multiple of 1 million
units of the Currency of such Loan and no less than the Dollar Equivalent of $25
million. Any Brazilian Subsidiary Borrower may at any time and from time to time
prepay the Brazilian Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Brazilian Administrative Agent pursuant
to, and in accordance with the terms of, each Brazilian Bank Certificate.

2.14 Mandatory Prepayments. (a) [Reserved].

(b) [Reserved].

(c) [Reserved].

(d) On each Fee Payment Date on which any Letter of Credit denominated in an
Optional Currency is outstanding, the Administrative Agent shall determine the
Dollar Equivalent of the Total Domestic Extensions of Credit as of the last day
of the related Fee Payment Period. If, as of the last day of any Fee Payment
Period, the Dollar Equivalent of the Total Domestic Extensions of Credit exceeds
the Total Domestic Commitments then in effect by 5% or more, then the
Administrative Agent shall notify the Company and, within five Business Days of
such notice, the Company or the relevant Subsidiary Borrower shall prepay
Domestic Loans or Collateralize outstanding Letters of Credit in an aggregate
principal or face amount at least equal to such excess; provided, that the
failure of the Administrative Agent to determine the Dollar Equivalent of the
Total Domestic Extensions of Credit as provided in this Section 2.14(d) shall
not subject the Administrative Agent to any liability hereunder.

(e) On each Fee Payment Date, the Administrative Agent shall determine the Total
Multicurrency Extensions of Credit as of the last day of the related Fee Payment
Period. If, as of the last day of any Fee Payment Period, the Total
Multicurrency Extensions of Credit exceeds the Total Multicurrency Commitments
then in effect by 5% or more, then the Administrative Agent shall notify the
Company and, within five Business Days of such notice, the Company or the
relevant Subsidiary Borrower shall prepay Multicurrency Loans in an aggregate
principal amount at least equal to such excess; provided, that the failure of
the Administrative Agent to determine the Total Multicurrency Extensions of
Credit as provided in this Section 2.14(e) shall not subject the Administrative
Agent to any liability hereunder.

 

46



--------------------------------------------------------------------------------

(f) The Brazilian Administrative Agent shall determine the Total Brazilian
Extensions of Credit on a quarterly basis as detailed in the Brazilian Bank
Certificates. If, as of any quarterly date of determination, the Total Brazilian
Extensions of Credit exceeds the Total Brazilian Commitments then in effect by
5% or more, then the Brazilian Administrative Agent shall notify the
Administrative Agent and the Company and, within five Business Days of such
notice, the Company or the relevant Subsidiary Borrower shall prepay the
Brazilian Loans in an aggregate principal amount at least equal to such excess;
provided, that the failure of the Brazilian Administrative Agent to determine
the Total Brazilian Extensions of Credit as provided in this Section 2.14(f)
shall not subject the Brazilian Administrative Agent to any liability hereunder.

(g) If at any time the Total Consolidated GMF Exposure shall exceed $2 billion,
the Company, GMF or any Subsidiary of GMF shall, within one (1) Business Day,
prepay the then outstanding Total Consolidated GMF Exposure by the amount of
such excess.

2.15 Conversion and Continuation Options.

(a) The Company or any Subsidiary Borrower may elect from time to time to
convert Eurocurrency Loans in Dollars to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 1:00 P.M., New
York City time, on the third Business Day preceding the proposed conversion
date, provided, that any such conversion of Eurocurrency Loans that is not made
on the last day of an Interest Period with respect thereto shall be subject to
Section 2.23. The Company or any Subsidiary Borrower may elect from time to time
to convert ABR Loans to Eurocurrency Loans denominated in Dollars by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided, that no ABR Loan may be converted into a
Eurocurrency Loan denominated in Dollars when (after giving effect to such Loan
and to the application of proceeds thereof) any Event of Default has occurred
and is continuing and the Administrative Agent has or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions (and the Administrative Agent shall
notify the Company within a reasonable amount of time of any such
determination). Upon receipt of any such conversion notice, the Administrative
Agent shall promptly notify each relevant Lender, the Company and any relevant
Subsidiary Borrower thereof.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided, that notwithstanding any contrary provision
hereof, if (after giving effect to such Loan and to the application of proceeds
thereof) an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Majority Facility Lenders in respect
of any Facility or in its sole discretion, so notifies the Company, then, so
long as an Event of Default is continuing, other than to the extent repaid,
(i) each Eurocurrency Loan denominated in Dollars under the relevant Facility
shall be converted to an ABR Loan at the end of the Interest Period applicable
thereto and (ii) each

 

47



--------------------------------------------------------------------------------

Eurocurrency Loan denominated in an Optional Currency under the applicable
Facility shall be converted at the end of the Interest Period applicable thereto
to a Eurocurrency Loan with an Interest Period of two weeks; and provided,
further, that if the Company or such Subsidiary Borrower shall fail to give any
required notice as described above in this paragraph such Loans shall be
automatically continued as a Eurocurrency Loan, on the last day of such then
expiring Interest Period and shall have an Interest Period of the same duration
as the expiring Interest Period. Upon receipt of any such continuation notice
(or any such automatic continuation), the Administrative Agent shall promptly
notify each relevant Lender, the Company and any relevant Subsidiary Borrower
thereof.

2.16 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 30
Eurocurrency Tranches shall be outstanding at any one time.

2.17 Interest Rates and Payment Dates.

(a) Each Eurocurrency Loan that is a Multicurrency Loan or a Domestic Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurocurrency Rate determined for such Interest
Period plus the Applicable Margin.

(b) Each Eurocurrency Competitive Loan shall bear interest at a rate per annum
equal to the Eurocurrency Rate applicable to such Loan plus (or minus, as
applicable) the Margin.

(c) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(d) Each Fixed Rate Loan shall bear interest at the fixed rate applicable to
such Loan.

(e) [Reserved].

(f) (i) If all or a portion of the principal amount of any Loan (other than any
Brazilian Loan) or Reimbursement Obligation shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to (x) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% per annum or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans plus 2% per annum, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any Facility Fee or Letter of Credit Fee payable hereunder (in each case, other
than any of the foregoing in connection with the Brazilian Facility) shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount (in the case of any Reimbursement Obligations denominated in
an Optional Currency, converted into Dollars on the applicable Reimbursement
Date if necessary) shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans, in each case, with respect to clauses (i) and
(ii) above, from the date of

 

48



--------------------------------------------------------------------------------

such nonpayment until such amount is paid in full (as well after as before
judgment) and (iii) if all or a portion of any principal amount of any Brazilian
Loans or any interest payable on any Brazilian Loan or any fee payable in
connection with the Brazilian Facility shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at the rate per annum required by the Brazilian Bank Certificates.

(g) Interest shall be payable in arrears on each Interest Payment Date,
provided, that (x) interest accruing pursuant to Section 2.17(f) shall be
payable from time to time on demand and (y) interest accruing in respect of the
Brazilian Facility shall be payable in accordance with and pursuant to the terms
of the Brazilian Bank Certificates.

(h) All interest hereunder shall be paid in the Currency in which the Loan
giving rise to such interest is denominated.

2.18 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that (i) interest computed by reference to ABR at times when ABR
is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed, (ii) interest computed on Loans and Letters of Credit denominated in
Pounds Sterling shall be computed on the basis of a year of 365 days, and shall
be payable for the actual number of days elapsed and (iii) interest and fees
payable in connection with the Brazilian Facility shall be calculated in the
manner required by the Brazilian Bank Certificates. The Administrative Agent
shall as soon as practicable notify the Company or relevant Subsidiary Borrower
and the Lenders of each determination of a Eurocurrency Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR, the CDI or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Company or relevant Subsidiary
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate (other than any such change in the CDI).

(b) Each determination of an interest rate by the Administrative Agent (or, in
the case of the CDI, the Brazilian Administrative Agent) pursuant to any
provision of this Agreement or any other Loan Document shall be conclusive and
binding on the Company, any Subsidiary Borrower and the Lenders in the absence
of manifest error. The Administrative Agent (or the Brazilian Administrative
Agent, if applicable) shall, at the request of the Company or any Subsidiary
Borrower, deliver to the Company or such Subsidiary Borrower a statement showing
the quotations used by the Administrative Agent (or the Brazilian Administrative
Agent, as the case may be) in determining any interest rate pursuant to
Section 2.20(a).

2.19 Inability to Determine Interest Rate; Illegality. (a) If prior to the first
day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company or relevant Subsidiary Borrower) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period;

 

49



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of such Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period; or

(iii) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Company or the relevant Subsidiary Borrower)
that deposits in the applicable Currency are not generally available in the
applicable market (any Optional Currency affected by the circumstances described
in clause (i), (ii) or (iii) is referred to as an “Affected Foreign Currency”);

the Administrative Agent shall give notice thereof to the Company and any
relevant Subsidiary Borrower and the relevant Lenders as soon as practicable
thereafter. If any such notice is given (A) pursuant to clause (i) or (ii) of
this Section 2.19(a) in respect of Eurocurrency Loans denominated in Dollars,
then thereafter (and until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist) (such
notice to be given promptly upon the Administrative Agent becoming aware of such
change in circumstances) (1) any such Eurocurrency Loans denominated in Dollars
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (2) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
denominated in Dollars shall be continued as ABR Loans, (3) any outstanding
Eurocurrency Loans denominated in Dollars shall be converted, on the last day of
the then-current Interest Period, to ABR Loans, (4) any Multicurrency Loans
denominated in an Optional Currency requested to be made on the first day of
such Interest Period shall not be made and (5) any outstanding Multicurrency
Loans denominated in an Optional Currency shall be converted to or be made as
Alternate Rate Loans (and any request set forth in such interest rate election
shall be deemed to be a request for such Multicurrency Loans to be converted to
or be made as Alternate Rate Loans) and (B) in respect of any Multicurrency
Loans denominated in an Optional Currency, then thereafter (and until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist) (such notice to be given promptly
upon the Administrative Agent becoming aware of such change in circumstances) if
such notice is given pursuant to clause (iii) above, any Multicurrency Loans in
an Affected Foreign Currency requested to be made on the first day of such
Interest Period shall not be made.

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, made subsequent to the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Administrative Agent, the Company and any affected
Subsidiary Borrower describing the relevant provisions of such Requirement of
Law (and, if the Company shall request, provide the Company with a memorandum or
opinion of counsel of recognized standing (as selected by such Lender) as to
such illegality), following

 

50



--------------------------------------------------------------------------------

which, (i) the commitment of such Lender hereunder to make Eurocurrency Loans
denominated in Dollars, continue such Eurocurrency Loans as such and convert ABR
Loans to Eurocurrency Loans denominated in Dollars shall forthwith be cancelled,
(ii) such Lender’s outstanding Eurocurrency Loans denominated in Dollars shall
be converted automatically on the last day of the then current Interest Periods
with respect to such Loans (or within such earlier period as shall be required
by law) to ABR Loans and (iii) such Lender’s outstanding Eurocurrency Loans
denominated in any Optional Currency shall be paid in full by the applicable
Borrower on the respective last days of the then current Interest Periods with
respect to such Loans (or within such earlier period as may be required by law).
If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Company or relevant Subsidiary Borrower shall pay to any Lender
whose Loan is converted or prepaid such amounts, if any, as may be required
pursuant to Section 2.23.

2.20 Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Loans under any Facility by the Company or any Subsidiary Borrower from the
Lenders under such Facility, each payment by the Company or any Subsidiary
Borrower on account of any Facility Fee or Letter of Credit Fee and any
reduction of the Commitments of the Lenders under any Facility shall be made pro
rata according to the respective Percentages under such Facility, of the
relevant Lenders in such Facility except to the extent required or permitted
pursuant to Sections 2.10, 2.12, 2.25, 2.26, 2.28 and 2.30.

(b) Each payment (including each prepayment) by the Company or any Subsidiary
Borrower on account of principal of and interest on the Loans under any Facility
shall be made pro rata to the Lenders under such Facility according to the
respective outstanding principal amounts of the Loans under such Facility then
held by the Lenders under such Facility except to the extent required or
permitted pursuant to Sections 2.10, 2.12, 2.25, 2.26, 2.28 and 2.30. Except as
otherwise provided in Section 8, each such payment shall be paid in the relevant
Currency in which such Loan was made.

(c) All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 3:00 P.M., Local Time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in the
applicable Currency and in immediately available funds, except that (x) payment
of fronting fees owing to any Issuing Lender shall be made directly to the
relevant Issuing Lender and (y) payment of all amounts in connection with the
Brazilian Facility shall be paid to the Brazilian Administrative Agent pursuant
to the terms of the Brazilian Bank Certificates. The Administrative Agent shall
distribute such payments to the applicable Lenders promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, except as otherwise provided with respect to the payment of
interest at the expiration of an Interest Period for a Eurocurrency Loan as
provided in the proviso to the definition of Interest Period. If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding

 

51



--------------------------------------------------------------------------------

Business Day. In the case of any extension of any payment of principal pursuant
to the preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Company or any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, (A) in the case of amounts denominated in Dollars, at a rate
up to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) in the case of amounts
denominated in any other Currency, at a rate determined by the Administrative
Agent to be the cost to it of funding such amount, in each case for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon (A) in the case of amounts denominated
in Dollars, at the rate per annum applicable to ABR Loans under the relevant
Facility and (B) in the case of amounts denominated in any other Currency, at a
rate determined by the Administrative Agent to be the cost to it of funding such
amount, on demand, from the Company or the relevant Subsidiary Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Company or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Company or such Subsidiary Borrower under any Facility that the
Company or such Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Company or
such Subsidiary Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders under such Facility their respective pro rata shares of
a corresponding amount. If such payment is not made to the Administrative Agent
by the Company or relevant Subsidiary Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each such Lender to which any amount was made available pursuant to the
preceding sentence, (A) in the case of amounts denominated in Dollars, such
amount with interest thereon at the rate per annum equal to the daily average
Federal Funds Effective Rate and (B) in the case of amounts denominated in other
Currencies, such amount with interest thereon at a rate per annum reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Company or any Subsidiary Borrower.

(f) Unless all of the Obligations have become due and payable (whether at the
stated maturity, by acceleration or otherwise), payments under the Guarantee
shall be applied to

 

52



--------------------------------------------------------------------------------

the Obligations in such order of application as the Company may from time to
time specify, subject however, to the provisions of Sections 2.20(a) and
(b) (applied as if such payments were made by the Company) and Section 10.7.

(g) Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower shall promptly execute and deliver to such Lender a
promissory note of the Company and/or such Subsidiary Borrower evidencing the
Loans of such Lender, substantially in the forms of Exhibit M (a “Note”), with
appropriate insertions as to date and principal amount.

2.21 Requirements of Law.

Except with respect to Competitive Loans to which this Section 2.21 shall not
apply:

(a) If any Change in Law shall:

(i) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or

(ii) impose on such Lender or any London Interbank market any other condition;

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, the Brazilian Administrative Agent or such Lender (or its
affiliate, as the case may be), by an amount that the Administrative Agent, the
Brazilian Administrative Agent or such Lender reasonably deems material, of
making, converting into, continuing or maintaining Eurocurrency Loans, issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Company and any
relevant Subsidiary Borrower shall pay the Administrative Agent, the Brazilian
Administrative Agent or such Lender, within 15 Business Days of receipt of
notice from the Administrative Agent, the Brazilian Administrative Agent or the
relevant Lender as described below, any additional amounts necessary to
compensate the Administrative Agent, the Brazilian Administrative Agent or such
Lender for such increased cost or reduced amount receivable (it being understood
that the provisions set forth in this Section 2.21(a) are not intended to
derogate from the Company’s rights provided in Section 2.24 and Section 2.25).
If the Administrative Agent, the Brazilian Administrative Agent or any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Company or the relevant Subsidiary Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled (including a reasonably detailed calculation of such amounts).

(b) If any Lender shall have determined that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or an entity controlling such Lender’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender

 

53



--------------------------------------------------------------------------------

or such entity could have achieved but for such Change in Law (taking into
consideration such Lender’s or such entity’s policies with respect to capital
adequacy or liquidity) by an amount deemed by such Lender to be material, then
from time to time, within 15 Business Days after submission by such Lender to
the Company and any relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of a written request therefor (together with a reasonably
detailed description and calculation of such amounts), the Company and any
relevant Subsidiary Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such entity for such reduction (it
being understood that the provisions set forth in this Section 2.21(b) are not
intended to derogate from the Company’s rights provided in Sections 2.24 and
2.25).

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.21 submitted by the Administrative Agent, the Brazilian Administrative
Agent or any Lender to the Company and any relevant Subsidiary Borrower (with a
copy to the Administrative Agent) shall be prima facie evidence of the amount
owing in the absence of manifest error. Notwithstanding anything to the contrary
in this Agreement, (i) neither the Administrative Agent, the Brazilian
Administrative Agent nor any Lender shall be entitled to request any payment or
amount under this Section 2.21 unless the Administrative Agent, the Brazilian
Administrative Agent or such Lender is generally demanding payment (and
certifies to the Company that it is generally demanding payment) under
comparable provisions of its agreements with similarly situated borrowers of
similar credit quality (provided, that neither the Administrative Agent nor the
Brazilian Administrative Agent shall be under any obligation to verify any such
request of a Lender) and (ii) the Company and any relevant Subsidiary Borrower
shall not be required to compensate the Administrative Agent, the Brazilian
Administrative Agent or a Lender pursuant to this Section 2.21 for any amounts
incurred more than 90 days prior to the date that the Administrative Agent, the
Brazilian Administrative Agent or such Lender notifies the Company or relevant
Subsidiary Borrower of the Administrative Agent’s, the Brazilian Administrative
Agent’s or such Lender’s intention to claim compensation therefor; provided,
that, if the circumstances giving rise to such claim have a retroactive effect,
then such 90 day period shall be extended to include the period of such
retroactive effect, but not more than 180 days prior to the date that such
notice was received by the Company and the relevant Subsidiary Borrower, if any.
The obligations of the Company and the Subsidiary Borrowers pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all interest thereon and fees payable hereunder.

2.22 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement (other than in respect of any Competitive Loans as to which this
Section 2.22(a) shall not apply) or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding
(i) taxes imposed on or measured by income or profits (including franchise taxes
imposed in lieu of or in addition to net income taxes) imposed on the
Administrative Agent, the Brazilian Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent, the
Brazilian Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent,

 

54



--------------------------------------------------------------------------------

the Brazilian Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (ii) any branch profit taxes imposed by
the United States or any similar tax imposed by any other Governmental Authority
in a jurisdiction described in clause (i) above and (iii) any United States
withholding taxes imposed by reason of FATCA (any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings,
“Non-Excluded Taxes”). If any Taxes are required to be withheld from any amounts
payable to the Administrative Agent, the Brazilian Administrative Agent or any
Lender under any Loan Document, as determined in good faith by the applicable
withholding agent, the applicable withholding agent shall make such deductions
and shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable laws. In the case of any Non-Excluded Taxes or Other
Taxes, the amounts so payable by the applicable Loan Party to the Administrative
Agent, the Brazilian Administrative Agent or such Lender shall be increased to
the extent necessary to yield to the Administrative Agent, the Brazilian
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) an amount equal to the sum which would have been received had no
such deduction or withholding been made, provided, however, that no Loan Party
shall be required to increase any such amounts payable to the Administrative
Agent, the Brazilian Administrative Agent or any Lender with respect to any
Non-Excluded Taxes except to the extent that any change in applicable law,
treaty or governmental rule or regulation after the time such Lender becomes a
party to this agreement (a “Change in Tax Law”), shall result in an increase in
the rate of any deduction, withholding or payment from that in effect at the
time such Lender becomes a party to this Agreement (or designates a new
Applicable Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of its designation of a new
Applicable Lending Office (or assignment), to receive additional amounts from
such Loan Party with respect to such Non-Excluded Taxes pursuant to this
Section 2.22. Notwithstanding anything to the contrary herein, neither the
Company nor any Subsidiary Borrower shall be required to increase any amounts
payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes that are attributable to such Person’s failure to comply with
the requirements of paragraph (d) or (e) of this Section 2.22 except as such
failure relates to a Change in Tax Law rendering such Person legally unable to
comply.

(b) In addition, each Loan Party shall pay any Other Taxes over to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof. If (i) any Loan Party fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) any Loan Party fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent, the Brazilian Administrative Agent or any Lender, the Loan Parties shall
indemnify the Administrative Agent, the Brazilian Administrative Agent and the
Lenders for such amount and any incremental taxes, interest, additions to tax,
expenses or penalties that may become payable by the Administrative Agent, the
Brazilian Administrative Agent or any Lender as a result of any such failure in
the case of clauses (i) and (ii), or any such direct imposition in the case of
clause (iii). The indemnification

 

55



--------------------------------------------------------------------------------

payment under this Section 2.22 shall be made within 30 days after the date the
Administrative Agent, the Brazilian Administrative Agent or such Lender (as the
case may be) makes a written demand therefor (together with a reasonably
detailed calculation of such amounts).

(d) Each Lender (or Transferee) (i) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company, any relevant Domestic Subsidiary Borrower and the Administrative
Agent (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of IRS Form W-8BEN-E, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit K-1, Exhibit K-2, Exhibit K-3 or Exhibit K-4, as applicable, and the
applicable IRS Form W-8, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Company under this Agreement and the other Loan Documents and (ii) that is a
“United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Company, any relevant Domestic Subsidiary Borrower and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two properly completed and
duly executed copies of IRS Form W-9. Such forms shall be delivered by each
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). Thereafter, each Lender shall, to the extent it is
legally able to do so, deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender at any other time
prescribed by applicable law or as reasonably requested by the Company or any
relevant Subsidiary Borrower. If any Commitment is reallocated in accordance
with Section 2.12(b), then the relevant Lender (to whom such Commitment has been
reallocated) shall deliver, on the effective date of such reallocation, all such
forms that it is legally able to deliver. Each Lender shall deliver to the
Company, any relevant Domestic Subsidiary Borrower and the Administrative Agent,
any other form prescribed by applicable requirements of U.S. federal income tax
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Company, any
relevant Domestic Subsidiary Borrower and the Administrative Agent to determine
the withholding or deduction required to be made. Each Lender shall promptly
notify the Company and any relevant Domestic Subsidiary Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company (and any other form of certification
adopted by the U.S. taxing authorities for such purpose). In addition, if a
payment made to a Lender under this Agreement or the other Loan Documents would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine

 

56



--------------------------------------------------------------------------------

that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.22(d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Notwithstanding any other provision of
this Section 2.22, a Lender shall not be required to deliver any form pursuant
to this Section 2.22 that such Lender is not legally able to deliver.

(e) With respect to each Foreign Subsidiary Borrower, a Lender or Transferee
shall, to the extent it is legally able to do so, deliver to the Company (with a
copy to the Administrative Agent), prior to the first date any payment is due to
be paid from or by such Foreign Subsidiary Borrower to it hereunder, any form or
certificate required in order that any payment by such Foreign Subsidiary
Borrower under this Agreement or the other Loan Documents to such Lender may be
made free and clear of, and without deduction or withholding for or on account
of, any Non-Excluded Taxes imposed on such payment under the laws of the
jurisdiction under which such Foreign Subsidiary Borrower is incorporated or
organized. If any Commitment is reallocated in accordance with Section 2.12,
then the relevant Lender (to whom such Commitment has been reallocated) shall
deliver on the effective date of such reallocation, all such forms that it is
legally able to deliver, including any form claiming a reduced rate of non-U.S.
withholding tax on payments made by the relevant Foreign Subsidiary Borrower to
such Lender under this Agreement and the other Loan Documents. In the event of a
Change in Tax Law after the date such Foreign Subsidiary Borrower makes the
first payment, a Lender or Transferee shall deliver all such required forms that
it is legally able to deliver, including any form claiming a reduced rate of
non-U.S. withholding tax on payments by such Foreign Subsidiary Borrower under
this Agreement and the other Loan Documents.

(f) If the Administrative Agent, the Brazilian Administrative Agent, any
Transferee or any Lender determines, in its sole good faith discretion, that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by any Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.22, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.22 with respect
to the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, the Brazilian Administrative
Agent, such Transferee or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent, the Brazilian Administrative Agent, such Transferee or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Brazilian Administrative Agent, such Transferee or
such Lender in the event the Administrative Agent, the Brazilian Administrative
Agent, such Transferee or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to (i) interfere
with the right of the Administrative Agent, the Brazilian Administrative Agent,
any Transferee or any Lender to arrange its tax affairs in whatever manner it
sees fit, (ii) obligate the Administrative Agent, the Brazilian Administrative
Agent, any Transferee or any Lender to claim any tax refund, (iii) require the
Administrative Agent, the Brazilian Administrative Agent, any Transferee or any
Lender to make available its tax returns (or any other information relating to
its taxes or any computation in respect thereof which it deems in its sole
discretion to be confidential) to any Loan Party or any other Person, or
(iv) require the Administrative Agent, the

 

57



--------------------------------------------------------------------------------

Brazilian Administrative Agent, any Transferee or any Lender to do anything that
would in its sole discretion prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

(g) Each Lender shall indemnify the Administrative Agent and the Brazilian
Administrative Agent (to the extent not reimbursed by or on behalf of the
Company if it is required to do so under Section 2.22(a) or 10.5 and without
limiting the obligation of the Company under Section 2.22(a) or 10.5 to do so)
for the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority that are attributable to such Lender and that are payable or paid by
the Administrative Agent or the Brazilian Administrative Agent, as applicable,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent or
the Brazilian Administrative Agent, as applicable, in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Brazilian Administrative Agent shall be conclusive
absent manifest error.

(h) Each Assignee shall be bound by this Section 2.22.

(i) The agreements in this Section 2.22 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and the other Loan Documents.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

2.23 Indemnity. The Company and each relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Company or relevant Subsidiary Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Company or
such Subsidiary Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Company or relevant
Subsidiary Borrower in making any prepayment of or conversion from Eurocurrency
Loans after the Company or such Subsidiary Borrower has given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans (or the conversion of a Eurocurrency Loan into
a Loan of a different Type) on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.25. Such indemnification may include an amount
up to the excess, if any, of (i) the amount of interest that would have accrued
on the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for

 

58



--------------------------------------------------------------------------------

such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Company and the relevant Subsidiary
Borrower, if any, by any Lender (together with a reasonably detailed calculation
of such amounts) shall be prima facie evidence thereof and shall be payable
within 30 days of receipt of any such notice. The agreements in this
Section 2.23 shall survive the termination of this Agreement, the repayment of
the Loans and all other amounts payable hereunder and the other Loan Documents.

2.24 Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.21 or 2.22(a)
with respect to such Lender or its Applicable Lending Office, as applicable, it
will, if requested by the Company, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Applicable Lending
Office for any Loans or Letters of Credit affected by such event with the object
of avoiding or minimizing the consequences of such event; provided, that such
designation is made on terms that, in the reasonable judgment of such Lender, do
not cause such Lender and its lending office(s) to suffer any material economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 2.24 shall affect or postpone any of the obligations of the Company or
the rights of any Lender pursuant to Section 2.21 or 2.22(a).

2.25 Replacement/Termination of Lenders. The Company shall be permitted (a) to
replace with a replacement financial institution or terminate the Commitments
under any applicable Facility and repay any outstanding Loans at par under such
Facility (and any accrued interest and fees thereon) of a Defaulting Lender or
any Lender that (i) requests reimbursement for amounts owing pursuant to
Section 2.21 or 2.22(a), (ii) fails to give its consent for any amendment,
consent or waiver requiring the consent of 100% of the Lenders or all affected
Lenders under such Facility (and such Lender is an affected Lender) and for
which the Required Lenders or Majority Facility Lenders under such Facility, as
applicable, have consented or (iii) fails to give its consent to an extension of
the Termination Date to which the Majority Facility Lenders under such Facility
have consented, (b) in the case of any Multicurrency Lender that fails to give
its consent to the addition of a new Optional Currency to which the Majority
Facility Lenders under such Facility have consented, to reallocate such Lender’s
Multicurrency Commitment to a Domestic Commitment pursuant to Section 2.12(b)
(regardless of whether the amount of such Commitment is less than the minimum
amount required under such section) and (c) in the case of any Multicurrency
Lender that fails to give its consent to the addition of a new Borrower pursuant
to Section 10.1(d)(i) to which the Administrative Agent has agreed, to
reallocate such Lender’s Multicurrency Commitment to a Domestic Commitment
pursuant to Section 2.12(b)(regardless of whether the amount of such Commitment
is less than the minimum amount required under such section); provided, in each
case, that (A) the replacement financial institution or the Company, as
applicable, shall purchase or repay at par, all Loans owing to such replaced or
terminated Lender on or prior to the date of replacement or termination, and
shall pay all accrued interest and fees thereon to such date, (B) unless
otherwise agreed, the Company shall be liable to such replaced or terminated
Lender under Section 2.23 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased or repaid other than on the last day of the

 

59



--------------------------------------------------------------------------------

Interest Period relating thereto, (C) any replacement financial institution, if
not a Lender, shall be reasonably satisfactory to the Administrative Agent (and
the Brazilian Administrative Agent in the case of any such replacement under the
Brazilian Facility) and if a Lender, shall not constitute a Defaulting Lender,
(D) any replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided, that, unless otherwise
agreed, the Company shall be obligated to pay the registration and processing
fee referred to therein), (E) until such time as such replacement shall be
consummated, the Company shall pay all additional amounts (if any) required
pursuant to Section 2.21 or 2.22(a), as the case may be, and (F) any such
replacement, termination and/or repayment shall not be deemed to be a waiver of
any rights that the Company, any other Loan Party, the Administrative Agent, the
Brazilian Administrative Agent or any other Lender shall have against the
replaced Lender. Notwithstanding the foregoing, in the event that a Lender being
replaced pursuant to this Section 2.25 shall not have executed an Assignment and
Assumption requested by the Company reflecting such permitted replacement, such
Lender shall be deemed to have approved such assignment three Business Days
following receipt of notice from the Company of such replacement, and such
deemed approval shall be effective for purposes of documenting an assignment
pursuant to Section 10.6 without any action by any other party hereto (including
the Administrative Agent), and the Administrative Agent shall record the same.

2.26 Defaulting Lender.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Facility Fees shall cease to accrue on the unfunded Commitment of such
Defaulting Lender pursuant to Section 2.11;

(b) such Defaulting Lender and the Commitment and Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Lenders, the
Required Lenders, Majority Facility Lenders under such Facility or any directly
affected Lender under such Facility have taken or may take any action hereunder
(including any consent to any amendment, consent, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply in the
case of an amendment, waiver or other modification that has the effect of
(i) increasing the amount or extending the expiration date of all or any portion
of such Defaulting Lender’s Commitment or extending the final scheduled maturity
date of any Loan held by such Defaulting Lender, (ii) forgiving or reducing any
principal amount of any Loan or any Reimbursement Obligation owing to such
Defaulting Lender, or (iii) reducing the stated rate of any interest or fees
payable to such Defaulting Lender hereunder, or extending the scheduled date of
any payment required hereunder (for the purpose of clarity, the foregoing
clauses (i), (ii), and (iii) shall not include any waiver of a mandatory
prepayment and shall not preclude a waiver of applicability of any post-default
increases in interest rates).

 

60



--------------------------------------------------------------------------------

(c) if any L/C Obligations exist at the time any Domestic Lender becomes a
Defaulting Lender then:

(i) so long as no Event of Default shall have occurred and be continuing at such
time all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the Domestic Lenders that are not Defaulting Lenders in
accordance with their respective Domestic Percentages (calculated without regard
to such Defaulting Lender) but only to the extent the sum of all non-Defaulting
Lenders’ Domestic Extensions of Credit plus outstanding Domestic Competitive
Loans plus such L/C Obligations does not exceed the total of all Domestic
Lenders that are not Defaulting Lenders’ Domestic Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or any Domestic Subsidiary Borrower shall,
at any time and from time to time following notice by the Administrative Agent,
Collateralize for the benefit of each Issuing Lender that is not, itself, a
Defaulting Lender, the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) for so long as such L/C Obligations are
outstanding or, if sooner, so long as such Defaulting Lender remains a
Defaulting Lender (it being expressly understood and agreed that all accrued
interest on such Collateralization shall be for the account of the Company or
such applicable Subsidiary Borrower and shall be paid to the Company or such
applicable Subsidiary Borrower at any time and from time to time upon its
request therefor; provided, that no Event of Default shall have then occurred
and be continuing);

(iii) if the Company or any Subsidiary Borrower Collateralizes any portion of
such Defaulting Lender’s L/C Obligations pursuant to clause (ii) above, neither
the Company nor any relevant Subsidiary Borrower shall be required to pay any
fees to such Defaulting Lender pursuant to Section 3.3 with respect to such
Defaulting Lender’s L/C Obligations during the period and to the extent such
Defaulting Lender’s L/C Obligations are so Collateralized;

(iv) if the L/C Obligations of the Defaulting Lenders are reallocated pursuant
to clause (i) above, then the fees payable to the non-Defaulting Lenders
pursuant to Section 2.11 and Section 3.3, as applicable, shall be adjusted in
accordance with such non-Defaulting Lenders’ Domestic Percentages of the
Domestic Commitments calculated without regard to such Defaulting Lender’s
Domestic Percentage of the Domestic Commitments; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations is neither
reallocated nor Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Company or any relevant
Subsidiary Borrower, the applicable Issuing Lender or any other Domestic Lender
hereunder, all Letter of Credit Fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to the applicable
Issuing Lender until and to the extent that such L/C Obligations are so
reallocated and/or Collateralized; and

 

61



--------------------------------------------------------------------------------

(d) no Issuing Lender shall be required to issue, renew, amend or increase any
Letter of Credit unless it is reasonably satisfied that the related exposure and
such Defaulting Lender’s then outstanding L/C Obligations will be 100% covered
by the Domestic Commitments of the Domestic Lenders that are not Defaulting
Lenders and/or Collateralized by the Company or any applicable Subsidiary
Borrower in accordance with this Section 2.26 and participating interests in any
newly issued or increased Letter of Credit shall be allocated among the Domestic
Lenders that are not Defaulting Lenders in a manner consistent with this
Section 2.26 (and such Defaulting Lender shall not participate therein).

If (i) a Lender Insolvency Event with respect to the parent company of any
Domestic Lender shall occur following the Closing Date and for so long as such
event shall continue or (ii) any Domestic Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Domestic Lender
commits to extend credit, no Issuing Lender shall be required to issue, amend or
increase any Letter of Credit, unless such Issuing Lender shall have entered
into arrangements with the Company or such Domestic Lender, satisfactory to such
Issuing Lender, to defease any risk to it in respect of such Domestic Lender
hereunder.

In the event that a Domestic Lender becomes a Defaulting Lender, the
Administrative Agent shall give notice to the Company and each affected Issuing
Lender stating that such Domestic Lender has become a Defaulting Lender. In the
event that each of the Administrative Agent, the Company, each relevant
Subsidiary Borrower and each affected Issuing Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Defaulting Lender to
be a Defaulting Lender, then the L/C Obligations of the Domestic Lenders shall
be readjusted to reflect the inclusion of such Defaulting Lender’s Domestic
Commitment and, on such date, such Domestic Lender shall purchase at par such of
the Loans and/or participations in the L/C Obligations of the other Domestic
Lenders as the Administrative Agent shall determine may be necessary in order
for such Domestic Lender to hold such Domestic Loans and participations in the
L/C Obligations in accordance with its Domestic Percentage of the Domestic
Commitments.

2.27 Reallocation of Payments for the Account of Defaulting Lenders. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent or the Brazilian Administrative Agent, as applicable, for the account of
any Defaulting Lender under any Facility (whether voluntary or mandatory, at or
prior to maturity, or otherwise), shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent and the
Brazilian Administrative Agent hereunder (pro rata in accordance with the
amounts owed by such Defaulting Lender to the Administrative Agent and the
Brazilian Administrative Agent); second, in the case of the Domestic Facility
only, to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to each Issuing Lender hereunder (pro rata to the Issuing Lenders in
accordance with the amounts owed by such Defaulting Lender to each Issuing
Lender); third, in the case of the Domestic Facility only, if so determined by
the Administrative Agent or requested by the Company or an Issuing Lender, to be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit; fourth, as the Company may request
(so long as no Event of Default has occurred and is continuing), to the funding
of any Loan under the applicable Facility in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this

 

62



--------------------------------------------------------------------------------

Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in an interest bearing
deposit account and released from time to time in order to satisfy obligations
of such Defaulting Lender to fund Loans under the applicable Facility (it being
understood and agreed that the accrued interest thereon shall be held as
additional collateral for such obligations); sixth, to the payment of any
amounts owing to the Lenders under such Facility and, in the case of the
Domestic Facility only, the Issuing Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or any Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to a Loan Party as a result of any judgment of a court of competent
jurisdiction obtained by such Loan Party against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if (x) such payment is a payment
of the principal amount of any Loans or Reimbursement Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or Reimbursement Obligations were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans under the applicable Facility of, and
Reimbursement Obligations owed to, all non-Defaulting Lenders under such
Facility on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by such Defaulting Lender or to post cash
collateral pursuant to this Section 2.27 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender under the applicable Facility
irrevocably consents hereto.

2.28 New Local Facilities. (a) The Company may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent and the Lenders,
request the Lenders with Commitments under any Facility to designate a portion
of such Commitments to make Extensions of Credit denominated in Dollars and/or
any Optional Currency in a jurisdiction outside of the United States pursuant to
a newly established sub-facility or sub-facilities under any Facility or a
separate revolving facility hereunder (each, a “New Local Facility”); provided,
that (i) both at the time of any such request and upon the effectiveness of any
Local Facility Amendment referred to below, no Default or Event of Default shall
have occurred and be continuing; provided, further, that no Lender shall be
required to make Extensions of Credit in excess of its Commitment then in
effect, and (ii) after giving effect to any such New Local Facility, the Total
Brazilian Extensions of Credit shall not exceed the Total Brazilian Commitments
then in effect, the Total Domestic Extensions of Credit shall not exceed the
Total Domestic Commitments then in effect, the Total Multicurrency Extensions of
Credit shall not exceed the Total Multicurrency Commitments and the Extensions
of Credit under any other Facility shall not exceed the Commitments then in
effect under such Facility. Each New Local Facility shall be in a minimum Dollar
Equivalent amount of $25 million. Each notice from the Company pursuant to this
Section 2.28 shall set forth the requested amount and proposed terms of the
relevant New Local Facility and the Facility or Facilities designated by the
Company to be reduced as a result of the establishment of such New Local
Facility. Lenders wishing to designate a portion of their Commitments under a
designated Facility to a New Local Facility (each, a “New Local Facility
Lender”) shall have such portion of their Commitment under such Facility
designated to such New Local Facility on a pro rata basis in accordance with

 

63



--------------------------------------------------------------------------------

the aggregate Commitments of the other New Local Facility Lenders; provided,
that no Lender may so reallocate its Commitments to a New Local Facility if such
reallocation would result in amounts being payable by the Company or any
Subsidiary Borrower under Section 2.21 or 2.22 unless such Lender changes its
Applicable Lending Office to avoid such a result or the Company otherwise
consents. The designation of Commitments to any New Local Facility shall be made
pursuant to an amendment (each, a “Local Facility Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Loan Parties, the
Administrative Agent and each New Local Facility Lender. Notwithstanding
anything in this Section 2.28 to the contrary, no Lender shall be obligated to
transfer any portion of its Commitments to a New Local Facility unless it so
agrees.

(b) Notwithstanding the terms of Section 10.1(a), any Local Facility Amendment
may, without the consent of any Lenders other than the New Local Facility
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to implement the provisions of this
Section, a copy of which shall be made available to each Lender.

2.29 Incremental Commitments/Facilities. (a) The Company may from time to time
notify the Administrative Agent that certain of the Lenders designated by the
Company and/or that additional lenders shall be added to this Agreement as
Incremental Lenders with Commitments for the purpose of either increasing the
existing Commitments under any Facility (a “Commitment Increase”) or
establishing an Incremental Facility by executing and delivering to the
Administrative Agent an Incremental Loan Activation Notice signed by such
Lenders or such additional lenders and specifying (i) the respective Incremental
Commitments of such Incremental Lenders, (ii) the applicable Incremental
Facility Closing Date or Commitment Increase Date, and (iii) with respect to any
Incremental Facility (A) the applicable Incremental Loan Maturity Date, (B) the
Currency or Currencies available under such Incremental Facility, (C) the
borrower(s) thereunder (which may be the Company and/or any Subsidiary
Borrowers), (D) the Applicable Margin and other fees applicable to Incremental
Loans and other extensions of credit to be made available under such Incremental
Facility, and (E) any additional terms applicable to such Incremental Facility,
including the borrowing procedures related thereto (in each case, as agreed
between the Company and the Incremental Lenders providing such Incremental
Loans), and otherwise duly completed; provided, that after giving effect to such
Commitment Increase or Incremental Facility (including the incurrence of any
Incremental Loans on the applicable Commitment Increase Date or Incremental
Facility Closing Date and use of proceeds thereof), (x) except in the case of an
Incremental Facility, as otherwise agreed by the Lenders under such Facility, no
Default or Event of Default shall be continuing and (y) the sum of the Total
Commitments then in effect (including, for the avoidance of doubt, Incremental
Commitments) and the 3-Year Total Commitments then in effect (including, for the
avoidance of doubt, any commitments under incremental facilities under the
3-Year Revolving Credit Agreement) shall not exceed $15.5 billion.

(b) Each Incremental Lender that is a signatory to an Incremental Loan
Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make revolving credit loans (each, an “Incremental Loan”) to the
Company and/or the applicable Subsidiary Borrowers from time to time on or after
the Incremental Facility Closing Date or

 

64



--------------------------------------------------------------------------------

Commitment Increase Date specified in such Incremental Loan Activation Notice in
an aggregate principal amount outstanding at any time up to but not exceeding
the amount of the Incremental Commitment of such Incremental Lender specified in
such Incremental Loan Activation Notice, subject to the terms of this Agreement
and the applicable Incremental Loan Activation Notice. Nothing in this
Section 2.29 shall be construed to obligate any Lender to execute an Incremental
Loan Activation Notice.

(c) On any Commitment Increase Date with respect to any Facility, in the event
any Loans under such Facility are then outstanding, (i) each relevant
Incremental Lender shall make available to the Administrative Agent (or the
Brazilian Administrative Agent in the case of the Brazilian Facility) such
amounts in immediately available funds as the Administrative Agent (or the
Brazilian Administrative Agent in the case of the Brazilian Facility) shall
determine are necessary in order to cause, after giving effect to such increased
Commitments and the application of such amounts to prepay Loans under such
Facility of other relevant Lenders, the Loans under such Facility to be held
ratably by all Lenders with Commitments in such Facility in accordance with such
Commitments after giving effect to such increase, (ii) the Company and any
relevant Subsidiary Borrower shall be deemed to have prepaid and reborrowed all
outstanding Loans under this Agreement and (iii) the Company and any relevant
Subsidiary Borrower shall pay to the relevant Lenders the amounts, if any,
payable under Section 2.23 as a result of such prepayment.

2.30 Termination Date Extension. (a) The Company may at any time and from time
to time, by notice to the Administrative Agent and the Brazilian Administrative
Agent, if applicable, propose an extension of the Termination Date, which
proposal may include a proposal to change the Applicable Margins (including any
provision of the Applicable Pricing Grid) for the Lenders as may be specified in
such proposal. Upon receipt of any such proposal the Administrative Agent and
the Brazilian Administrative Agent, if applicable, shall promptly notify each
Lender thereof. Each Lender shall respond to such proposal in writing within 30
calendar days after the date of such proposal and any failure of a Lender to
respond within such period shall be deemed to be a rejection of such proposal.
If any Lender consents to such proposal (each such consenting Lender, an
“Extending Lender”), the Termination Date applicable to each Extending Lender
shall be extended to the date specified in the Company’s extension proposal and
the Applicable Margin with respect to each such Extending Lender shall be
adjusted in the manner specified in such proposal, if any, and each
Non-Extending Lender will be treated as provided in Section 2.30(b).

(b) If any Lender does not consent to any extension request that becomes
effective pursuant to Section 2.30(a) (each such Lender, a “Non-Extending
Lender”), then the Termination Date for such Non-Extending Lender shall remain
unchanged from that applicable prior to the extension and the Commitments of
each Non-Extending Lender and the existing Applicable Margins shall, subject to
the terms of Section 2.19, continue in full force and effect.

(c) Notwithstanding the provisions of Section 10.1(a), the Company and the
Administrative Agent and the Brazilian Administrative Agent, if applicable, (and
the Extending Lenders) shall be entitled to enter into any amendments to this
Agreement that the Administrative Agent and the Brazilian Administrative Agent,
if applicable, believe are necessary or appropriate to reflect, or to provide
for the integration of, any extension of the Termination Date or change in
Applicable Margins pursuant to this Section 2.30 without the consent of any
Non-Extending Lender.

 

65



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Lenders set forth in
Section 3.4(a), agrees to issue (or cause its Applicable Lending Office to
issue) letters of credit and, with the consent of such Issuing Lender, letters
of guarantee (each a “Letter of Credit”) under the Domestic Facility for the
account of a Loan Party or a Subsidiary of a Loan Party (the “Applicable Account
Party”) on any Business Day during the Commitment Period of such Issuing Lender
in such form as may be reasonable and customary for the purpose thereof;
provided, that (i) no Applicable Account Party shall request, and no Issuing
Lender shall be required to issue (or cause its Applicable Lending Office to
issue), any Letter of Credit if, after giving effect to such issuance (and to
any concurrent funding or prepayment of a Loan and to the application of
proceeds thereof and to any concurrent expiration or termination or amendment or
modification of any previously issued Letter of Credit), (A) the Dollar
Equivalent of the then Outstanding Amount of all Letters of Credit issued by
such Issuing Lender (or any Applicable Lending Office thereof) would exceed such
Issuing Lender’s L/C Commitment then in effect, (B) the Dollar Equivalent of the
then Outstanding Amount of all Letters of Credit would exceed the L/C Sublimit
then in effect, (C) the Total Consolidated GMF Exposure would exceed $2 billion
or (D) the sum of (x) 105% of the Dollar Equivalent of Letters of Credit
denominated in Optional Currencies plus (y) the then Outstanding Amount of the
Total Domestic Extensions of Credit other than Letters of Credit denominated in
Optional Currencies would exceed the Total Domestic Commitments then in effect
and (ii) the Company shall be jointly and severally liable with respect to each
Letter of Credit issued for the account of an Applicable Account Party (other
than the Company). Each Letter of Credit shall (x) be denominated in Dollars or
any Optional Currency and (y) expire no later than the earlier of (A) the date
that is one year after the date of issuance of such Letter of Credit and
(B) five Business Days prior to the Termination Date of such Issuing Lender then
in effect; provided, that any Letter of Credit with a one-year or shorter tenor
may (1) provide for the subsequent or successive renewal or automatic renewal
thereof for additional one-year or shorter periods (which shall in no event
extend beyond the date referred to in foregoing clause (B), unless and to the
extent that such Letter of Credit is Collateralized for the period following
such date at 100% of the undrawn and unexpired amount of such Letter of Credit
if requested by the relevant Issuing Lender) or (2) continue past such date
referred to in the foregoing clause (B) to the extent that such Letter of Credit
is Collateralized for the period following such date at 100% of the undrawn and
unexpired amount of such Letter of Credit if requested by the relevant Issuing
Lender; provided, further, that, upon request of the Company and with the
consent of the relevant Issuing Lender, a Letter of Credit may have a tenor of
longer than one year so long as such Letter of Credit does not extend beyond the
date referred to in clause (B) above (or, to the extent such Letter of Credit
does extend beyond such date, it is in compliance with the parenthetical in
clause (1) above). Any such Collateralization of a Letter of Credit provided by
a Loan Party or Applicable Account Party, as applicable, with respect to a
Letter of Credit, together with accrued interest or earnings thereon, shall be
terminated and (to the extent not applied to satisfy L/C Obligations) released
to such Loan Party or Applicable Account Party, as applicable, as soon as
practicable after the expiration or other termination of such Letter of Credit
and the reimbursement of any amount drawn thereunder; provided, that, so long as
such

 

66



--------------------------------------------------------------------------------

100% margin is maintained, the accrued interest or earnings on such
Collateralization shall be released to the Loan Party or Applicable Account
Party, as applicable, at any time and from time to time upon its request
therefor.

(b) No Issuing Lender shall at any time be obligated to issue (or cause its
Applicable Lending Office to issue) any Letter of Credit if such issuance would
conflict with, or cause such Issuing Lender (or any Applicable Lending Office
thereof) or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letters of Credit. Any Applicable Account Party,
with (in the case of any such Applicable Account Party other than the Company)
the written consent of the Company, may from time to time request that any
Issuing Lender issue (or cause its Applicable Lending Office to issue) a Letter
of Credit by delivering to such Issuing Lender at its address for notices
specified in accordance with the provisions of Section 10.2 an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request consistent with its customary business
practices for comparable transactions in the applicable jurisdiction (it being
expressly understood and agreed by each Issuing Lender that the terms and
provisions of each such Application shall be consistent with the terms and
provisions of this Agreement). Upon receipt of any Application, the relevant
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue (or cause its
Applicable Lending Office to issue) the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue (or cause its
Applicable Lending Office to issue) any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the relevant Issuing Lender and the Applicable
Account Party. The relevant Issuing Lender shall furnish a copy of such Letter
of Credit to the Applicable Account Party promptly following the issuance
thereof. The relevant Issuing Lender shall promptly furnish to the
Administrative Agent notice of the issuance of each Letter of Credit (including
the amount and currency thereof). No Issuing Lender shall issue (or cause its
Applicable Lending Office to issue) any Letter of Credit during any period
commencing on the first Business Day after it receives written notice from the
Administrative Agent that one or more of the conditions precedent contained in
Section 5.2 shall not on such date be satisfied or waived, and ending when the
Administrative Agent provides written notice to the effect that such conditions
are satisfied or waived. The Administrative Agent shall promptly notify the
Issuing Lenders upon becoming aware that such conditions in Section 5.2 are
thereafter satisfied or waived. The Issuing Lenders shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 5.2 have been satisfied or waived in connection with the
issuance of any Letter of Credit.

3.3 Fees and Other Charges. The Company shall, or shall cause the Applicable
Account Party to, pay a fee (the “Letter of Credit Fee”) on the average daily
undrawn and unexpired amount of all outstanding Letters of Credit during each
Fee Payment Period at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans, shared ratably among the Domestic
Lenders based on the Domestic Percentages of the

 

67



--------------------------------------------------------------------------------

Domestic Lenders during the relevant Fee Payment Period and payable in arrears
for each Fee Payment Period on the related Fee Payment Date. In addition, the
Company shall pay a fronting fee in an amount equal to 0.25% per annum on the
average daily undrawn and unexpired amount of each Letter of Credit issued by
such Issuing Lender, payable in arrears to the relevant Issuing Lender for each
Fee Payment Period on the related Fee Payment Date. For the purposes of the
foregoing calculations, the average daily undrawn and unexpired amount of any
Letter of Credit denominated in an Optional Currency for any Fee Payment Period
shall be calculated by multiplying (i) the average daily undrawn and unexpired
amount of such Letter of Credit (expressed in the Optional Currency in which
such Letter of Credit giving rise to such fee is denominated) by (ii) the
Exchange Rate for each such Optional Currency in effect on the first Business
Day of the related Fee Payment Period or by such other method that the
Administrative Agent and the Company may agree. In addition to the foregoing
fees, the Company shall pay or reimburse each Issuing Lender, for its own
account such customary out-of-pocket costs and expenses as are incurred or
charged by such Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit, to the extent that
such costs and expenses have been mutually agreed upon between the Company and
such Issuing Lender.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Domestic Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued, and the amount of each draft or demand paid, by such Issuing
Lender thereunder. Each L/C Participant agrees with each Issuing Lender that, if
a draft or demand is paid under any Letter of Credit issued by such Issuing
Lender for which the Issuing Lender is not reimbursed in full by the Company or
other applicant in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Domestic Percentage of the Dollar Equivalent of the amount of such
draft or demand, or any part thereof, that is not so reimbursed (calculated, in
the case of any Letter of Credit denominated in an Optional Currency, as of the
Reimbursement Date therefor); provided, that in no event shall an L/C
Participant be obligated to fund an amount that would cause such L/C
Participant’s Total Domestic Extensions of Credit to exceed such L/C
Participant’s Domestic Commitment. Subject to the foregoing, each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Company, the Applicable Account Party or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Loan Party, (iv) any breach of this Agreement or
any other Loan Document by the Company, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

68



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to any
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to any Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction, the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the relevant Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company, the
Applicable Account Party or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Company and the Applicable Account Party. If
any draft or demand is paid under any Letter of Credit issued for the account of
an Applicable Account Party, the Company or such Applicable Account Party, on a
joint and several basis, shall reimburse the Issuing Lender for the amount of
the draft or demand so paid, not later than 3:00 P.M., New York City time, on
the second Business Day immediately following the day that the Company receives
notice of payment of such draft or demand (or if notice of such payment is
received after 10:00 A.M., New York City time, on a Business Day, on the third
Business Day immediately following such date of receipt) (such date, the
“Reimbursement Date”). Each such payment shall be made to the relevant Issuing
Lender in the currency in which such Letter of Credit is denominated and in
immediately available funds; provided, that, in the case of any Letter of Credit
denominated in an Optional Currency, if such payment, or obligation to make such
payment, in an Optional Currency would subject the Administrative Agent, the
relevant Issuing Lender or any Domestic Lender to any stamp duty, ad valorem
charge or any similar Tax that would not be payable if such payment were paid or
required to be paid in Dollars, the Company or such Applicable Account Party
shall, at its option, (A) pay the amount of such Tax to the Administrative
Agent, the relevant Issuing Lender or the relevant Domestic Lender or (B) pay
the Dollar Equivalent of such draft or demand (calculated as of the
Reimbursement Date); provided, further, that if such payment is not made on the
applicable Reimbursement Date the obligation to pay such draft or demand shall
be permanently converted into an obligation to pay the Dollar Equivalent amount
of such draft or

 

69



--------------------------------------------------------------------------------

demand (calculated as of such Reimbursement Date). Interest shall be payable on
any such amounts from the Reimbursement Date until payment in full at the rate
set forth in Section 2.17(c). Notwithstanding any inconsistent provision of this
Agreement, unless (x) the Company or such Applicable Account Party gives notice
to the Administrative Agent that it has paid its Reimbursement Obligation by
2:00 P.M., New York City time, on the Reimbursement Date or notifies the
Administrative Agent that it does not wish to have such Reimbursement Obligation
paid with the proceeds of an ABR Loan by such time, or (y) the Administrative
Agent has actual knowledge that the conditions precedent to an ABR Loan to be
made on such Reimbursement Date which are contained in Section 5.2 have not been
satisfied or waived, the Company or such Applicable Account Party shall be
deemed to have requested that the Domestic Lenders make an ABR Loan on such
Reimbursement Date in an aggregate principal amount equal to the amount of the
related Reimbursement Obligation, and such ABR Loan shall be made on such
Reimbursement Date. If an ABR Loan is deemed to have been requested as
aforesaid, such Reimbursement Obligation shall be paid with the proceeds of such
Loan and no Default or Event of Default shall exist or be continuing in respect
thereof. Notwithstanding the last sentence of Section 2.2, the proceeds of such
ABR Loan shall be made available to the relevant Issuing Lender (and not to the
Company or such Applicable Account Party) to the account specified by such
Issuing Lender, in like funds as received by the Administrative Agent, and the
Issuing Lender may credit its Domestic Percentage of such ABR Loan to the
relevant Reimbursement Obligation in lieu of funding such amount to the
Administrative Agent.

3.6 Obligations Absolute. The obligations of the Company and each Applicable
Account Party under this Section 3 shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Company or any Applicable Account Party may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Company and each Applicable Account Party also agrees with each
Issuing Lender that such Issuing Lender shall not, absent gross negligence or
willful misconduct, be responsible for, and the Reimbursement Obligations under
Section 3.5 of the Company and such Applicable Account Party shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Company or
any Applicable Account Party, and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Company or any Applicable Account Party, as the case may be,
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions resulting from the gross negligence or willful misconduct of such
Issuing Lender. The Company and each Applicable Account Party agree that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Company and such
Applicable Account Party, as the case may be, and shall not result in any
liability of such Issuing Lender to the Company or such Applicable Account
Party.

3.7 Letter of Credit Payments. If any draft or demand shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Applicable Account Party and the Company of the date and amount
thereof, and, upon the

 

70



--------------------------------------------------------------------------------

request of the Applicable Account Party or the Company to determine if material
fraud is involved in connection with such draw or demand, promptly provide to
the Company and the Applicable Account Party copies of all draw or demand
documents presented to effect payment. The Issuing Lender will act in good faith
in exercising its discretion under Section 5-109 of the UCC in honoring or
refusing to honor a presentation on a Letter of Credit in cases where material
fraud is asserted or alleged. The responsibility of the relevant Issuing Lenders
to the Company or any other such Applicable Account Party in connection with any
draft or demand presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft or
demand) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of any other Loan
Document, including this Section 3, the provisions of such other Loan Document
or this Section 3, as the case may be, shall apply.

3.9 Collateralization. The Company or any Applicable Account Party may at its
option at any time and from time to time Collateralize any Letter of Credit
issued for the account of such Applicable Account Party at 100% of the undrawn
and unexpired amount of such Letter of Credit. In addition, on or prior to the
date that is five Business Days prior to the Termination Date then in effect for
any Issuing Lender, the Company or such Applicable Account Party shall
Collateralize (or, with the consent of the relevant Issuing Lender, in its sole
discretion, enter into alternative arrangements on terms satisfactory to such
Issuing Lender in respect of) any Letter of Credit issued for the account of
such Applicable Account Party with an expiration date occurring after such
Termination Date as provided in Section 3.1. Any Letter of Credit that is
Collateralized or subject to such alternative arrangements as provided in this
Section 3.9 shall cease to be a “Letter of Credit” outstanding hereunder
effective on the date of such Collateralization or guarantee and, accordingly,
the rights and obligations of Lenders in respect thereof (including pursuant to
Sections 3.3 and 3.4) shall terminate and the Dollar Equivalent of the
Outstanding Amount of such Letter of Credit shall no longer be included as an
“L/C Obligation” or an “Extension of Credit”.

3.10 New Issuing Lenders; L/C Commitments. (a) The Company may from time to time
(i) decrease the L/C Commitment of any Issuing Lender or terminate any Issuing
Lender as an Issuing Lender hereunder (on a prospective basis only) for any
reason upon written notice to the Administrative Agent and such Issuing Lender,
(ii) add additional Issuing Lenders hereunder and (iii) increase (with the
consent of the relevant Issuing Lender) the L/C Commitment of any existing
Issuing Lender. If the Company shall decide to add a new Issuing Lender under
this Agreement, then the Company may appoint from among the Domestic Lenders (or
an Applicable Lending Office thereof) a new Issuing Lender, with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) and such Issuing Lender, whereupon such new issuer of Letters of Credit
shall be granted the rights, powers and duties of an Issuing Lender hereunder,
and the term “Issuing Lender” shall mean such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as an Issuing
Lender hereunder in accordance with this Agreement or an increase of the L/C
Commitment of any existing Issuing Lender, shall be evidenced by an agreement
entered

 

71



--------------------------------------------------------------------------------

into by such new issuer of Letters of Credit or existing Issuing Lender, as
applicable, in a form reasonably satisfactory to such Issuing Lender, the
Company and the Administrative Agent and, from and after the effective date of
such agreement, such new issuer of Letters of Credit shall become an “Issuing
Lender” hereunder or such increased L/C Commitment shall become effective. Any
decrease of an L/C Commitment or termination of an Issuing Lender shall become
effective upon the applicable Issuing Lender’s receipt of notice thereof. After
the termination of an Issuing Lender hereunder, the terminated Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to the
replacement, termination or Collateralization thereof pursuant to Section 3.9,
but shall not issue additional Letters of Credit. The Administrative Agent shall
promptly notify the Domestic Lenders of the effectiveness of any replacement or
addition of an Issuing Lender, or any changed L/C Commitment pursuant to this
Section 3.10.

(b) Any Issuing Lender may, in its discretion, arrange for one or more Letters
of Credit to be issued by an Applicable Lending Office thereof, in which case,
such Applicable Lending Office shall be an “Issuing Lender” hereunder.

3.11 Conflicts. Unless otherwise agreed by the Issuing Lender, the Company and
the Applicable Account Party, (i) each Letter of Credit shall be governed by,
and shall be construed in accordance with, the laws of the State of New York or
such other jurisdiction requested by the beneficiary and acceptable to the
Issuing Lender and the Company, provided, that in the case of a Letter of Credit
that is issued in a jurisdiction outside of the United States, such Letter of
Credit shall be governed by, and shall be construed in accordance with, the laws
of a jurisdiction requested by the beneficiary and acceptable to the Issuing
Lender and the Company and (ii) to the extent not prohibited by such laws, the
ISP shall apply to each standby Letter of Credit, the UCP shall apply to each
commercial Letter of Credit, and the URDG shall apply to each bank guarantee.
The Company or any Applicable Account Party may request that a Letter of Credit
contain modifications to, or that modify or exclude the application of specific
provisions of, the ISP, the UCP or the URDG.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit the Company hereby represents and
warrants to each Lender that:

4.1 Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K, for the twelve-month period ended
December 31, 2013 (the “2013 10-K”), in its Quarterly Report on Form 10-Q for
the three-month period ended March 31, 2014 (the “First Quarter 2014 10-Q”) and
in its Quarterly Report on Form 10-Q for the three-month period ended June 30,
2014 (the “Second Quarter 2014 10-Q”), each as most recently updated or amended
on or before the Closing Date and filed with the SEC, present fairly, in all
material respects, in accordance with GAAP, the financial condition and results
of operations of the Company and its Subsidiaries as of, and for, (a) the
twelve-month period ended on December 31, 2013, (b) the three-month period ended
March 31, 2014 and (c) the three-month period ended June 30, 2014, respectively;
provided, that the foregoing

 

72



--------------------------------------------------------------------------------

representation shall not be deemed to have been incorrect if, in the event of a
subsequent restatement of such financial statements, the changes reflected in
such restatement(s) do not reflect a change in the financial condition or
results of operation of the Company and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.

4.2 No Change. Between the date of the financial statements included in the
Second Quarter 2014 10-Q and the Closing Date, there has been no development or
event which has had a Material Adverse Effect.

4.3 Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is currently engaged and
(c) is duly qualified and in good standing in each jurisdiction where it is
required to be so qualified and in good standing, except to the extent all
failures with respect to the foregoing clauses (a), (b) and (c) could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party (a) has the
requisite organizational power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party, (b) has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance thereof, (c) has duly executed and delivered each Loan
Document to which it is a party and (d) each such Loan Document constitutes a
legal, valid and binding obligation of such Person enforceable against each such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by each Loan Party that is party to such documents, the
issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Loan Party, or any Contractual Obligation of such Loan Party, except to the
extent all such violations could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

4.6 Litigation. Except as set forth on Schedule 4.6 and except as set forth in
the 2013 10-K, the First Quarter 2014 10-Q, the Second Quarter 2014 10-Q or on
any Current Report on Form 8-K of the Company filed with the SEC prior to the
Closing Date, no litigation, investigation, proceeding or arbitration is
pending, or to the best of the Company’s knowledge, is threatened against the
Company or any Loan Party as of the Closing Date that could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. As of the Closing Date no Default or Event of Default has
occurred and is continuing.

 

73



--------------------------------------------------------------------------------

4.8 Ownership of Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary, as applicable, has good title to, or a valid
leasehold interest in, all of its other property then owned or leased by it;
provided, that the foregoing representation shall not be deemed to have been
incorrect, (a) if any such property (inclusive, in the case of any such real
property, of associated machinery and equipment installed in such property) with
respect to which the Company or a Principal Domestic Subsidiary cannot make such
representation has a Net Book Value of less than $500 million or (b) with
respect to defects in title to or leasehold interests in any such real or
personal property, either (A) such defects are Permitted Liens, (B) such defects
are cured no later than 180 days after the earlier to occur of (x) the date that
the Administrative Agent gives notice of such defects to the Company and (y) the
date that a Financial Officer of the Company has actual knowledge of such
defects, or (C) such defects could not reasonably be expected to detract from
the current use or operation of the affected real or personal property in any
material respect.

4.9 Intellectual Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary own, or are licensed to use, all United States
Intellectual Property necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to own or be licensed could not reasonably be expected to have a Material
Adverse Effect.

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.

4.11 ERISA. No ERISA Default has occurred and is continuing.

4.12 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered as such under the Investment Company Act of 1940, as amended.

4.13 Ownership of the Subsidiary Borrowers. As of the Closing Date, each
Subsidiary Borrower is a direct or indirect wholly-owned Subsidiary of the
Company.

4.14 [Reserved].

4.15 Use of Proceeds. The proceeds of the Loans shall be used to finance the
working capital needs of the Company and its Subsidiaries and for general
corporate or entity purposes, including to enable the Company to make valuable
transfers to any of its Subsidiaries in connection with the operation of their
respective businesses.

4.16 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect corporate policies reasonably designed to promote compliance
by the Company, its Subsidiaries and their respective employees with
Anti-Corruption Laws and with applicable Sanctions. Neither the Company nor any
of its Subsidiaries is included on the Specially Designated Nationals and
Blocked Persons List, the Foreign Sanctions Evaders List or the Sectoral
Sanctions Identifications List maintained by OFAC or any publicly available
Sanctions-related list of designated Persons maintained by the U.S. Department
of Treasury or the U.S. Department of State or the European Union (collectively,
the “Sanctions Lists”).

 

74



--------------------------------------------------------------------------------

Neither the Company nor any of its Subsidiaries has a physical place of
business, or is organized or resident, in (a) Cuba, Iran, North Korea, Sudan, or
Syria or (b) in any other Sanctioned Country in violation of U.S. law. The
Company and its Subsidiary Borrowers will not knowingly use the proceeds of the
Loans or Letters of Credit (i) in violation of any Anti-Corruption Laws or
(ii) to fund any activities or business (x) of or with any individual or entity
that is included on any Sanctions List or (y) in, or with the government of, any
country that is the subject or target of comprehensive territorial sanctions
administered by OFAC, the U.S. Department of Treasury or the U.S. Department of
State (a “Sanctioned Country”), except in the case of (x) or (y), to the extent
licensed or otherwise authorized under U.S. law or (in the case of clause (x))
such other applicable law, as the case may be. Notwithstanding the foregoing, if
any country, including Cuba, Iran, North Korea, Sudan or Syria, shall no longer
be the subject of comprehensive territorial sanctions administered by OFAC, then
it shall not be considered a Sanctioned Country for purposes hereof and the
provisions of this Section 4.16 shall no longer apply with respect to that
country.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Closing Date. This Agreement and the obligation of each Lender
to make extensions of credit requested to be made by it hereunder shall be
effective upon (1) the execution and delivery of this Agreement by each of the
Administrative Agent, the Brazilian Administrative Agent, the Syndication Agent,
the Co-Syndication Agent, the Company, each other Borrower, GM Holdings, the
Existing Required Lenders, each Person listed on Schedule 1.1A and each other
party hereto and (2) written confirmation by the Administrative Agent to the
Company and the Lenders confirming that the following conditions have been
satisfied (or waived in accordance with the provisions hereof):

(a) Other Loan Documents. (x) The Company shall have executed and delivered the
Guarantee and (y) each Brazilian Bank Certificate shall have been executed and
delivered by GMB and/or the relevant Brazilian Subsidiary, as applicable.

(b) [Reserved].

(c) Fees. The Lenders, the Administrative Agent, the Brazilian Administrative
Agent and the Arrangers shall have received all fees and out-of-pocket expenses
required to be paid hereunder and (with respect to such expenses) invoiced at
least three (3) Business Days prior to the Closing Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party (or a certificate of the Loan Parties), dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions and
attachments, including the certificate of incorporation or formation (or
equivalent organizational document) of each Loan Party, certified by the
relevant authority of the jurisdiction of organization of such Loan Party,
(ii) a long form good standing certificate (or equivalent thereof in the
relevant jurisdiction) for each Loan Party from its jurisdiction of organization
(but only to the extent applicable in the relevant jurisdiction) and (iii) a
certificate of the Company, dated the Closing Date, to the effect that the
conditions set forth in Section 5.2 have been satisfied or waived.

 

75



--------------------------------------------------------------------------------

(e) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (i) in house counsel to the Loan Parties, (ii) Demarest
Advogados, special Brazil counsel to the Brazilian Administrative Agent and
(iii) Weil Gotshal & Manges LLP, counsel to the Loan Parties, each in form and
substance reasonably acceptable to the Administrative Agent.

(f) Existing Five-Year Credit Agreement. The Administrative Agent shall have
received reasonably satisfactory evidence that all Existing Loans shall be
repaid, the commitments of the lenders under the Existing Five Year Credit
Agreement that are not Lenders hereunder shall have been terminated (and the
Commitments of all continuing Lenders shall be as set forth on Schedule 1.1(A))
and all accrued interest and fees under the Existing Five Year Credit Agreement
shall have been paid, or arrangements satisfactory to the Administrative Agent
in respect thereof shall have been made.

(g) Termination of Liens. The Administrative Agent shall have received
reasonably satisfactory evidence of the termination of all Liens securing any
Existing Secured Obligations.

(h) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information reasonably requested by the Administrative
Agent or any Lender who is not a lender under the Existing Five Year Credit
Agreement under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any Loan (it being expressly understood and agreed that the foregoing shall not
apply to any conversion or continuation of an outstanding Loan) and the
agreement of any Issuing Lender to issue any Letter of Credit (or to amend any
outstanding Letter of Credit increasing the face amount thereof) requested to be
made or issued (or amended) by it on any date (including its initial extension
of credit) is subject to the Closing Date having occurred and to the
satisfaction (or waiver pursuant to Section 10.1) of the following conditions
precedent as of the borrowing date for such Loan or the date of any request to
issue (or to amend to increase the face amount of) such Letter of Credit:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date (including those set forth in Sections 4.1, 4.2, 4.6, 4.7, 4.8, 4.9
and 4.13), in which case, such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date, after giving effect to the extensions
of credit requested to be made on such date and the use of proceeds thereof.

(c) [Reserved].

 

76



--------------------------------------------------------------------------------

(d) No Subsidiary Borrower Bankruptcy Events. With respect to any Loan made to
or Letter of Credit issued for the account of any Subsidiary Borrower, (i) such
Subsidiary Borrower shall not have (A) commenced any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) made a general assignment
for the benefit of its creditors; and (ii) there shall not be commenced against
such Subsidiary Borrower any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days.

Each borrowing, or issuance of a Letter of Credit (or amendment thereof which
increases the face amount thereof) hereunder (including, for the avoidance of
doubt, any borrowing of Brazilian Loans pursuant to any Brazilian Bank
Certificate) shall constitute a representation and warranty by the Company as of
the date of such borrowing or the date of such issuance or such amendment, as
the case may be, that the conditions contained in this Section 5.2 have been
satisfied or waived.

SECTION 6. AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect or
any Letter of Credit remains outstanding or any Loan, Reimbursement Obligation,
interest or fee payable hereunder or under any other Loan Document is owing to
any Lender:

6.1 Financial Statements. The Company shall deliver to the Administrative Agent,
audited annual financial statements and unaudited quarterly financial statements
of the Company within 15 days after it is required to file the same with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, after giving effect
to any extensions (or, if it is not required to file annual financial statements
or unaudited quarterly financial statements with the SEC pursuant to Section 13
or Section 15(d) of the Exchange Act, then within 15 days after it would be
required to file the same with the SEC pursuant to Section 13 or Section 15(d)
of the Exchange Act, after giving effect to any extensions, if it had a security
listed and registered on a national securities exchange) (and, for the avoidance
of doubt, no such unaudited quarterly financial statements shall be required to
be delivered with respect to the last fiscal quarter of any fiscal year);
provided, that such financial statements shall be deemed to be delivered upon
the filing with the SEC of its Form 10-K or Form 10-Q for the relevant fiscal
period; provided, further, that any restatement of previously delivered (or
deemed delivered) financial statements shall not constitute a breach or
violation of this Section 6.1.

6.2 Compliance Certificates. The Company shall deliver to the Administrative
Agent within 5 Business Days after the delivery (or deemed delivery) of any
financial statements pursuant to Section 6.1, a Compliance Certificate of a
Responsible Officer (i) stating that, to the best of such Responsible Officer’s
knowledge, no Default or Event of Default has occurred and is continuing as of
the date of such certificate, except as specified in

 

77



--------------------------------------------------------------------------------

such certificate, and (ii) containing a calculation of Consolidated Domestic
Liquidity and Consolidated Global Liquidity as of the last day of the fiscal
period covered by such financial statements.

6.3 Maintenance of Business; Existence. The Company shall continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its organizational existence and take all reasonable actions to
maintain all rights necessary for the normal conduct of its principal line of
business, except, in each case, (i) to the extent that failure to do so would
not have a Material Adverse Effect and (ii) as otherwise permitted or provided
in the Loan Documents.

6.4 Maintenance of Insurance. The Company shall, and shall cause each other Loan
Party to, maintain, as appropriate, with insurance companies that the Company
believes (in the good faith judgment of the management of the Company) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in amounts (after giving effect to any self-insurance,
deductibles, and exclusions which the Company believes (in the good faith
judgment of management of the Company) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions, deductibles, and exclusions) as the Company believes (in the
good faith judgment of the management of the Company) are reasonable in light of
the size and nature of its business.

6.5 Notices. Promptly upon a Financial Officer of the Company obtaining actual
knowledge thereof, the Company shall give notice to the Administrative Agent and
the Brazilian Administrative Agent of the occurrence of any Default or Event of
Default. Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Company or the other relevant
Loan Party has taken, is taking, or proposes to take with respect thereto.

6.6 [Reserved].

6.7 Reinstated Guarantors, etc.

(a) Within 30 days after any Guarantee Reinstatement Date, the Company shall
deliver, or cause to be delivered to the Administrative Agent a Guarantee
Joinder, executed and delivered by each Domestic Subsidiary that is a Principal
Domestic Subsidiary (other than an Excluded Subsidiary) on such Guarantee
Reinstatement Date, together with customary secretary’s certificates,
resolutions and legal opinions, provided that the foregoing requirements shall
not apply to GM Holdings.

(b) During any Reinstated Guarantee Requirement Period, within 90 days after the
end of any fiscal quarter of the Company, during which (w) the Company or one of
its Principal Domestic Subsidiaries forms or acquires any Principal Domestic
Subsidiary (other than an Excluded Subsidiary), (x) the Company or one of its
Principal Domestic Subsidiaries makes a single investment or a series of related
investments having a value (determined by reference to Net Book Value, in the
case of an investment of assets) of $500 million or more in the aggregate,
directly or indirectly, in a Domestic Subsidiary (other than an Excluded
Subsidiary) that is not a Principal Domestic Subsidiary that results in such
Domestic Subsidiary becoming a Principal

 

78



--------------------------------------------------------------------------------

Domestic Subsidiary, (y) any Domestic Subsidiary (other than an Excluded
Subsidiary) that is not a Principal Domestic Subsidiary otherwise becomes a
Principal Domestic Subsidiary or (z) any Principal Domestic Subsidiary ceases to
be an Excluded Subsidiary, the Company shall (or shall cause the relevant
Subsidiary to), unless a Guarantee Release Date shall have occurred prior to
such 90th day after the end of such fiscal quarter of the Company, cause such
Principal Domestic Subsidiary (or Domestic Subsidiary receiving such
investment(s) or otherwise becoming a Principal Domestic Subsidiary) to become a
party to the Guarantee pursuant to a Guarantee Joinder and to deliver customary
secretary’s certificates, resolutions and legal opinions in connection
therewith.

(c) Notwithstanding the foregoing or anything in any Loan Document to the
contrary, in no event shall GM Holdings or any other Excluded Subsidiary be
required to be a Guarantor or a Subsidiary Guarantor.

6.8 [Reserved].

6.9 Books and Records. The Company shall and shall cause each other Loan Party
to keep proper books of records and account in which entries are made in a
manner so as to permit preparation of financial statements in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect in the jurisdiction of organization of such Foreign
Subsidiary).

6.10 Ratings. The Company shall use commercially reasonable efforts to
(i) obtain, no later than 90 days after the Closing Date, a Facility Rating from
each of S&P, Moody’s and Fitch and (ii) maintain a Corporate Rating, to the
extent available, from each of S&P, Moody’s and Fitch (it being understood that
Moody’s does not provide Corporate Ratings for investment grade companies);
provided, further, that in the case of clauses (i) and (ii) above, the Company
shall not be required to obtain or maintain, as applicable, a specific Facility
Rating or Corporate Rating, as applicable.

SECTION 7. NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan, Reimbursement Obligation,
interest or fee payable hereunder or under any other Loan Document is owing to
any Lender:

7.1 [Reserved].

7.2 Minimum Liquidity. The Company shall not at any time permit the Consolidated
Global Liquidity to be less than $4 billion or the Consolidated Domestic
Liquidity to be less than $2 billion.

7.3 [Reserved].

7.4 Indebtedness. The Company shall not, and shall not permit any Principal
Domestic Subsidiary to, incur Indebtedness that is secured by a Lien on any
Previously Pledged Assets other than (A) Indebtedness secured by Permitted Liens
on such Previously Pledged Assets and (B) Indebtedness secured by Liens on such
Previously Pledged Assets, in an aggregate principal amount, the Dollar
Equivalent of which, at the time of the incurrence thereof, does not exceed 7.5%
of Consolidated Tangible Assets.

 

79



--------------------------------------------------------------------------------

7.5 Asset Sale Restrictions.

(a) All or Substantially All. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary to, in one transaction or a series of related
transactions, Dispose of all or substantially all of their respective assets (on
a consolidated basis), except (x) in a transaction that complies with
Section 7.7(a) or (y) in the case of any Principal Domestic Subsidiary, to a
wholly-owned Principal Domestic Subsidiary (or a wholly-owned Domestic
Subsidiary that will be, following receipt of such assets, a wholly-owned
Principal Domestic Subsidiary), in each case, other than any Excluded
Subsidiary; provided that during any Reinstated Guarantee Period, any such
transfer from a Subsidiary Guarantor shall be to another Subsidiary Guarantor.

(b) [Reserved].

(c) Principal Trade Names. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary or Qualified IP Holding Company to, Dispose of any
Principal Trade Name, except (x) in a transaction that complies with Section 7.7
(other than Section 7.7(b)(iii)), (y) to a wholly-owned Principal Domestic
Subsidiary (or a wholly-owned Domestic Subsidiary that will be, following
receipt of such Principal Trade Name, a wholly-owned Principal Domestic
Subsidiary), in each case, other than any Excluded Subsidiary; provided that
during any Reinstated Guarantee Period, any such transfer from the Company or a
Subsidiary Guarantor shall be to the Company or another Subsidiary Guarantor or
(z) in the case of the Designated Principal Trade Name, in any Permitted
Principal Trade Name Transfer.

7.6 [Reserved].

7.7 Fundamental Changes.

(a) Neither the Company nor any Subsidiary Borrower shall merge or consolidate
with any other Person or Dispose of all or substantially all of its assets to
any Person unless (A) no Event of Default shall be continuing after giving
effect to such transaction and (B)(x) such Borrower shall be the continuing
entity or (y)(1) the Person formed by or surviving such merger or consolidation,
or the transferee of such assets, shall be an entity organized or existing under
the laws of the United States, any state thereof, or the District of Columbia
(or, in the case of any Subsidiary Borrower organized outside of the United
States, the jurisdiction of incorporation of such Subsidiary Borrower or any
other Foreign Subsidiary Borrower) that expressly assumes all the obligations of
such Borrower under the Loan Documents pursuant to a supplement or amendment to
the Loan Documents reasonably satisfactory to the Administrative Agent, (2) the
Company and, during any Reinstated Guarantee Period, each Subsidiary Guarantor
shall have reaffirmed its obligations under the Loan Documents and (3) the
Administrative Agent shall have received an opinion of counsel (which may be
internal counsel to a Loan Party) which is reasonably satisfactory to the
Administrative Agent and consistent with the opinions delivered on the Closing
Date with respect to such Borrower; provided, that, so long as no Obligations
are owed (or in the case of Letters of Credit, as long as such Obligations are

 

80



--------------------------------------------------------------------------------

Collateralized) by the applicable Subsidiary Borrower, the Company may elect for
such Subsidiary to cease to be a “Borrower” hereunder pursuant to
Section 10.1(d) hereof and, thereafter, such Subsidiary shall not be subject to
the restrictions contained in this paragraph.

(b) During any Reinstated Guarantee Requirement Period, no Subsidiary that is a
Subsidiary Guarantor shall merge or consolidate with any other Person or dispose
of all or substantially all of its assets to any Person unless (i) the Company
or a Subsidiary Guarantor shall be the continuing entity or shall be the
transferee of such assets, (ii)(A) the Person formed by or surviving such merger
or consolidation, or the transferee of such assets, shall be an entity organized
or existing under the laws of the United States, any state thereof, or the
District of Columbia that expressly assumes all the obligations of such other
Subsidiary Guarantor under the Loan Documents pursuant to a supplement or
amendment to each applicable Loan Document reasonably satisfactory to the
Administrative Agent, (B) the Company and each then-remaining Loan Party shall
have reaffirmed its obligations under the Loan Documents and (C) the
Administrative Agent shall have received an opinion of counsel (which may be
internal counsel to a Loan Party) which is reasonably satisfactory to the
Administrative Agent and, if applicable, consistent with the opinions delivered
on the Closing Date with respect to such Loan Party, or (iii) in connection with
an asset sale not prohibited by Section 7.5.

7.8 Anti-Corruption Laws and Sanctions. The Company and its Subsidiary Borrowers
shall not, and shall not permit any of its Subsidiaries to, knowingly use the
proceeds of the Loans or Letters of Credit (i) in violation of any
Anti-Corruption Laws or (ii) to fund any activities or business (x) of or with
any individual or entity that is included on any Sanctions List or (y) in, or
with the government of, a Sanctioned Country, except in the case of (x) or (y),
to the extent licensed or otherwise authorized under U.S. law or (in the case of
clause (x)) such other applicable law, as the case may be. Notwithstanding the
foregoing, if any country, including Cuba, Iran, North Korea, Sudan, or Syria,
shall no longer be the subject of comprehensive territorial sanctions
administered by OFAC, the U.S. Department of Treasury or the U.S. Department of
State, then it shall not be considered a Sanctioned Country for purposes hereof
and the provisions of this Section 7.8 shall no longer apply with respect to
that country.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay (i) any principal of any Loan at maturity,
(ii) any interest, Facility Fee, Letter of Credit Fee or any Reimbursement
Obligation hereunder or any fee owing pursuant to any Brazilian Bank Certificate
for a period of five Business Days after receipt of notice of such failure by
such Borrower and the Company from the Administrative Agent and, in connection
with payments in respect of the Brazilian Facility, the Brazilian Administrative
Agent or (iii) any other amount due and payable under any Loan Document for 30
days after receipt of notice of such failure by such Borrower and the Company
from the Administrative Agent and, in connection with payments in respect of the
Brazilian Facility, the Brazilian Administrative Agent (other than, in the case
of amounts in this clause (iii), any such amount being disputed by the Company
in good faith); or

 

81



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by the Company in any
Loan Document or in any certified statement furnished pursuant to Section 6.2 at
any time, shall prove to have been incorrect in any material respect on or as of
the date made or deemed made or furnished; or

(c) any Loan Party or any Principal Domestic Subsidiary shall default in the
observance or performance of (i) its agreements in Section 7.2 for a period of
20 consecutive days, or (ii) any other agreement contained in this Agreement
(limited with respect to any Subsidiary Borrower, to Section 7.7 and 7.8) or in
any other Loan Document; provided, that, with respect to clause (ii) only, such
default shall continue unremedied for a period of 20 Business Days after the
Company’s receipt from the Administrative Agent of notice of such default; or

(d) the Company or any Principal Domestic Subsidiary shall (i) default in making
any payment of any principal of any Material Indebtedness on the due date with
respect thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (ii) default in
making any payment of any interest on any Material Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement evidencing,
securing or relating to such Indebtedness; or (iii) default in the observance or
performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable; or

(e) [reserved]; or

(f) (i) any Material Loan Party shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Material Loan Party, any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or

(g) the occurrence of an ERISA Default; or

(h) one or more judgments or decrees shall be entered in the United States
against any Material Loan Party (or in the jurisdiction of organization of the
applicable Material Loan Party) that is not vacated, discharged, satisfied,
stayed or bonded pending appeal within 60 days from the entry thereof, and
involves a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of the Dollar Equivalent,
individually or in the aggregate, of $1 billion or more; or

 

82



--------------------------------------------------------------------------------

(i) [reserved]; or

(j) the Guarantee of the Company or, during any Reinstated Guarantee Period, any
Subsidiary Guarantor shall cease to be in full force and effect (other than
pursuant to or as provided by the terms hereof or any other Loan Document); or

(k) the occurrence of a Change of Control;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing by any Loan Party to the Lenders under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company, declare the Loans (with
accrued interest thereon) and all other amounts owing to the Lenders under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Company shall at such time deposit in an interest bearing cash
collateral account opened by the Administrative Agent an amount equal to 100% of
the aggregate then undrawn and unexpired amount of such Letters of Credit
(calculated, in the case of Letters of Credit denominated in Optional
Currencies, at the Dollar Equivalent thereof on the date of acceleration).
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or terminated or been fully drawn upon, if any, together with all
accrued interest and earnings, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or terminated or been fully drawn
upon, all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account,
together with all accrued interest and earnings, if any, shall be returned to
the Company (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section 8, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent and the Brazilian Administrative Agent, as applicable, as
the agents of

 

83



--------------------------------------------------------------------------------

such Lender under this Agreement, the other Loan Documents and (in the case of
the Brazilian Administrative Agent) the Brazilian Intercreditor Agreement, and
each such Lender irrevocably authorizes the Administrative Agent and the
Brazilian Administrative Agent, in such capacities, to take such action on its
behalf under the provisions of this Agreement, the other Loan Documents and the
Brazilian Intercreditor Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent or the Brazilian
Administrative Agent, as applicable, by the terms of this Agreement, the other
Loan Documents and the Brazilian Intercreditor Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, neither the Administrative Agent
nor the Brazilian Administrative Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other Loan
Document or the Brazilian Intercreditor Agreement, or any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement, any other Loan
Document or the Brazilian Intercreditor Agreement or otherwise exist against the
Administrative Agent or the Brazilian Administrative Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement, the other Loan Documents and the Brazilian Intercreditor Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement, any other Loan Document or
the Brazilian Intercreditor Agreement (except to the extent that any of the
foregoing resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, any other Loan Document or the
Brazilian Intercreditor Agreement or for any failure of any Loan Party a party
hereto or thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, any other Loan Document or the Brazilian
Intercreditor Agreement, or to inspect the properties, books or records of any
Loan Party.

9.4 Reliance by Administrative Agent and the Brazilian Administrative Agent.
Each of the Administrative Agent and the Brazilian Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other

 

84



--------------------------------------------------------------------------------

experts selected by the Administrative Agent or the Brazilian Administrative
Agent, as applicable. The Administrative Agent and the Brazilian Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
and the Brazilian Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement, any other Loan Document or the
Brazilian Intercreditor Agreement unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent and the Brazilian Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement, the
other Loan Documents and the Brazilian Intercreditor Agreement in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified in this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

9.5 Notice of Default. Neither the Administrative Agent nor the Brazilian
Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent or
the Brazilian Administrative Agent, as applicable, has received notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent or the Brazilian Administrative Agent
receives such a notice, the Administrative Agent or the Brazilian Administrative
Agent, as applicable, shall give notice thereof to the Lenders as soon as
practicable thereafter. The Administrative Agent and the Brazilian
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement); provided, that unless and until the
Administrative Agent or the Brazilian Administrative Agent, as applicable, shall
have received such directions, each of the Administrative Agent and the
Brazilian Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that none of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans and other extensions of credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such

 

85



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, the other Loan Documents and the Brazilian
Intercreditor Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent or the Brazilian Administrative Agent,
as applicable, hereunder, neither the Administrative Agent nor the Brazilian
Administrative Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent, the Brazilian Administrative Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by or on behalf of the Company if it is
required to do so under Section 10.5 and without limiting the obligation of the
Company under Section 10.5 to do so), ratably according to their respective
Commitments in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents, the Brazilian Intercreditor Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, any Letter of Credit issued or participated in by it and
any other extension of credit made by it hereunder, each Agent shall have the
same rights and powers under this Agreement, the other Loan Documents and the
Brazilian Intercreditor Agreement as any Lender and may exercise the same as
though it were not an Agent, and the terms “Lender” and “Lenders” shall include
each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor

 

86



--------------------------------------------------------------------------------

agent for the Lenders, which successor agent shall (unless an Event of Default
under Section 8(a) or Section 8(f) with respect to the Company shall have
occurred and be continuing) be subject to approval by the Company (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld or delayed and which consent shall not be
required if an Event of Default under Section 8(a) or Section 8(f) with respect
to the Company shall have occurred and be continuing), appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500 million. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

9.10 Replacement of Brazilian Administrative Agent. The Company may replace the
Brazilian Administrative Agent, upon 30 days’ written notice to the Brazilian
Administrative Agent; provided, that any proposed successor agent shall require
the consent of (x) the Administrative Agent and (y) the Brazilian Lenders (or,
if there are more than two Brazilian Lenders at such time, the Majority Facility
Lenders under the Brazilian Facility), whereupon such successor agent shall
succeed to the rights, powers and duties of the Brazilian Administrative Agent,
and the term “Brazilian Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Brazilian
Administrative Agent’s rights, powers and duties as Brazilian Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Brazilian Administrative Agent or any of the parties to this
Agreement or any holders of the Loans. Upon such replacement, such successor
Brazilian Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Brazilian
Administrative Agent, and the replaced Brazilian Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Brazilian Administrative Agent’s resignation as Brazilian
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Brazilian Administrative Agent under this Agreement and the other Loan
Documents.

9.11 Bookrunners, Lead Arrangers, Global and Regional Coordinators,
Documentation Agents, Syndication Agent and Co-Syndication Agent. None of the
Syndication Agent, Co-Syndication Agent nor any of the bookrunners, lead
arrangers, documentation agents,

 

87



--------------------------------------------------------------------------------

global or regional coordinator, or other agents identified on the cover page to
this Agreement or in any commitment letter relating hereto (collectively, the
“Arrangers”) shall have any duties or responsibilities under this Agreement, the
other Loan Documents or the Brazilian Intercreditor Agreement in their
respective capacities as such, nor shall the consent of any such Person, in its
capacity as such, be required for any amendment, modification or supplement to
this Agreement, any other Loan Document or the Brazilian Intercreditor
Agreement.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise expressly provided herein; provided, that (i) the Brazilian
Intercreditor Agreement and the Brazilian Bank Certificates shall be amended,
modified, or supplemented in accordance with their individual terms and shall
not be subject to the provisions of this Section 10.1 and (ii) any update or
revision to any annex or schedule to any Loan Document (other than any amendment
or modification to Schedule 1.1C to this Agreement) (including any update or
revision to any annex or schedule to any Loan Document related to a Guarantee
Joinder) shall not constitute an amendment, supplement or modification for
purposes of this Section 10.1 and shall be effective upon acceptance thereof by
the Administrative Agent. The Required Lenders and the Company (on its own
behalf and as agent on behalf of any other Loan Party to the relevant Loan
Document) may, or, with the written consent of the Required Lenders, the
Administrative Agent (on behalf of the Required Lenders) and the Company (on its
own behalf and as agent on behalf of any Loan Party to the relevant Loan
Document) may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights or obligations of the Agents, the Issuing Lenders, the
Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement (including any condition precedent to an Extension of Credit) or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(A) forgive or reduce any principal amount or extend the final scheduled date of
maturity of any Loan or any Reimbursement Obligation (for the purpose of clarity
each of the foregoing not to include any waiver of a mandatory prepayment),
reduce the stated rate of any interest, fee or prepayment premium payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of any post-default increases in interest rates), or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly and adversely affected thereby;

(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

 

88



--------------------------------------------------------------------------------

(C) consent to the assignment or transfer by or release of any Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents
(except, for the avoidance of doubt, in the case of any Subsidiary Borrower,
pursuant to Section 10.1(d) below), release the Company from its obligations
under the Guarantee, release all or substantially all of the Subsidiary
Guarantors from the obligations under the Guarantee (in each case, except as
otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders;

(D) reduce the percentage specified in the definition of Required Lenders
without the written consent of all Lenders;

(E) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(F) amend, modify or waive any provision of Section 9 in a manner adverse to
(i) the Administrative Agent without the written consent of the Administrative
Agent or (ii) the Brazilian Administrative Agent without the written consent of
the Brazilian Administrative Agent;

(G) [reserved];

(H) amend, modify or waive any provision of Section 3 in a manner adverse to an
Issuing Lender without the written consent of such Issuing Lender;

(I) [reserved];

(J) amend, modify or waive any provision of Section 2.20(a) or (b) without the
written consent of each Lender adversely affected thereby; or

(K) add additional available currencies to any Facility without the written
consent of each Lender directly affected thereby.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Issuing Lenders, the Administrative Agent, the Brazilian
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders, the Issuing Lenders, the Administrative
Agent and the Brazilian Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents and the
Brazilian Intercreditor Agreement, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

(b) Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders (or, in the case of clauses (i) and (iii) below, any Issuing
Lender), but subject

 

89



--------------------------------------------------------------------------------

to any consent required by paragraphs (A) through (J) above, (i) the terms of
any Facility may be amended, modified or waived in any manner that does not
adversely affect the rights or obligations of Lenders under any other Facility
with the written consent of the Majority Facility Lenders in respect of such
Facility, (ii) this Agreement may be amended with only the consent of the
Company, the Administrative Agent and each Issuing Lender, if any, as may be
necessary in the reasonable opinion of the Company and the Administrative Agent
in order to provide that Letters of Credit are to be issued under the
Multicurrency Facility rather than the Domestic Facility and (iii) the
Administrative Agent (on its own behalf and as agent on behalf of each Lender
and Issuing Lender) and the Company (on its own behalf and as agent on behalf of
any other Loan Party who is a party to the relevant Loan Document) may amend,
modify or supplement any provision of this Agreement or any other Loan Document,
and the Administrative Agent (on its own behalf and as agent on behalf of each
Lender and Issuing Lender) may waive any provision of this Agreement or any
other Loan Document, in each case to (A) cure any ambiguity, omission, defect or
inconsistency, (B) permit additional affiliates of the Company or other Persons
to guarantee the Obligations, or (C) release any Subsidiary Guarantor or other
guarantor that is required or permitted to be released by the terms of any Loan
Document and to release any such Subsidiary Guarantor that was or becomes an
Excluded Subsidiary.

(c) For the avoidance of doubt it is understood that (i) any transaction
permitted by Sections 2.12, 2.28, 2.29 and 2.30 shall not be subject to this
Section 10.1 and the Company and the Administrative Agent may, without the input
or consent of any other Lender (except to the extent provided in any such
Section), effect amendments to this Agreement as may be necessary in the
reasonable opinion of the Company and the Administrative Agent to effect the
provisions of such Sections (including any definitions relating to or necessary
to effectuate the foregoing) and (ii) the delivery of a Guarantee Joinder shall
not constitute an amendment, supplement or modification for purposes of this
Section 10.1 and shall be effective upon the delivery thereof to the
Administrative Agent.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
after the Closing Date without consent of the Lenders, so long as no Default or
Event of Default shall have occurred and be continuing, as follows:

(i) to designate (x) any Domestic Subsidiary of the Company as a Domestic
Subsidiary Borrower, (y) any Foreign Subsidiary organized or domiciled under the
laws of the United Kingdom, Sweden, Canada, Germany or any other foreign
jurisdiction, in each case, with the consent of each Lender under the
Multicurrency Facility (provided that no such Lender may withhold such consent
unless it is unable to make extensions of credit or provide Commitments to such
Foreign Subsidiary pursuant to any Requirement of Law) and the Administrative
Agent (not to be unreasonably withheld) as a Foreign Subsidiary Borrower under
the Multicurrency Facility (y) with the consent of the Brazilian Lenders, any
Brazilian Subsidiary as a Brazilian Subsidiary Borrower under the Brazilian
Facility and (z) any other Foreign Subsidiary of the Company as a Foreign
Subsidiary Borrower under a New Local Facility or any Incremental Facility upon
(A) ten Business Days’ prior notice to the Administrative Agent (and, in the
case of any additional Brazilian Subsidiary Borrower, the Brazilian

 

90



--------------------------------------------------------------------------------

Administrative Agent) (such notice to contain the name, primary business address
and taxpayer identification number of such Subsidiary), (B) the execution and
delivery by the Company, such Subsidiary and the Administrative Agent (and, in
the case of any additional Brazilian Subsidiary Borrower, the Brazilian
Administrative Agent) of a Borrower Joinder Agreement, providing for such
Subsidiary to become a Subsidiary Borrower, (C) the agreement and acknowledgment
by the Company and, during any Reinstated Guarantee Period, each Subsidiary
Guarantor, that the Guarantee covers the Obligations of such Subsidiary, (D) the
delivery to the Administrative Agent (and, in the case of any new Brazilian
Subsidiary Borrower, the Brazilian Administrative Agent) of corporate or other
applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary reasonably
equivalent to comparable documents delivered on the Closing Date and (E) the
delivery to the Administrative Agent (and, in the case of any new Brazilian
Subsidiary Borrower, the Brazilian Administrative Agent) of any documentation or
other information reasonably requested by the Administrative Agent (or the
Brazilian Administrative Agent, as applicable) and necessary to satisfy
obligations of the Lenders described in Section 10.18 or any applicable “know
your customer” or other anti-money laundering Requirement of Law; and

(ii) to remove any Subsidiary as a Subsidiary Borrower upon (A) execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect, (B) repayment in full of all Loans made to such Subsidiary
Borrower, (C) repayment in full of all other amounts owing by such Subsidiary
Borrower under this Agreement and the other Loan Documents and
(D) Collateralization of the then undrawn and unexpired amount of all Letters of
Credit issued for the account of such Subsidiary Borrower (calculated, in the
case of Letters of Credit denominated in Optional Currencies, at the Dollar
Equivalent thereof on the date of removal) (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement) (it
being understood that in the event any Subsidiary Borrower shall cease to be a
Subsidiary of the Company, the Company shall remove such Subsidiary Borrower as
a Subsidiary Borrower hereunder in accordance with the terms of this clause
(ii)).

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
notice or electronic transmission, as received during the recipient’s normal
business hours, addressed as follows in the case of any Borrower, the Brazilian
Administrative Agent and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent and the
Company in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Any Borrower:   

General Motors Company

Detroit Treasury Office

  

300 Renaissance Center

Mail code: 482-C27-B94

Detroit, MI 48265

   Attention:    Treasurer    Facsimile:    313-665-9324

 

91



--------------------------------------------------------------------------------

with a copy to:   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-A81

Detroit, MI 48265

   Attention:    General Director    Facsimile:    313-665-0735 with a further
copy to:   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-A81

Detroit, MI 48265

   Attention:    Director, Capital Markets    Facsimile:    313-665-0735 with a
further copy to:   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-A81

Detroit, MI 48265

   Attention:    Director, Treasury Operations    Facsimile:    313-665-0735
with a further copy to:   

General Motors Company

Legal Staff

Mail Code 482-C23-D24

300 Renaissance Center

P.O. Box 300

Detroit, MI 48265-3000

   Attention:    Kimberly K. Hudolin, Esq,    Facsimile:    313-665-4976   
Email: kimberly.k.hudolin@gm.com with a further copy to:   

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

   Attention:    Daniel S. Dokos, Esq.    Facsimile:    212-310-8007    Email:
daniel.dokos@weil.com

 

92



--------------------------------------------------------------------------------

Administrative Agent for all notices:   

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations North America

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Email: emily.cousineau@jpmorgan.com

(201) 639-5215 (facsimile)

302-634-8612 (Tel)

Attn: Emily Cousineau

with a copy to:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179, United States

Email: RICHARD.DUKER@jpmorgan.com

   Facsimile:    212-270-5100    Telephone:    212-270-3057    Attention:
Richard W. Duker with a further copy (with respect to any notices in connection
with the Multicurrency Facility) to:   

J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E14 5JP

United Kingdom

   Attention:    Loans Agency    Facsimile:    +44 20 7777 2360 Brazilian
Administrative Agent:   

Banco do Brasil S.A.

Avenida Paulista, 2300, Conjunto 21

Bela Vista

CEP 01310-300

Sao Paulo - SP

   Attention: José Mauricio Affonso Bragança – Global Officer    Facsimile:   
+55 11 2138-4855

provided, that any notice, request or demand to or upon the Administrative
Agent, Brazilian Administrative Agent or the Lenders pursuant to Section 2.2,
2.4, 2.5, 2.6, 2.10, 2.12, 2.13, or 2.15 shall not be effective until received.

(b) Each of the parties hereto agrees that the Administrative Agent and the
Brazilian Administrative Agent may, but shall not be obligated to, make any
notices or other Communications available to the Lenders and the Issuing Lenders
by posting such Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent or the Brazilian
Administrative Agent, as applicable, to be its electronic transmission system
(the “Approved Electronic Platform”).

 

93



--------------------------------------------------------------------------------

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent or the Brazilian Administrative Agent,
as applicable, from time to time (including, as of the Closing Date, a dual
firewall and a user ID/password authorization system) and the Approved
Electronic Platform is secured through a single user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the parties hereto acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the parties
hereto hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT, THE BRAZILIAN
ADMINISTRATIVE AGENT OR ANY AFFILIATE THEREOF WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH
EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT OR THE BRAZILIAN ADMINISTRATIVE AGENT IN CONNECTION WITH
THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the parties hereto agrees that the Administrative Agent and the
Brazilian Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s or the
Brazilian Administrative Agent’s, as applicable, generally-applicable document
retention procedures and policies.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents or the Brazilian
Intercreditor Agreement shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

94



--------------------------------------------------------------------------------

10.5 Payment of Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent, the Brazilian Administrative Agent and the Arrangers for
all their reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement, the other Loan Documents and the
Brazilian Intercreditor Agreement and any other documents prepared in connection
herewith or therewith, the syndication of the Facilities, the consummation and
administration of the transactions contemplated hereby and thereby and any
amendment or waiver with respect thereto, including (i) the reasonable fees and
out-of-pocket disbursements of Simpson Thacher & Bartlett LLP, and one
additional local counsel in each relevant jurisdiction to be shared by the
Administrative Agent and the Brazilian Administrative Agent and, in the event of
a conflict, one separate counsel (and one local counsel in each relevant
jurisdiction) for all persons similarly situated as required to address such
conflict), (ii) filing and recording fees and expenses and (iii) the charges of
Intralinks, (b) to pay or reimburse the Administrative Agent and the Brazilian
Administrative Agent for all their reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and the Brazilian Intercreditor
Agreement, including the reasonable fees and out-of-pocket disbursements and
other charges of one primary counsel to the Administrative Agent and the
Brazilian Administrative Agent, one additional local counsel in each relevant
jurisdiction which counsel shall act on behalf of all Lenders to be shared by
the Administrative Agent and the Brazilian Administrative Agent and, in the
event of a conflict, one separate counsel (and one local counsel in each
relevant jurisdiction) for all persons similarly situated as required to address
such conflict), (c) to pay, indemnify or reimburse each Lender, each Issuing
Lender, the Brazilian Administrative Agent and the Administrative Agent for, and
hold each Lender, each Issuing Lender, the Brazilian Administrative Agent and
the Administrative Agent harmless from, any and all recording and filing fees
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
the Brazilian Intercreditor Agreement, and (d) to pay, indemnify or reimburse
each Lender, each Issuing Lender, the Brazilian Administrative Agent, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (other than with respect to Taxes, which shall be governed
exclusively by Section 2.22 or with respect to the costs, losses or expenses
which are of the type covered by Section 2.21 or Section 2.23) in respect of the
financing contemplated by this Agreement or the use or the proposed use of
proceeds thereof, the other Loan Documents and the Brazilian Intercreditor
Agreement (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from (i) the gross negligence or willful
misconduct of such Indemnitee, (ii) a material breach of the Loan Documents or
the Brazilian Intercreditor Agreement, by, such Indemnitee, any of its
affiliates or its or their respective officers, directors, partners, employees,
advisors,

 

95



--------------------------------------------------------------------------------

agents, controlling persons or trustees or (iii) any dispute solely among
Indemnitees not arising out of any act or omission of the Company or any of its
affiliates (other than disputes involving claims against any Indemnitee in its
capacity as, or fulfilling its role as, the Administrative Agent, the Brazilian
Administrative Agent or an Arranger or similar role in respect of the
transactions contemplated hereby). Without limiting the foregoing, and to the
extent permitted by applicable law, the Company agrees not to assert, and to
cause each of the Subsidiary Guarantors not to assert, and hereby waives, and
agrees to cause each of the Subsidiary Guarantors to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee unless the same
shall have resulted from the gross negligence or willful misconduct of, or
material breach of the Loan Documents or the Brazilian Intercreditor Agreement
by, such Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, advisors, agents, controlling persons or
trustees. Unless such amounts are being contested in good faith by the Company,
all amounts due under this Section 10.5 shall be payable not later than 45
Business Days after the party to whom such amount is owed has provided a
statement or invoice therefor, setting forth in reasonable detail, the amount
due and the relevant provision of this Section 10.5 under which such amount is
payable by the Company and any other Borrower. For purposes of the preceding
sentence, it is understood and agreed that the Company may ask for reasonable
supporting documentation to support any request to reimburse or pay
out-of-pocket expenses, legal fees and disbursements, that the grace period to
pay any such amounts shall not commence until such supporting documentation has
been received by the Company and that out-of-pocket expenses that are
reimbursable by the Company are limited to those that are consistent with the
Company’s then prevailing policies and procedures for reimbursement of expenses.
The Company agrees to provide upon request by any party that may be entitled to
expense reimbursement hereunder, on a confidential basis, a written statement
setting forth those portions of its then prevailing policies and procedures that
are relevant to obtaining expense reimbursement hereunder. Statements payable by
the Company pursuant to this Section 10.5 shall be submitted to the Company at
the address of the Company set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Company in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
repayment of the Loans and all other amounts payable hereunder. In no event
shall any party hereto or any other Loan Party be liable for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings); provided that this sentence shall not limit
the Loan Parties’ indemnification obligations set forth above to the extent the
relevant, special, indirect, consequential or punitive damages are included in
any third party claim in connection with which the relevant Indemnitee is
entitled to indemnification hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of an Issuing Lender that issues any Letter of Credit), except
that (i) other than pursuant to Section 7.7, neither the Company nor any
Subsidiary Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Subsidiary Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

96



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to advance notice to the Company, any Lender may assign to one or more
assignees (other than the Company or any affiliate of the Company or any natural
person) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (in each case, not
to be unreasonably withheld or delayed) of:

(1) the Company (unless such assignment is to a Lender to which any two or more
of the following ratings have been issued by the relevant rating agency: (a) in
the case of S&P, at least BBB; (b) in the case of Moody’s, at least Baa2; and
(c) in the case of Fitch, at least BBB);

(2) the Administrative Agent;

(3) in the case of any assignment of any rights or interest under the Domestic
Facility, each Material Issuing Lender at such time (unless such assignment is
to a Lender who has an investment grade rating from two of S&P, Moody’s and
Fitch);

(4) [reserved]; and

(5) the Brazilian Administrative Agent (in the case of any assignment of
Brazilian Loans);

provided, that (x) no consent provided for in clause (2) above shall be required
for an assignment to a Lender or an affiliate thereof and (y) none of the
consents provided for in clause (3) above shall be required for an assignment to
a Domestic Lender or an affiliate thereof and (z) no consent of the Company
provided for in clause (1) above shall be required if an Event of Default under
Section 8(a) or (f) has occurred and is continuing.

Notwithstanding the foregoing, no Lender shall be permitted to assign any of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) to an Ineligible Assignee
without the consent of the Company, which consent may be withheld in its sole
discretion.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments and Loans, the amount of the Commitments and
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent)

 

97



--------------------------------------------------------------------------------

shall not be less than $10 million, unless each of the Company and the
Administrative Agent otherwise consent, provided, that (1) no such consent of
the Company shall be required if an Event of Default under Section 8(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment (or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.25, the
Administrative Agent, as agent for the assigning Lender, and the Assignee) shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which shall be paid by
the assigning Lender or the Assignee or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.25, by the
assigning Lender, the Assignee, or the Company);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Company an administrative questionnaire; and

(D) any assignment of L/C Commitments (other than any L/C Commitment held by an
Issuing Lender other than an Initial Issuing Lender) must be made ratably by the
Initial Issuing Lenders.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.21,
2.22, 2.23 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Subject to the last sentence of
(b)(iii) above, the entries in the Register shall be conclusive, and the
Company,

 

98



--------------------------------------------------------------------------------

the Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, at
any reasonable time and from time to time upon reasonable prior notice. The
Register shall be available for inspection by any Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall provide a copy of the Register to the Company upon
its request at any time and from time to time by electronic communication.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender (or, in the case of an assignment made pursuant to the
exercise of the Company’s rights under Section 2.25, the Administrative Agent,
as agent for the assigning Lender) and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Company, any Issuing Lender,
the Brazilian Administrative Agent or the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Loan Parties, the
Administrative Agent, the Brazilian Administrative Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, the other Loan Documents and the Brazilian Intercreditor Agreement,
(D) such Participant shall not be an Ineligible Participant, and (E) no later
than January 31 of each year, such Lender shall provide the Company with a
written description of each participation of Loans, and/or Commitments by such
Lender during the prior year (it being understood that any failure to provide
notice shall not render the participation invalid). Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
clause (A) of the proviso to the second sentence of Section 10.1(a) and
(2) directly and adversely affects such Participant. Subject to paragraph
(c)(ii) of this Section 10.6, the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.21, 2.22, and 2.23 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Company, shall maintain
a register on which it enters the name and address of each

 

99



--------------------------------------------------------------------------------

Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans, Letters of Credit or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, and such Lender, the
Company, the Brazilian Administrative Agent and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.21 or 2.22 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.21, 2.22, 2.23 or 10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.22 unless such
Participant complies with Section 2.22(c) and 2.22(d) as though it were a
Lender.

(d) Any Lender may, without the consent of the Company, the Brazilian
Administrative Agent, the Administrative Agent or any Issuing Lender, at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure such Lender’s obligations to a Federal Reserve Bank or
any central bank having jurisdiction over such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.

(e) In connection with any assignment pursuant hereto, the assigning Lender
shall surrender the Note held by it and the Company shall, upon the request to
the Administrative Agent by the assigning Lender or the Assignee, as applicable,
execute and deliver to the Administrative Agent (in exchange for the outstanding
Note of the assigning Lender) a new Note to the order of such assigning Lender
or Assignee, as applicable, in the amount equal to the amount of such assigning
Lender’s or Assignee’s, as applicable, Commitment to it after giving effect to
its applicable assignment (or if the Commitments have terminated, the Loan of
such party). Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Company marked “cancelled.”

10.7 Adjustments. If any Lender (a “Benefitted Lender”) shall, at any time after
the Loans and all other amounts payable hereunder shall have become due and
payable (whether at the stated maturity, by acceleration or otherwise), receive
any payment of all or part

 

100



--------------------------------------------------------------------------------

of the Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash in Dollars (calculated, in the case of any Obligation
denominated in an Optional Currency, at the Dollar Equivalent thereof as of the
date such Obligations became due and payable) from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement, the other Loan Documents and the Brazilian
Intercreditor Agreement represent the entire agreement of the Borrowers, the
Administrative Agent, the Brazilian Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein, in the other Loan Documents or in the Brazilian Intercreditor
Agreement (other than agreements between any Borrower and any Issuing Lender
contemplated by this Agreement).

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

101



--------------------------------------------------------------------------------

10.12 Submission to Jurisdiction; Waivers.

(a) Each of the Administrative Agent, the Brazilian Administrative Agent, the
Lenders, the Issuing Lenders, the Company, each Subsidiary Borrower and each
other Loan Party hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, the other Loan Documents and the Brazilian
Intercreditor Agreement to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
and

(iii) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(b) Upon any Foreign Subsidiary becoming a Subsidiary Borrower, such Subsidiary
Borrower hereby agrees to irrevocably and unconditionally appoint the Company as
its agent to receive on behalf of such Subsidiary Borrower and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any such New York State or Federal
court described in paragraph (a) of this Section. In any such action or
proceeding in such New York State or Federal court, such service may be made on
such Subsidiary Borrower by delivering a copy of such process to such Subsidiary
Borrower in care of the Company. Each Subsidiary Borrower hereby irrevocably and
unconditionally authorizes and directs the Company to accept such service on its
behalf. As an alternate method of service, each Subsidiary Borrower irrevocably
and unconditionally consents to the service of any and all process in any such
action or proceeding in such New York State or Federal court by mailing of
copies of such process to such Subsidiary Borrower by certified or registered
air mail at its address specified in the Borrower Joinder Agreement. Each
Subsidiary Borrower agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c) To the extent that any Subsidiary Borrower has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Subsidiary Borrower hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Agreement or any other Loan Document.

 

102



--------------------------------------------------------------------------------

10.13 Judgment. The obligations of the Company or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which the sum originally due to such party is
denominated (the “Original Currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the Judgment Currency such party may in accordance with normal banking
procedures purchase the Original Currency with the Judgment Currency; if the
amount of the Original Currency so purchased is less than the sum originally due
under such judgment to such party in the Original Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such party against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any party to this Agreement, such
party agrees to remit to the Company such excess. The provisions of this
Section 10.13 shall survive the termination of this Agreement and payment of the
Loans, the Reimbursement Obligations, interest, Facility Fees, Letter of Credit
Fees, and Letter of Credit fronting fees payable hereunder or under any other
Loan Document.

10.14 Acknowledgments. Each of the Company and the Subsidiary Borrowers hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent, the Brazilian Administrative Agent or any
Lender has any fiduciary relationship with or duty to the Company or any
Subsidiary arising out of or in connection with this Agreement, any of the other
Loan Documents or the Brazilian Intercreditor Agreement, and the relationship
between Administrative Agent, the Brazilian Administrative Agent and the
Lenders, on one hand, and the Company or any Subsidiary, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or the
Brazilian Intercreditor Agreement or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Company or any
Subsidiary and the Lenders.

10.15 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document or the Brazilian Intercreditor Agreement, the Administrative Agent
is hereby irrevocably authorized by each Lender and each Issuing Lender (without
requirement of notice to or consent of any Lender or any Issuing Lender except
as expressly required in Section 10.1) to take, and the Administrative Agent
hereby agrees to take promptly, any action requested by the Company having the
effect of releasing, or evidencing the release of, any collateral or any
obligations under the Guarantee (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in this Section 10.15.

(b) At such time as the Loans, the Reimbursement Obligations and interest and
fees owing hereunder and under any other Loan Document shall have been paid in
full, the

 

103



--------------------------------------------------------------------------------

Commitments have been terminated and no Letters of Credit shall be outstanding
(or such Letters of Credit are Collateralized), all obligations (other than as
expressly provided therein) of each Guarantor under the Guarantee shall
terminate, all without delivery of any instrument or performance of any act by
any person.

(c) [reserved].

(d) Immediately upon the occurrence of any Guarantee Release Date, all
obligations (other than as expressly provided therein) of each Subsidiary
Guarantor under the Guarantee shall terminate, all without delivery of any
instrument or performance of any act by any person. In connection with any such
termination, the Administrative Agent and the Brazilian Administrative Agent are
hereby irrevocably authorized by each Lender and each Issuing Lender (without
requirement of notice to or consent of any Lender or any Issuing Lender except
as expressly required by Section 10.1) to take, and the Administrative Agent and
the Brazilian Administrative Agent hereby agree to take, promptly, any action
reasonably requested by the Company having the effect of releasing, or
evidencing the release of, the obligations of each Subsidiary Guarantor under
the Guarantee.

(e) Any guarantees of the Obligations from a Subsidiary Guarantor (including any
obligations of such Subsidiary Guarantor under the Guarantee), will be
automatically released if such Subsidiary Guarantor ceases for any reason not
otherwise prohibited by the Loan Documents to be a Subsidiary Guarantor.

10.16 Confidentiality. Each of the Administrative Agent, the Brazilian
Administrative Agent, each Issuing Lender, each Lender and each Transferee (each
a “Receiving Party”) agrees to keep confidential all non-public information
provided to it by or on behalf of any Loan Party or any of its respective
Subsidiaries, the Administrative Agent, the Brazilian Administrative Agent, an
Issuing Lender or any Lender pursuant to or in connection with any Loan
Document; provided, that nothing herein shall prevent a Receiving Party from
disclosing any such information (a) to the Administrative Agent, the Brazilian
Administrative Agent, any other Lender or any affiliate thereof for purposes of
the transactions contemplated by this Agreement (it being acknowledged and
agreed that such information would be subject to the confidentiality provisions
of the this Section 10.16), (b) subject to a written agreement to comply with
the provisions of this Section (or other provisions at least as restrictive as
this Section), to any actual or prospective Transferee or any pledgee referred
to in Section 10.6(c) or any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction or to any
credit insurance provider relating to the Company and its obligations, (c) to
its employees, directors, trustees, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates for performing the
purposes of a Loan Document or the Brazilian Intercreditor Agreement in each
case, who are subject to or bound by an agreement to comply with the provisions
of this Section 10.16 (or other provisions at least as restrictive as this
Section 10.16), (d) upon the request or demand of any Governmental Authority or
regulatory agency (including self-regulated agencies), (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, after notice to the Company if
reasonably feasible, (f) if requested or required to do so in connection with
any litigation or similar proceeding, after notice to the Company if reasonably
feasible, (g) that has been publicly disclosed (other than by such Receiving
Party in breach of

 

104



--------------------------------------------------------------------------------

this Section 10.16), (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
the Brazilian Intercreditor Agreement or (j) with the consent of the Borrower.

10.17 WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT, THE BRAZILIAN ADMINISTRATIVE AGENT, THE ISSUING LENDERS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE BRAZILIAN INTERCREDITOR AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

10.18 USA Patriot Act. Each Lender hereby notifies the Company and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Subsidiary Borrower, which information includes
the name and address of the Company and each Subsidiary Borrower and other
information that will allow such Lender to identify the Company and each
Subsidiary Borrower in accordance with the USA Patriot Act.

10.19 [Reserved].

10.20 No Novation. The terms and conditions of the Existing Five Year Credit
Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing Five Year Credit
Agreement. Notwithstanding any provision of this Agreement or any other Loan
Document or instrument executed in connection herewith, the execution and
delivery of this Agreement and the incurrence of Obligations hereunder shall be
in substitution for, but not in payment of, the Obligations owed by the Loan
Parties under the Existing Five Year Credit Agreement. From and after the
Closing Date, each reference to the “Agreement”, “Credit Agreement” or other
reference originally applicable to the Existing Five Year Credit Agreement
contained in any Loan Document or the Brazilian Intercreditor Agreement shall be
a reference to this Agreement, as amended, supplemented, restated or otherwise
modified from time to time.

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MOTORS COMPANY By:   /s/ NIHARIKA RAMDEV   Name: Niharika Ramdev  
Title: Vice President Finance & Treasurer GENERAL MOTORS FINANCIAL COMPANY, INC.
By:   /s/ SUSAN B. SHEFFIELD   Name: Susan B. Sheffield   Title: Executive Vice
President & Treasurer GENERAL MOTORS DO BRASIL LTDA. By:   /s/ PAULO HENRIQUE
LAGE NOMAN   Name: Paulo Henrique Lage Noman   Title: Attorney-in-fact Consented
to in its capacity as the “Company” under the Existing Three Year Credit
Agreement and not as to any Obligations or Guarantee under this Agreement:
GENERAL MOTORS HOLDINGS LLC By:   /s/ NIHARIKA RAMDEV   Name: Niharika Ramdev  
Title: Vice President Finance & Treasurer JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Lender By:   /s/ RICHARD W. DUKER   Name: Richard W.
Duker   Title: Managing Director

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

BANCO DO BRASIL S.A., as Brazilian Administrative Agent and as Lender By:   /s/
GERALDO MORETE JUNIOR   Name: Geraldo Morete Junior   Title: Gerente Geral By:  
/s/ JOSE MAURICIO A. BRAGANCA   Name: Jose Mauricio A. Braganca   Title: Global
Officer CITIBANK, N.A., as Syndication Agent and as Lender By:   /s/ SUSAN M.
OLSEN   Name: Susan M. Olsen   Title: Vice President BANK OF AMERICA, N.A., as
Co-Syndication Agent and as Lender By:   /s/ BRIAN LUKEHART   Name: Brian
Lukehart   Title: Director INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW
YORK BRANCH, as Lender By:   /s/ QING HONG   Name: Mr. Qing Hong   Title: Deputy
General Manager LLOYDS BANK PLC, as Lender By:   /s/ STEPHEN GIACOLONE   Name:
Stephen Giacolone   Title: Assistant Vice President – G011 By:   /s/ DENNIS
MCCLELLAN   Name: Dennis McClellan   Title: Assistant Vice President – M040

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Lender By:   /s/ VICTOR J. HUEBNER   Name:
Victor J. Huebner   Title: Authorized Signing Officer Banco Bradesco S.A., New
York Branch, as Lender By:   /s/ ADRIAN A. G. COSTA   Name: Adrian A. G. Costa  
Title: BARCLAYS BANK PLC, as Lender By:   /s/ CRAIG J. MALLOY   Name: Craig J.
Malloy   Title: Director BNP PARIBAS, as Lender By:   /s/ RICHARD PACE   Name:
Richard Pace   Title: Managing Director By:   /s/ NANETTE BAUDON   Name: Nanette
Baudon   Title: Director COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as
Lender By:   /s/ PATRICK HARTWEGER   Name: Patrick Hartweger   Title: Managing
Director By:   /s/ ANNE CULVER   Name: Anne Culver   Title: Associate

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Lender By:   /s/ GORDON YIP  
Name: Gordon Yip   Title: Director By:   /s/ JULIETTE COHEN   Name: Juliette
Cohen   Title: Managing Director CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Lender By:   /s/ MIKHAIL FAYBUSOVICH   Name: Mikhail Faybusovich   Title:
Authorized Signatory By:   /s/ REMY RIESTER   Name: Remy Riester   Title:
Authorized Signatory DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:   /s/
MICHAEL WINTERS   Name: Michael Winters   Title: Vice President By:   /s/ KIRK
L. TASHJIAN   Name: Kirk L. Tashjian   Title: Vice President GOLDMAN SACHS BANK
USA, as Lender By:   /s/ REBECCA KRATZ   Name: Rebecca Kratz   Title: Authorized
Signatory Mizuho Bank, Ltd., as Lender By:   /s/ DONNA DEMAGISTRIS   Name: Donna
DeMagistris   Title: Authorized Signatory

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:   /s/ MICHAEL KING   Name:
Michael King   Title: Vice President ROYAL BANK OF CANADA, as Lender By:   /s/ P
K SHIELDS   Name: P K Shields   Title: Authorized Signatory THE ROYAL BANK OF
SCOTLAND PLC, as Lender By:   /s/ L. PETER YETMAN   Name: L. Peter Yetman  
Title: Director Societe Generale, as Lender By:   /s/ LINDA TAM   Name: Linda
Tam   Title: Director Agricultural Bank of China Ltd., New York Branch, as
Lender By:   /s/ JIAN ZHANG   Name: Jian Zhang   Title: EVP BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By:   /s/ VERONICA INCERA   Name:
Veronica Incera   Title: Managing Director By:   /s/ MAURICIO BENITEZ   Name:
Mauricio Benitez   Title: Vice President

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

Bangkok Bank, New York Branch, as Lender By:   /s/ THITIPONG PRASERTSILP   Name:
Thitipong Prasertsilp   Title: VP & Branch Manager Bank of China, New York
Branch, as Lender By:   /s/ HAIFENG XU   Name: Haifeng Xu   Title: Executive
Vice President Bank of Montreal, Chicago Branch, as Lender By:   /s/ YACOUBA
KANE   Name: Yacouba Kane   Title: Vice President CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK AGENCY, as Lender By:   /s/ DOMINIC SORRESSO   Name: Dominic
Sorresso   Title: Authorized Signatory By:   /s/ RHEMA ASAAM   Name: Rhema Asaam
  Title: Authorized Signatory Capital One, N.A., as Lender By:   /s/ DAVID MAHEU
  Name: David Maheu   Title: Senior Vice President COMMONWEALTH BANK OF
AUSTRALIA, as Lender By:   /s/ JARED M. KENDLER   Name: Jared M. Kendler  
Title: Associate Director

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

INTESA SANPAOLO S.p.A., as Lender By:   /s/ FRANCESCO CALCARA   Name: Francesco
Calcara   Title: Vice President By:   /s/ WILLIAM DENTON   Name: William Denton
  Title: Global Relationship Manager DBS Bank Ltd., Los Angeles Agency, as
Lender By:   /s/ ROSE PARK   Name: Rose Park   Title: Portfolio Director Itau
Unibanco S.A., New York Branch, as Lender By:   /s/ CIRO DE MELLO   Name: Ciro
De Mello   Title: General Manager By:   /s/ CLAUDIA L. LOPES   Name: Claudia L.
Lopes   Title: Deputy General Manager PNC BANK, NATIONAL ASSOCIATION, as Lender
By:   /s/ SCOTT M. KOWALSKI   Name: Scott M. Kowalski   Title: Senior Vice
President SANTANDER BANK, N.A., as Lender By:   /s/ DEANNE HORN   Name: Deanne
Horn   Title: Senior Vice President STATE STREET BANK AND TRUST COMPANY, as
Lender By:   /s/ MARY H. CAREY   Name: Mary H. Carey   Title: Vice President

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:   /s/ DAVID W. KEE   Name:
David W. Kee   Title: Managing Director THE BANK OF NEW YORK MELLON, as Lender
By:   /s/ JOHN T. SMATHERS   Name: John T. Smathers   Title: First Vice
President The Bank of Nova Scotia, as Lender By:   /s/ KIM SNYDER   Name: Kim
Snyder   Title: Director UniCredit Bank AG, New York Branch, as Lender By:   /s/
KEN HAMILTON   Name: Ken Hamilton   Title: Managing Director By:   /s/ PETER
DAUGAVIETIS   Name: Peter Daugavietis   Title: Associate Director U.S. BANK
NATIONAL ASSOCIATION, as Lender By:   /s/ JEFFREY S. JOHNSON   Name: Jeffrey S.
Johnson   Title: Vice President Westpac Banking Corporation, as Lender By:   /s/
RICHARD YARNOLD   Name: Richard Yarnold   Title: Senior Relationship Manager,
Corporate & Institutional Banking

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

    

SCHEDULE 1.1A

to

Credit Agreement

COMMITMENTS

[ * * * ]

 

Bangkok Bank, New York Branch

     [ * * * ]      

 

 

 

Total

     [ * * * ]   

[ * * * ]

 

JPMorgan Chase Bank, N.A.

     [ * * * ]   

Citibank, N.A.

     [ * * * ]      

 

 

 

Total

     [ * * * ]   

[ * * * ]

 

Banco do Brasil S.A.

     [ * * * ]      

 

 

 

Total

     [ * * * ]   

[ * * * ]

 

JPMorgan Chase Bank, N.A.

     [ * * * ]   

Citibank, N.A.

     [ * * * ]   

Bank of America, N.A.

     [ * * * ]   

Barclays Bank PLC

     [ * * * ]   

BNP Paribas

     [ * * * ]   

Commerzbank AG, New York and Grand Cayman Branches

     [ * * * ]   

Credit Agricole Corporate & Investment Bank

     [ * * * ]   

Credit Suisse AG, Cayman Islands Branch

     [ * * * ]   

 

Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch

     [ * * * ]   

Goldman Sachs Bank USA

     [ * * * ]   

Industrial and Commercial Bank of China Limited New York Branch

     [ * * * ]   

Lloyds Bank plc

     [ * * * ]   

Mizuho Bank, Ltd.

     [ * * * ]   

Morgan Stanley Senior Funding, Inc.

     [ * * * ]   

Royal Bank of Canada

     [ * * * ]   

The Royal Bank of Scotland plc

     [ * * * ]   

Socété Générale

     [ * * * ]   

Toronto Dominion (Texas) LLC

     [ * * * ]   

Banco Bradesco S.A.

     [ * * * ]   

Canadian Imperial Bank of Commerce, New York Agency

     [ * * * ]   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

     [ * * * ]   

Intesa Sanpaolo S.p.A.

     [ * * * ]   

Sumitomo Mitsui Banking Corporation

     [ * * * ]   

The Bank of Nova Scotia

     [ * * * ]   

Agricultural Bank of China, Ltd., New York Branch

     [ * * * ]   

Itau Unibanco S.A., New York Branch

     [ * * * ]   

The Bank of New York Mellon

     [ * * * ]   

Bank of Montreal, Chicago Branch

     [ * * * ]   

DBS Bank Ltd, Los Angeles Agency

     [ * * * ]   

Santander Bank, N.A.

     [ * * * ]   

U.S. Bank National Association

     [ * * * ]   

UniCredit Bank AG, New York Branch

     [ * * * ]   

Capital One, N.A.

     [ * * * ]   



--------------------------------------------------------------------------------

State Street Bank and Trust Company

     [ * * * ]   

Bank of China, New York Branch

     [ * * * ]   

Commonwealth Bank of Australia

     [ * * * ]   

PNC Bank, National Association

     [ * * * ]   

Westpac Banking Corporation

     [ * * * ]      

 

 

 

Total

     [ * * * ]   

 



--------------------------------------------------------------------------------

     

SCHEDULE 1.1B

to

Credit Agreement

INITIAL EXCLUDED SUBSIDIARIES

Domestic Entities

 

    

Name of Entity

  

Jurisdiction
of Organization

1.    General Motors China, Inc.    Delaware 2.    General Motors Foundation,
Inc.    Michigan 4.    General Motors Ventures LLC    Delaware 5.    Koneyren,
Inc.    Michigan

Foreign Entities

 

    

Name of Entity

  

Jurisdiction
of Organization

1.    General Motors Asia Pacific (Pte) Ltd.    Singapore 2.    General Motors
Automobiles Philippines, Inc.    Philippines 3.    General Motors Chile
Industria Automotriz Limitada    Chile 4.    General Motors Coordination Center
BVBA    Belgium 5.    General Motors International Services Company SAS   
Colombia 6.    General Motors Peru S.A.    Peru 7.    GM GEFS HOLDINGS (CHC4)
ULC    Canada

Credit Agreement Schedule 1.1B



--------------------------------------------------------------------------------

     

SCHEDULE 1.1C

to

Credit Agreement

PRICING GRID

 

S&P / Moody’s / Fitch Facility Rating

   Facility Fee
Rate    Applicable
Margin
for Eurocurrency
Loans    Applicable
Margin
for ABR
Loans    All-in Spread
for
Eurocurrency
Loans

³ A/A2/A

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

A-/A3/A-

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

BBB+ / Baa1 / BBB+

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

BBB / Baa2 / BBB

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

BBB- / Baa3 / BBB-

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

BB+ / Ba1 / BB+

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

£ BB / Ba2 / BB

   [ * * * ]    [ * * * ]    [ * * * ]    [ * * * ]

Changes in the Applicable Margin and Facility Fee Rate shall become effective on
the date on which S&P, Moody’s and/or Fitch changes the Facility Rating. Each
such change in the Applicable Margin or Facility Fee Rate, as applicable, shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P, Moody’s and/or Fitch shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Administrative Agent (in consultation with
the Lenders) shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Margin and the Facility Fee Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation. [ * * * ] For the
purposes of determining the Applicable Margin and Facility Fee Rate prior to the
earlier of (a) the date that the Company receives Facility Ratings from each of
S&P, Moody’s and Fitch and (b) the date that is 90 days after the Closing Date,
the Company’s Facility Rating shall be deemed to be “BBB- / Baa3 / BBB-”.

Credit Agreement Schedule 1.1C



--------------------------------------------------------------------------------

     

SCHEDULE 1.1D

to

Credit Agreement

EXISTING LIENS

Liens reflected in the lien search results dated September 25, 2014 delivered to
the Administrative Agent prior to the Closing Date, excluding any liens
previously granted in favor of Wilmington Trust Company, as Collateral Trustee
under the Collateral Trust Agreement.

Credit Agreement Schedule 1.1D



--------------------------------------------------------------------------------

     

SCHEDULE 4.6

to

Credit Agreement

LITIGATION

1. In July 2014, General Motors Financial Company, Inc. (“GMF”) was served with
a subpoena by the U.S. Department of Justice directing GMF to produce certain
documents relating to GMF and its subsidiaries’ and affiliates’ origination and
securitization of subprime automobile loans since 2007 in connection with an
investigation by the U.S. Department of Justice in contemplation of a civil
proceeding for potential violations of the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989. Among other matters, the subpoena
requests information relating to the underwriting criteria used to originate
these automobile loans and the representations and warranties relating to those
underwriting criteria that were made in connection with the securitization of
the automobile loans. In September 2014, GMF was served with additional
investigative subpoenas to produce documents from state attorneys general and
other governmental offices relating to its subprime auto finance business and
securitization of subprime auto loans. GMF is investigating these matters
internally and believes it is cooperating with all requests. Such investigations
could in the future result in the imposition of damages, fines or civil or
criminal claims and/or penalties. No assurance can be given that the ultimate
outcome of the investigations or any resulting proceedings would not materially
and adversely affect GMF or any of its subsidiaries and affiliates.

[ * * * ]

Credit Agreement Schedule 4.6



--------------------------------------------------------------------------------

     

EXHIBIT A

to

Credit Agreement

 

 

 

FORM OF

AMENDED AND RESTATED GUARANTEE AGREEMENT

made by

GENERAL MOTORS COMPANY

AND CERTAIN OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Guarantors

in favor of

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

Dated as of October 17, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Other Definitional Provisions

     3   

SECTION 2.

 

GUARANTEE

     3   

2.1

 

Guarantee

     3   

2.2

 

Right of Contribution

     4   

2.3

 

No Subrogation

     4   

2.4

 

Amendments, etc. with respect to the Guaranteed Obligations

     4   

2.5

 

Guarantee Absolute and Unconditional

     4   

2.6

 

Reinstatement

     5   

2.7

 

Payments

     6   

SECTION 3.

 

MISCELLANEOUS

     6   

3.1

 

Authority of Administrative Agent

     6   

3.2

 

Amendments in Writing

     6   

3.3

 

Notices

     6   

3.4

 

No Waiver by Course of Conduct; Cumulative Remedies

     6   

3.5

 

Enforcement Expenses; Indemnification

     6   

3.6

 

Successors and Assigns

     7   

3.7

 

Counterparts

     7   

3.8

 

Severability

     7   

3.9

 

Section Headings

     7   

3.10

 

Integration

     7   

3.11

 

GOVERNING LAW

     7   

3.12

 

Submission To Jurisdiction; Waivers

     7   

3.13

 

Judgment

     8   

3.14

 

Additional Guarantors

     8   

3.15

 

Releases

     8   

3.16

 

WAIVER OF JURY TRIAL

     9   

ANNEX

 

Annex I

  

Form of Joinder Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of October 17, 2014 (this
“Agreement”), made by GENERAL MOTORS COMPANY, a Delaware corporation (the
“Company”), and each of the Subsidiary Guarantors (such term and certain other
capitalized terms used herein being defined in Section 1.1) from time to time
party hereto, and each of the Other Guarantors from time to time party hereto
(together with the Company and the Subsidiary Guarantors, collectively, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the lenders (collectively,
the “Lenders”) from time to time party to the Amended and Restated Five Year
Revolving Credit Agreement, dated as of the date hereof (as amended, restated,
amended and restated, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, General Motors Financial
Company, Inc., a Texas Corporation, General Motors do Brasil Ltda., a Brazilian
limited liability company, the other Subsidiary Borrowers from time to time
parties thereto, the Lenders, the Administrative Agent, Banco do Brasil, as
Brazilian Administrative Agent (the “Brazilian Administrative Agent”) and the
other agents named therein.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to or for the account of the Company and the
Subsidiary Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, each of the Company and the Subsidiary Borrowers is a member of an
affiliated group of companies that includes each other Guarantor;

WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the making of the extensions of credit made by the Lenders to or for the account
of the Company or any Subsidiary Borrower, as applicable, under the Credit
Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to or for the account of the Company or
any Subsidiary Borrower, as applicable, under the Credit Agreement that each
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Brazilian Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to or for the account of the Company or any
Subsidiary Borrower, as applicable, under the Credit Agreement, each Guarantor
hereby agrees with the Administrative Agent, for the benefit of the Guaranteed
Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings assigned to such terms
in the Credit Agreement.

(a) The following terms shall have the following meanings:

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Agreement” has the meaning assigned to such term in the preamble.

“Brazilian Administrative Agent” has the meaning assigned to such term in the
preamble.

 

1



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the preamble.

“Credit Agreement” has the meaning assigned to such term in the preamble.

“Guaranteed Obligations” means, collectively, the unpaid principal of and
interest on the Loans, Reimbursement Obligations and all other obligations and
liabilities of the Company and the Subsidiary Borrowers (including interest on
such other obligations or liabilities accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations, and interest accruing on the Loans, Reimbursement
Obligations and such other obligations and liabilities at the then applicable
rate provided in the Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company or any Subsidiary Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent, the Brazilian Administrative Agent, any Lender or
any Issuing Lender thereunder, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Loan Documents to which the
Company or any Subsidiary Borrower is a party, in each case whether on account
of principal, interest, reimbursement obligations, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including all reasonable fees and
out-of-pocket disbursements of external counsel to the Administrative Agent, the
Brazilian Administrative Agent, the Lenders or the Issuing Lenders that are
required to be paid by the Company or any Subsidiary Borrower pursuant to the
terms of any of the Loan Documents).

“Guaranteed Parties” means, collectively, the Administrative Agent, the
Brazilian Administrative Agent, the Lenders and each other Person that holds a
Guaranteed Obligation.

“Guarantors” has the meaning assigned to such term in the preamble.

“Joinder Agreement” has the meaning assigned to such term in Section 3.14.

“Lenders” has the meaning assigned to such term in the preamble.

“Other Guarantors” means each Person, other than the Company, a Subsidiary
Guarantor or the Administrative Agent, that becomes a party to this Agreement
pursuant to a Joinder Agreement executed and delivered by such Person pursuant
to Section 3.14.

“paid in full” or “payment in full” means with respect to the Guaranteed
Obligations, the payment in full in cash of the principal of and accrued (but
unpaid) interest (including post-petition interest) and premium, if any, on, all
such Guaranteed Obligations and, with respect to Letters of Credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with the Loan Documents, in each case, after or
concurrently with termination of all commitments thereunder and payment in full
in cash of all fees payable with respect to a Guaranteed Obligation at or prior
to the time such principal and interest are paid.

“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee Reinstatement Date or that became a party to this Agreement after such
Guarantee Reinstatement Date pursuant to Section 6.7(b) or 10.1(b) of the Credit
Agreement; provided, however, that the term “Subsidiary Guarantor” shall not
include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to this Agreement in accordance with the terms
hereof until the date such Person becomes or is required to become a party to
this Agreement. It is understood and agree that, as of the date hereof, no
“Subsidiary Guarantors” are party to this Agreement.

 

2



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (b) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(b) References to agreements defined in Section 1.1(b) shall, unless otherwise
specified, be deemed to refer to such agreements as amended, supplemented,
restated or otherwise modified from time to time, references to any Person shall
include its successors and permitted assigns, and references to any law, treaty,
statute, rule or regulation shall (unless otherwise specified) be construed as
including all statutory provisions, regulatory provisions, rulings, opinions,
determinations or other provisions consolidating, amending, replacing,
supplementing or interpreting such law, treaty, statute, rule or regulation.

SECTION 2. GUARANTEE

2.1 Guarantee. (c) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees, as primary obligor and not merely
as surety, to the Administrative Agent, for the ratable benefit of the
Guaranteed Parties, the prompt and complete payment, and not collection, and
performance by the Company and each Subsidiary Borrower, as applicable, when due
(whether at the stated maturity, by acceleration or otherwise) and at all times
thereafter, of all Guaranteed Obligations.

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

(b) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Guaranteed Parties hereunder.

(c) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Guaranteed Obligations shall have been paid in full,
notwithstanding that from time to time during the term of the Credit Agreement,
the Company and/or one or more of the Subsidiary Borrowers may be free from any
Guaranteed Obligations.

(d) No payment made by the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Guaranteed Party from the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
are paid in full.

 

3



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to any Guaranteed Party and each Guarantor shall remain liable to
such Guaranteed Party for the full amount guaranteed by such Guarantor
hereunder.

2.3 No Subrogation Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Guaranteed Party,
no Guarantor shall be entitled to be subrogated to any of the rights of any
Guaranteed Party against the Company, any of the Subsidiary Borrowers or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company, any Subsidiary Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Guaranteed Parties by the Company and the Subsidiary
Borrowers on account of the Guaranteed Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, and shall, forthwith upon receipt by such Guarantor, be turned over to
the Administrative Agent in the form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Guarantor (or, if an Event of Default shall have occurred and be
continuing, the Administrative Agent) may determine.

2.4 Amendments, etc. with respect to the Guaranteed Obligations. Other than as
expressly contemplated by Section 3.15 hereof, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Guaranteed Obligations made by any
Guaranteed Party may be rescinded by such Guaranteed Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Guaranteed
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, the Majority Facility Lenders, all affected
Lenders, or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Guaranteed Party for the payment of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released. No Guaranteed Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Guaranteed Obligations or for the guarantee contained
in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. To the extent permitted by applicable
law, each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the

 

4



--------------------------------------------------------------------------------

Guaranteed Obligations and notice of or proof of reliance by any Guaranteed
Party upon the guarantee contained herein or acceptance of the guarantee
contained herein; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained herein;
and all dealings between the Company, any of the Subsidiary Borrowers and any of
the Guarantors, on the one hand, and the Guaranteed Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained herein. To the extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Company, any of
the Subsidiary Borrowers or any of the Guarantors with respect to the Guaranteed
Obligations. Each Guarantor understands and agrees that the guarantee contained
herein shall be construed as a continuing, absolute and unconditional guarantee
of payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Guaranteed Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Guaranteed Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Company, any Subsidiary Borrower or any other Person against any Guaranteed
Party, (c) any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed Obligations or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Company, any
Subsidiary Borrower or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of a surety or
guarantor or any other obligor on any obligation of the Company or any
Subsidiary Borrower for any of the Guaranteed Obligations, or of such Guarantor
under the guarantee contained herein, in bankruptcy or in any other instance.
Notwithstanding anything herein to the contrary, (x) the Company understands and
agrees that this Agreement shall remain in full force and effect as to the
Company’s obligations hereunder notwithstanding the occurrence of any Guarantee
Release Date, but subject to any release of such obligations hereunder to the
extent provided in, and pursuant to the terms of, Section 3.15 and (y) each of
the other Guarantors shall be released from its obligations hereunder to the
extent provided in, and pursuant to the terms of, Section 3.15. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Company, any Subsidiary Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by any
Guaranteed Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any Subsidiary Borrower,
any other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company, any Subsidiary Borrower, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained herein shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by any Guaranteed Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company, any
Subsidiary Borrower or any Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Company, any Subsidiary Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.

 

5



--------------------------------------------------------------------------------

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars or
the Currency in which the relevant Guaranteed Obligations are required to be
paid, at the Funding Office. All payments made hereunder shall be made in
accordance with Sections 1.3 and 2.22 of the Credit Agreement

SECTION 3. MISCELLANEOUS

3.1 Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Guaranteed Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Guarantors the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority. No Guaranteed Party other than the
Administrative Agent may exercise any right or remedy hereunder, it being
understood that all of such rights and remedies are vested in, and are
exercisable solely by, the Administrative Agent for the benefit of the
Guaranteed Parties.

3.2 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

3.3 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided, that any such notice, request or
demand to or upon any Guarantor shall be addressed to the Company at the
addresses provided in Section 10.2 of the Credit Agreement (or such other
address as the Company may at any time or from time to time provide for purposes
of the Credit Agreement and this Agreement).

3.4 No Waiver by Course of Conduct; Cumulative Remedies. No Guaranteed Party
shall by any act (except by a written instrument pursuant to Section 3.2),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Guaranteed
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

3.5 Enforcement Expenses; Indemnification. (d) Without intending to duplicate
the obligations of the Guarantors under Section 2.1, if and to the extent that
the Company is required to pay or reimburse the Guaranteed Parties (or any of
them), for various costs and expenses contemplated by Section 10.5 of the Credit
Agreement, or to indemnify the Indemnitees (or any

 

6



--------------------------------------------------------------------------------

of them) for the Indemnified Liabilities, in each case as and to the extent (and
in the manner) contemplated by Section 10.5 of the Credit Agreement, each
Guarantor, jointly and severally, hereby agrees to make such payments or
reimbursements and to provide such indemnification.

(a) The agreements of each Guarantor in this Section 3.5 shall survive repayment
of the Guaranteed Obligations and all other amounts payable under the Credit
Agreement.

3.6 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the Guaranteed Parties and their permitted successors and assigns;
provided, that no Guarantor may assign, transfer or delegate any of its rights
or obligations under this Agreement other than (i) to the extent expressly
permitted by the Credit Agreement or (ii) with the prior written consent of the
Administrative Agent.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

3.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Guarantors and the Guaranteed Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Guarantor or any Guaranteed Party relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

3.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

7



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.3 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) in the case of each Guarantor other than the Company, hereby irrevocably
designates the Company (and the Company hereby irrevocably accepts such
designation) as its agent to receive service of process in any such action or
proceeding;

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

3.13 Judgment. The parties hereto agree that Section 10.13 of the Credit
Agreement shall apply to the obligations of the Guarantors hereunder, mutatis
mutandis.

3.14 Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 6.7 of the Credit
Agreement, and each other Person (whether or not a Subsidiary of the Company)
that the Company desires to become a party to this Agreement pursuant to
Section 10.1(b) of the Credit Agreement or otherwise, shall become a Guarantor
for all purposes of this Agreement upon execution and delivery by such
Subsidiary or other Person of a Joinder Agreement in the form of Annex I hereto
(a “Joinder Agreement”).

3.15 Releases. (e) Upon the satisfaction of the conditions set forth in
Section 10.15(b) of the Credit Agreement, this Agreement and the obligations
(other than those expressly stated to survive such termination) of each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, in accordance with the terms thereof.

(a) Upon the satisfaction of the conditions set forth in Section 10.15(d) of the
Credit Agreement, the obligations (other than those expressly stated to survive
such termination) of each Subsidiary Guarantor hereunder shall terminate,
without delivery of any instrument or performance of any act by any party, in
accordance with the terms thereof.

(b) Upon the satisfaction of the conditions set forth in Section 10.15(e) of the
Credit Agreement, the obligations (other than those expressly stated to survive
such termination) of any applicable Subsidiary Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party, in accordance with the terms thereof.

(c) Notwithstanding the foregoing, the Administrative Agent agrees, at the
request and the expense of the Company, at any time and from time to time, to
execute and deliver any instrument or other document and in such form as may be
reasonably specified by the Company, in order to give effect to the release of
any Guarantor pursuant to the foregoing provisions of this Section 3.15.

 

8



--------------------------------------------------------------------------------

3.16 WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GENERAL MOTORS COMPANY, as the Company By:  

 

  Name:  

 

  Title:  

 

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

JPMORGAN CHASE BANK, N.A., as the Administrative Agent By:  

 

Name:   Title:  

 

Signature Page to 5-Year Revolving Credit Agreement



--------------------------------------------------------------------------------

     

Annex 1

to

Guarantee Agreement

JOINDER AGREEMENT, dated as of             , 20     (the “Joinder Agreement”),
made by                      (the “Additional Guarantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders from time to time parties to the Credit Agreement
referred to below. Unless otherwise defined herein, all capitalized terms not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the certain Amended and Restated Five Year
Revolving Credit Agreement, dated as of October 17, 2014 (as amended, restated,
amended and restated, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among General Motors Company, a Delaware
corporation (the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), General Motors do Brasil Ltda., a Brazilian limited
liability company (“GMB), the other Subsidiary Borrowers from time to time
parties thereto, the Lenders, the Administrative Agent, Banco do Brasil, as
Brazilian Administrative Agent, and the other agents named therein, the Company
[has][and certain of its Subsidiaries (collectively, the “Subsidiary
Guarantors”; and, together with the Company and the other Persons party to the
Guarantee Agreement (as defined below) as guarantors, collectively, the
“Guarantors”), have] entered into the Guarantee Agreement, dated as of
October 17, 2014 (as amended, restated, amended and restated, renewed,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”); and

WHEREAS, the Additional Guarantor desires to become a party to the Guarantee
Agreement in accordance with Section 3.13 of the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 3.13 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities and has all rights of a Guarantor thereunder.

2. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

JPMORGAN CHASE BANK, N.A., as the Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

     

EXHIBIT B

to

Credit Agreement

[Reserved]



--------------------------------------------------------------------------------

  

EXHIBIT C

to

Credit Agreement

FORM OF COMPETITIVE BID REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations – North America

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Email: Emily.cousineau@jpmorgan.com

(302) 634-8612 (telephone)

Attn: Emily Cousineau

            , 20    

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the Amended and Restated Five
Year Revolving Credit Agreement, dated as of October 17, 2014, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among [the Company/the Applicable Borrower]2,
General Motors Financial Company, Inc., a Texas corporation, General Motors do
Brasil Ltda., a Brazilian limited liability company, the Subsidiary Borrowers
from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Applicable Borrower and the
Company hereby give you notice pursuant to Section 2.10(a) of the Credit
Agreement that it requests a Competitive Loan under the Credit Agreement, and in
that connection sets forth below the terms on which such Competitive Loan is
requested to be made:

 

[(A)   Currency of Competitive Loan   

]3

(B)   Date of Competitive Loan (which is a Business Day)   

 

(C)   Principal Amount of Competitive Loan4   

 

 

1  Insert if the Company is not the Applicable Borrower.

2  If Bid Requested from the Company, it is the “Applicable Borrower”.

3  In the case of Multicurrency Competitive Loan only.

4  Not less than $25,000,000 or Dollar Equivalent thereof.



--------------------------------------------------------------------------------

(D)   Interest rate basis5   

 

(E)   Interest Period and the last day thereof6   

 

(F)   Facility   

 

Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Applicable Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in
Section 5.2 of the Credit Agreement have been satisfied.

 

Very truly yours, [INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:   Title: [GENERAL MOTORS COMPANY] By:  

 

  Name:   Title:

 

5  Eurocurrency Competitive Loan or Fixed Rate Loan.

6  Which shall be subject to the definition of “Interest Period” and end on or
before the Termination Date applicable to such Facility for such Lender.



--------------------------------------------------------------------------------

  

EXHIBIT D

to

Credit Agreement

FORM OF COMPETITIVE BID

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations – North America

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Email: Emily.cousineau@jpmorgan.com

(302) 634-8612 (telephone)

Attn: Emily Cousineau

            , 20    

Ladies/Gentlemen:

The undersigned, [Name of Lender], refers to the Amended and Restated Five Year
Revolving Credit Agreement, dated as of October 17, 2014, as amended, restated,
amended and restated, renewed, supplemented or modified from time to time (the
“Credit Agreement”), among General Motors Company, a Delaware corporation,
General Motors Financial Company, Inc., a Texas corporation, General Motors do
Brasil Ltda., a Brazilian limited liability company, the Subsidiary Borrowers
from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents party thereto. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned hereby makes a
Competitive Bid pursuant to Section 2.10(c) of the Credit Agreement, in response
to the Competitive Bid Request made by [INSERT NAME OF APPLICABLE BORROWER] (the
“Applicable Borrower”) on             , 20    , and in that connection sets
forth below the terms on which such Competitive Bid is made:

 

[(A)   Currency of Competitive Loan   

] 7

(B)   Date of Competitive Loan   

 

(C)   Principal Amount8   

 

(D)   Competitive Bid Rate9   

 

 

7  In the case of Multicurrency Competitive Loan only.

8  Not less than $5,000,000 or the Dollar Equivalent thereof (or greater than
the requested Competitive Bid). Multiple bids will be accepted by the
Administrative Agent (including up to 5 bids from any single Lender).

9  i.e., Eurocurrency Rate + or -     %, in the case of Eurocurrency Competitive
Loans or     %, in the case of Fixed Rate Loans, in each expressed as a
percentage per annum in the form of a decimal to no more than four decimal
places.



--------------------------------------------------------------------------------

(E)   Interest Period and last day thereof   

 

(F)   Facility   

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Applicable Borrower
upon acceptance by the Applicable Borrower of this bid in accordance with
Section 2.10(c) of the Credit Agreement.

 

Very truly yours, [NAME OF LENDER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

  

EXHIBIT E

to

Credit Agreement

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations – North America

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Email: Emily.cousineau@jpmorgan.com

(302) 634-8612 (telephone)

Attn: Emily Cousineau

            , 20    

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation (the
“Company/Applicable Borrower”)] 10, refer[s] to the Amended and Restated Five
Year Revolving Credit Agreement, dated as of October 17, 2014, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among the [Company/Applicable Borrower]11,
General Motors Financial Company, Inc., a Texas corporation, General Motors do
Brasil Ltda., a Brazilian limited liability company, the Subsidiary Borrowers
from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents named therein. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them therein.

In accordance with Section 2.10(d) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
            , 20     and in accordance with Section 2.10(e) of the Credit
Agreement, we hereby accept the following bids:

Principal Amount and Currency [$]

Fixed Rate/Margin [%]/[+/-.    %]

Maturity Date

Lender

Facility

Interest Period

Borrowing Date

 

10  Insert if the Company is not the Applicable Borrower.

11  If Bid Requested by the Company, it is the “Applicable Borrower”.



--------------------------------------------------------------------------------

We hereby reject the following bids:

Principal Amount and Currency [$]

Fixed Rate/Margin [%]/[+/-.    %]

Maturity Date

Lender

Facility

Interest Period

Borrowing Date

The [$]          should be made available to the Applicable Borrower in
immediately available funds by crediting the following account:

 

[Bank Name]   ABA #:  

 

Account #:  

 

Attention:  

 

 

Very truly yours, [INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:   Title: [GENERAL MOTORS COMPANY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

  

EXHIBIT F

to

Credit Agreement

[Reserved]



--------------------------------------------------------------------------------

  

EXHIBIT G

to

Credit Agreement

FORM OF INCREMENTAL LOAN ACTIVATION NOTICE

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

under the Credit Agreement referred to below

Reference is made to the Amended and Restated Five Year Revolving Credit
Agreement, dated as of October 17, 2014, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, General
Motors do Brasil Ltda., a Brazilian limited liability company, the Subsidiary
Borrowers from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents party thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

This notice is an Incremental Loan Activation Notice referred to in the Credit
Agreement, and the Company and each of the lenders party hereto (each, an
“Incremental Lender”) hereby notify you that:

1. Each Incremental Lender party hereto agrees to commit to an Incremental
Facility or increase the amount of its existing [Brazilian] [Domestic]
[Multicurrency] Commitment in the amount set forth opposite such Incremental
Lender’s name on the signature pages hereof under the caption “Incremental
Commitment”.

2. The [Incremental Facility Closing Date][Commitment Increase Date] is
                    .

3. [The Incremental Loan Maturity Date is             .

4. [The [Currency] [Currencies] available under the Incremental Facility
[is][are]                     .

5. [The borrower[s] under the Incremental Facility [is][are]             .

6. [The Applicable Margin and other fees applicable to the Incremental Loans and
other extensions of credit to be made available under the Incremental Facility
are:-                                         .]

7. [Insert other additional terms applicable to the Incremental Facility,
including the borrowing procedures related thereto (in each case, as agreed
between the Company and the Incremental Lenders providing such Incremental
Loans).]



--------------------------------------------------------------------------------

8. The agreement of each Incremental Lender party hereto to make the Incremental
Loans to be made by it is subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the [Incremental Facility Closing
Date][Commitment Increase Date], of the following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Company and each Incremental Lender party hereto.

(b) After giving effect to the [Commitment Increase][Incremental Facility]
(including the incurrence of any Incremental Loans on the applicable Commitment
Increase Date or Incremental Facility Closing Date and use of proceeds thereof),
[(i) no Default or Event of Default shall be continuing]1 and (ii) the sum of
the Total Commitments in effect (including, for the avoidance of doubt,
Incremental Commitments) and the 5-Year Total Commitments (including, for the
avoidance of doubt, any commitments under incremental facilities under the
5-Year Revolving Credit Agreement in effect) shall not exceed $15.5 billion.

9. Upon execution and delivery hereof, each Incremental Lender shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents, and shall be bound by the provisions thereof.

[Signature page follows]

 

1  To be deleted if agreed by the Lenders providing such Incremental Facility.



--------------------------------------------------------------------------------

    GENERAL MOTORS COMPANY     By:  

 

      Name:       Title: Incremental Loan Commitment     [NAME OF EACH
INCREMENTAL LENDER] $           By:  

 

      Name:       Title:

 

RECEIVED BY:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

  

EXHIBIT H

to

Credit Agreement

FORM OF CLOSING CERTIFICATE

CERTIFICATE

of

[NAME OF LOAN PARTY]

            , 20    

This Certificate is furnished pursuant to (i) Section 5.1(d) of that certain
Amended and Restated Three Year Revolving Credit Agreement, dated as of
October 17, 2014 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “3-Year Credit Agreement”),
among General Motors Company (together with its successors and permitted
assigns, the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), GM Europe Treasury Company AB, a Swedish corporation,
General Motors do Brasil Ltda., a Brazilian limited liability company (“GM
Brazil”), the Subsidiary Borrowers from time to time party thereto, the lenders
from time to time party thereto, as lenders (the “3-Year Lenders”), JPMorgan
Chase Bank, N.A. (“JPM”), as administrative agent for the 3-Year Lenders (in
such capacity, together with any successor thereto in such capacity, the “3-Year
Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative agent,
and the other agents party thereto and (ii) Section 5.1(d) of that certain
Amended and Restated Five Year Revolving Credit Agreement, dated as of
October 17, 2014, as amended, restated, amended and restated, renewed,
supplemented or modified from time to time (the “5-Year Credit Agreement” and
together with the 3-Year Credit Agreement, the “Credit Agreements” and each, a
“Credit Agreement”), among the Company, GMF, GM Brazil, the Subsidiary Borrowers
from time to time party thereto, the lenders from time to time party thereto, as
lenders (the “5-Year Lenders” and together with the 3-Year Lenders, the
“Lenders”), JPM, as administrative agent for the 5-Year Lenders (the “5-Year
Administrative Agent” and together with the 3-Year Administrative Agent, the
“Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings assigned to such
terms in each Credit Agreement.

I, the undersigned, [Assistant] Secretary of [the Company] [Name of Loan Party],
a Delaware [corporation][limited liability company] (the “Company”)], do hereby
certify, in the name and on behalf of the Company, and without assuming any
personal liability, that:

1. Attached hereto as Annex I is a true and complete copy of the [Certificate of
Incorporation][Certificate of Formation] of the Company as in effect of the date
hereof. There have been no amendments to the [Certificate of
Incorporation][Certificate of Formation] of the Company except for those
attached in Annex I, if any, and no action has been taken by the Company, its
[Board of Directors][Managers], or officers in contemplation of liquidation or
dissolution of the Company.



--------------------------------------------------------------------------------

2. Attached hereto as Annex II is a true, correct and complete copy of the
[by-laws][Limited Liability Company Agreement][Operating Agreement] of the
Company as in effect on the date hereof.

3. Attached hereto as Annex III is a true, correct and complete copy of
resolutions duly adopted by the Board of [Directors] [Managers] of the Company
[at a meeting thereof] [by written consent] as of the      day of             ,
2014; such resolutions have not in any way been revoked, modified, amended, or
rescinded, have been in full force and effect since their adoption to and
including the date hereof, and are now in full force and effect, and are the
only organizational proceedings of the Company now in force relating to or
affecting the matters referred to therein, and each [Credit Agreement and the
other] Loan Documents to which the Company is a party are in substantially the
forms of those documents approved by the Board of [Directors] [Managers] of the
Company [at such meeting].

4. The persons named in Annex IV attached hereto are now duly elected and duly
qualified officers of the Company holding the offices set forth therein opposite
their names and the signatures set forth therein opposite their names are their
genuine signatures.



--------------------------------------------------------------------------------

Witness my hand as of the first date written above.

 

 

[Assistant] Secretary

I, the undersigned, [[Assistant] Secretary][Responsible Officer] of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, that:

1.                      is [a] [the] duly elected and qualified [Assistant]
Secretary of the Company and the signature above is [his][her] genuine
signature.

2. [The representations and warranties on the part of the Company contained in
each Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that any such representation and warranty
expressly relates solely to an earlier date, in which case such representation
and warranty was true and correct in all material respects on and as of such
earlier date.]13

3. [No Default or Event of Default has occurred and is continuing as of the date
hereof.] 14

 

 

[[Assistant] Secretary][Responsible Officer of Company]

 

13  To be included in Certificate relating to General Motors Company only.

14  To be included in Certificate relating to General Motors Company only.



--------------------------------------------------------------------------------

  

ANNEX I

to

Certificate

[Copy of the Certificate of [Incorporation][Formation]]

of

[NAME OF LOAN PARTY]]



--------------------------------------------------------------------------------

  

ANNEX II

to

Certificate

[Copy of the [by-laws] [Limited Liability Company Agreement][Operating
Agreement]

of

[NAME OF LOAN PARTY]]



--------------------------------------------------------------------------------

  

ANNEX III

to

Certificate

Resolutions of the Board of [Directors] [Managers] of [Name of Loan Party]



--------------------------------------------------------------------------------

  

ANNEX IV

to

Certificate

 

Name of Officer

  

Office

  

Signature

                                   



--------------------------------------------------------------------------------

  

EXHIBIT I

to

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION, dated as of             , 20     (as amended,
supplemented or modified from time to time, this “Agreement”), between [NAME OF
ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Amended and Restated Five Year Revolving Credit
Agreement, dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or modified from time to time, the “Credit
Agreement”), among General Motors Company, a Delaware corporation (together with
its successors and permitted assigns, the “Company”), General Motors Financial
Company, Inc., a Texas corporation, General Motors do Brasil Ltda., a Brazilian
limited liability company, the Subsidiary Borrowers from time to time party
thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents party thereto. Unless
otherwise defined herein, terms used herein have the meanings assigned to such
terms in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

1. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, without recourse to, or (except as otherwise provided
in Section 2 below) warranty by, the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, without recourse to, or
(except as otherwise provided in Section 2 below) warranty by, the Assignor, as
of the Trade Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to its [Commitment [and all outstanding
Letters of Credit issued by an Issuing Lender other than the Assignor]1][and
outstanding Loans], [including (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto [to the extent related to the amount
and percentage interest identified in Schedule 1 hereto] of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its

 

1 

Insert bracketed text if the Assignor is an L/C Participant and Letters of
Credit issued by another Issuing Lender are outstanding.



--------------------------------------------------------------------------------

capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above] in a principal amount for the Assigned Interest as
set forth on Schedule 1 hereto; provided, however, it is expressly understood
and agreed that (i) the Assignor is not assigning to the Assignee and the
Assignor shall retain (A) all of the Assignor’s rights under Section 10.5 of the
Credit Agreement with respect to any cost, reduction or payment incurred or made
prior to the Trade Date, including, without limitation the rights to
indemnification and to reimbursement for taxes, costs and expenses and (B) any
and all amounts paid to the Assignor prior to the Trade Date and (ii) the
Assignee shall be entitled to the benefits of Section 10.5 of the Credit
Agreement from and after the Trade Date.

2. The Assignor (a) makes no representation or warranty, and assumes no
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; provided, that the Assignor represents and warrants to the Assignee, to
the Company and to the Administrative Agent (i) that the Assignor is the legal
and beneficial owner of the Assigned Interest being assigned by it hereunder,
(ii) that the Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) that the Assignor has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and (b) makes no representation
or warranty, and assumes no responsibility, with respect to the financial
condition of the Company or any of its Subsidiaries or any other Person
obligated in respect of any Loan Document or the performance or observance by
the Company or any of its Subsidiaries or any other Person of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto, and (c) attaches
any Note held by it evidencing the Loans made and to be made by it and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Note(s) for a new Note or Notes payable to the Assignee
and (ii) if the Assignor has retained any interest in the Loans or its
Commitment, requests that the Administrative Agent exchange the attached Note(s)
for a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment of the Assigned Interest being made hereby (and after
giving effect to any other assignments which have become effective on the Trade
Date).

3. The Assignee (a) represents and warrants to the Assignor, to the Company and
to the Administrative Agent that (i) it is not an Ineligible Assignee (unless
the Company has specifically approved the Assignee), and (ii) it has full power
and authority, and has taken all actions necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered or deemed delivered pursuant to Section 6.1 thereof (or, if
none of such financial statements shall have then been delivered or deemed
delivered, then copies of the financial statements referred to in Section 4.1
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this



--------------------------------------------------------------------------------

Agreement and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; (c) agrees that it will, independently
and without reliance upon the Assignor, the Administrative Agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (f) if the Assignee is organized
under the laws of a jurisdiction outside the United States, attaches the forms
pursuant to Section 2.22(d) of the Credit Agreement, duly completed and executed
by the Assignee.

4. The effective date of this Agreement shall be the Trade Date of assignment
described in Schedule 1 hereto (the “Trade Date”). Following the execution of
this Agreement by the Assignor, the Assignee, the Company, each relevant Issuing
Lender and the Brazilian Administrative Agent (in the case of the Company, each
such Issuing Lender and the Brazilian Administrative Agent, to the extent that
the consent of any such Person is required or permitted by the Credit
Agreement), it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to Section 10.6 of the
Credit Agreement, effective as of the Trade Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of acceptance and recording by the Administrative Agent) of
this Agreement, executed as aforesaid.

5. Upon such acceptance and recording, from and after the Trade Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Trade Date and to
the Assignee for amounts which have accrued from and subsequent to the Trade
Date.

6. From and after the Trade Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Agreement, have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (b) the Assignor shall, to the
extent provided in this Agreement, relinquish its rights and be released from
its obligations under the Credit Agreement. This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

8. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
on Schedule 1 hereto.

 

                    , as Assignor By:  

 

Name:   Title:                       , as Assignee By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and Consented to:2

 

[JPMORGAN CHASE BANK, N.A.], as Administrative Agent By:  

 

Name:   Title:   [BANCO DO BRASIL S.A., as Brazilian Administrative Agent By:  

 

Name:   Title:]   Consented to: GENERAL MOTORS COMPANY By:  

 

Name:   Title:   [Each Material Issuing Lender] By:  

 

Name:   Title:  

 

2  Prior written consent of the Company, the Administrative Agent, and the
Brazilian Administrative Agent (in the case of any assignment of Brazilian
commitments only) is required unless, (x) in the case of the Administrative
Agent, the Assignee is a Lender or affiliate thereof, and (y) in the case of the
Company only, (i) an Event of Default under Section 8(a) or (f) of the Credit
Agreement has occurred and is continuing or (ii) the Assignee is a Lender to
which any two or more of the following ratings have been issued by the relevant
rating agency: (a) in the case of S&P, at least BBB; (b) in the case of Moody’s,
at least Baa2; and (c) in the case of Fitch, at least BBB.



--------------------------------------------------------------------------------

        

SCHEDULE 1

to

Assignment and Assumption

This Schedule 1 is attached to and incorporated in the Assignment and
Assumption, dated as of             , 20     (as amended, supplemented or
modified from time to time, the “Assignment and Assumption”), between [NAME OF
ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Amended and Restated Five Year Revolving Credit
Agreement, dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or modified from time to time, the “Credit
Agreement”), among General Motors Company, a Delaware corporation (together with
its successors and permitted assigns, the “Company”), General Motors Financial
Company, Inc., a Texas corporation, General Motors do Brasil Ltda., a Brazilian
limited liability company, the Subsidiary Guarantors from time to time party
thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents party thereto. Unless
otherwise defined herein, terms used herein have the meanings assigned to such
terms in the Credit Agreement.

 

Legal Name of the Assignor:  

 

      Legal Name of the Assignee:  

 

     

 

  (a) [The Assignee is an affiliate of: [Name of Lender]]

 

  (b) [The Assignee is an Approved Fund administered or managed by: [Name of
Lender][an affiliate of [Name of Lender]][an entity or an affiliate of an entity
that administers or manages [Name of Lender]]

 

  (c) The Assignee is [not an Ineligible Assignee] [an Ineligible Assignee, but
the Company has consented to the assignment by the Assignor to the Assignee.]

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders
under such Facility    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans         



--------------------------------------------------------------------------------

  (d) Trade Date of Assignment (the “Trade Date”):             , 20    .1

The Assignee shall deliver to the Administrative Agent and the Company an
administrative questionnaire in a form approved by the Administrative Agent in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their affiliates or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable Requirements of Law, including
Federal and state securities laws.

 

1  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.



--------------------------------------------------------------------------------

              

EXHIBIT J

to

Credit Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of             , 20    , made by each signatory
hereto (each a “Subsidiary Borrower”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) or, in the case of any additional Brazilian Subsidiary Borrower, Banco
do Brasil S.A., as administrative agent for the Brazilian Lenders (in such
capacity, the “Brazilian Administrative Agent”) referred to in the Amended and
Restated Five Year Revolving Credit Agreement, dated as of October 17, 2014 (as
amended, restated, amended and restated, renewed, supplemented or modified from
time to time, the “Credit Agreement”), among General Motors Company, a Delaware
corporation (the “Company”), General Motors Financial Company, Inc., a Texas
corporation, General Motors do Brasil Ltda., a Brazilian limited liability
company, the Subsidiary Borrowers from time to time party thereto, the Lenders
referred to therein, the Administrative Agent, the Brazilian Administrative
Agent and the other agents party thereto. Unless otherwise defined herein, terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 10.1(d)(i)
of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Subsidiary Borrower, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to: join
the Credit Agreement as a Subsidiary Borrower, as indicated with its signature
below; be bound by all covenants, agreements and acknowledgments attributable to
a Subsidiary Borrower in the Credit Agreement; and perform all obligations and
duties required of it by the Credit Agreement.

2. The address, taxpayer identification number (if any) and jurisdiction of
organization of the Subsidiary Borrower is set forth in Annex I to this Joinder
Agreement.

3. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[EACH SUBSIDIARY BORROWER], as a Subsidiary Borrower By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[Banco do Brasil S.A.,

as Brazilian Administrative Agent]18

By:  

 

  Name:   Title: GENERAL MOTORS COMPANY By:  

 

  Name:   Title:

 

18  Only if for a Brazilian Borrower.



--------------------------------------------------------------------------------

          

EXHIBIT K-1

to

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Five Year Revolving Credit
Agreement dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, General
Motors do Brasil Ltda., a Brazilian limited liability company, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)),
and the L/C Obligations in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate or in such Form W-8BEN or Form W-8BEN-E changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment under the Credit Agreement or any other
Loan Document is to be made to the undersigned, or in either of the two calendar
years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20    



--------------------------------------------------------------------------------

          

EXHIBIT K-2

to

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Five Year Revolving Credit
Agreement dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, General
Motors do Brasil Ltda., a Brazilian limited liability company, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), and the L/C Obligations (iii) with respect to
the extension of credit pursuant to the Credit Agreement, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Company within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partner/members’ conduct of a U.S. trade or business.

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with IRS Form W-8IMY accompanied by one of
the following forms from each of its direct or indirect partners/members that is
claiming the portfolio interest exception: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8IMY, Form W-8BEN or
Form W-8BEN-E changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment under the Credit Agreement or any other Loan Document is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20    



--------------------------------------------------------------------------------

          

EXHIBIT K-3

to

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Five Year Revolving Credit
Agreement dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, General
Motors do Brasil Ltda., a Brazilian limited liability company, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment under the Credit Agreement or any other Loan
Documents is to be made to the undersigned, or in either of the two calendar
years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20    



--------------------------------------------------------------------------------

          

EXHIBIT K-4

to

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Five Year Revolving Credit
Agreement dated as of October 17, 2014 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, General
Motors do Brasil Ltda., a Brazilian limited liability company, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exception: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such direct or indirect partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate or in such Form
W-8IMY, Form W-8BEN or Form W-8BEN-E changes, the undersigned shall promptly so
inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment under the Credit Agreement or any
other Loan Documents is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20    



--------------------------------------------------------------------------------

          

EXHIBIT L

to

Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

            , 20    

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreements referred to below Re:    (i) the Amended and Restated Three Year
Revolving Credit Agreement, dated as of October 17, 2014 (as amended, restated,
amended and restated, renewed, supplemented or modified from time to time, the
“3-Year Credit Agreement”), among General Motors Company (together with its
successors and permitted assigns, the “Company”), General Motors Financial
Company, Inc., a Texas corporation (“GMF”), GM Europe Treasury Company AB, a
Swedish corporation, General Motors do Brasil Ltda., a Brazilian limited
liability company (“GM Brazil”), the Subsidiary Borrowers from time to time
party thereto, the lenders from time to time party thereto, as lenders (the
“3-Year Lenders”), JPMorgan Chase Bank, N.A. (“JPM”), as administrative agent
for the 3-Year Lenders (in such capacity, together with any successor thereto in
such capacity, the “3-Year Administrative Agent”), Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents party thereto and (ii) the
Amended and Restated Five Year Revolving Credit Agreement, dated as of October
17, 2014 (as amended, restated, amended and restated, renewed, supplemented or
modified from time to time, the “5-Year Credit Agreement” and together with the
3 Year Credit Agreement, the “Credit Agreements” and each, a “Credit
Agreement”), among the Company, GMF, GM Brazil, the Subsidiary Borrowers from
time to time party thereto, the lenders from time to time party thereto, as
lenders (the “5-Year Lenders” and together with the 3-Year Lenders, the
“Lenders”), JPM, as administrative agent for the 5-Year Lenders (in such
capacity, together with any successor thereto in such capacity, the “5-Year
Administrative Agent” and together with the 3-Year Administrative Agent, the
“Administrative Agent”), Banco do Brasil S.A., as Brazilian administrative
agent, and the other agents party thereto.

This Compliance Certificate (this “Certificate”) is furnished pursuant to
Section 6.2 of each Credit Agreement. Unless otherwise defined herein, terms
used in this Compliance Certificate have the meanings assigned to such terms in
each Credit Agreement. I, the undersigned, a Responsible Officer of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, as follows:

1. I am [the] [a] duly elected [insert title of Responsible Officer] of the
Company;

2. To the best of my knowledge, no Default or Event of Default has occurred and
is continuing as of the date hereof [, except as set forth in Annex 1 hereto];



--------------------------------------------------------------------------------

3. Attached hereto as Schedule I is the calculation of Consolidated Domestic
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement; and

4. Attached hereto as Schedule II is the calculation of Consolidated Global
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement.

[signature page follows]



--------------------------------------------------------------------------------

The foregoing certifications, together with the calculations set forth in
Schedules I and II hereto, are made and delivered in my capacity described in
paragraph 1 above for and on behalf of the Company.

 

GENERAL MOTORS COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

        

SCHEDULE I

to

Compliance Certificate

Consolidated Domestic Liquidity as of             , 20    (the “Calculation
Date”)1

 

(A) The Total Available Commitments under the 5-Year Revolving Credit Agreement
as of the Calculation Date  

PLUS

 

(B) The Total Available Commitments under the 3-Year Revolving Credit Agreement
as of the Calculation Date

 

PLUS

  (C) The total available commitments (after giving effect to any applicable
borrowing base limitations) under other effective committed credit facilities of
the Company or any Domestic Subsidiary as of the Calculation Date  

PLUS

  (D) Total cash (other than restricted cash), cash equivalents, and Marketable
Securities of the Company and its Domestic Subsidiaries (other than Domestic
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
determined by the Company based on adjustments to the amount of total cash
(other than restricted cash), cash equivalents, and Marketable Securities, as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC  

Sum of (A) plus (B) plus (C) plus (D): Consolidated Domestic Liquidity:

    $               

 

1  The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.



--------------------------------------------------------------------------------

        

SCHEDULE II

to

Compliance Certificate

Consolidated Global Liquidity as of             , 20    (the “Calculation
Date”)1

 

(A) The Total Available Commitments under the 5-Year Revolving Credit Agreement
as of the Calculation Date   

PLUS

   (B) The Total Available Commitments under the 3-Year Revolving Credit
Agreement as of the Calculation Date   

PLUS

   (C) The total available commitments (after giving effect to any applicable
borrowing base limitations) under other effective committed credit facilities of
the Company or any of its Subsidiaries as of the Calculation Date   

PLUS

   (D) The total cash (other than restricted cash), cash equivalents, and
Marketable Securities of the Company and its Subsidiaries (other than
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC   

Sum of (A) plus (B) plus (C) plus (D): Consolidated Global Liquidity:

   $                

 

1  The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.



--------------------------------------------------------------------------------

       

ANNEX 1

to

Compliance Certificate

[Defaults/Events of Default that have occurred and are continuing]



--------------------------------------------------------------------------------

          

EXHIBIT M

to

Credit Agreement

FORM OF NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

   New York, New York $                            , 20    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], [JURISDICTION OF
INCORPORATION/FORMATION], [TYPE OF ORGANIZATION] (together with its successors
and permitted assigns, the “Applicable Borrower”), hereby unconditionally
promises to pay to              (the “Lender”) or its registered assigns, on the
Lender’s Termination Date specified in the Credit Agreement (as hereinafter
defined) at the Funding Office specified in such Credit Agreement, in the
currency of such Loans and in immediately available funds, the principal amount
of (a)                      (            ), or, if less, (b) the unpaid
principal amount of the Loans of the Lender outstanding under the Credit
Agreement. The Applicable Borrower further agrees to pay interest in like money
at such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.17 of the
Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Facility, Type, Currency and amount of
each Loan evidenced hereby, and the date and amount of each payment or
prepayment of principal with respect thereto, each conversion of all or a
portion thereof to another Type, each continuation of all or a portion thereof
as the same Type and, in the case of Eurocurrency Loans, the length of each
Interest Period with respect thereto. Subject to the provisions of
Section 10.6(b) of the Credit Agreement, each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Applicable Borrower in respect of the Loans.

This Note (a) is one of the Notes referred to in the Amended and Restated Five
Year Revolving Credit Agreement, dated as of October 17, 2014 (as amended,
restated, amended and restated, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Motors Company, a Delaware
corporation, General Motors Financial Company, Inc., a Texas corporation,
General Motors do Brasil Ltda., a Brazilian limited liability company, the
Subsidiary Borrowers from time to time party thereto, the Lender,



--------------------------------------------------------------------------------

the other lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Banco do Brasil S.A., as Brazilian Administrative Agent,
and the other agents party thereto, (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is guaranteed as
provided in the Loan Documents subject to the release and termination provisions
contained therein.

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms used herein have the meanings assigned to
such terms in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[NAME OF APPLICABLE BORROWER]. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

          

SCHEDULE A

to

Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Facility    Currency    Amount of
ABR Loans    Amount
Converted to
ABR Loans    Amount of Principal
of ABR Loans
Repaid    Amount of ABR
Loans Converted to
Eurocurrency Loans    Unpaid Principal
Balance
of ABR Loans    Made By                                                         
                                                                                
                                                                                
                                                                                
           



--------------------------------------------------------------------------------

          

SCHEDULE B

to

Note

LOANS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

   Facility    Currency    Interest
Period    Amount of
Eurocurrency
Loans    Amount Converted to
Eurocurrency Loans    Amount of Principal
of Eurocurrency
Loans
Repaid    Amount of
Eurocurrency
Loans Converted to
ABR Loans    Unpaid
Principal
Balance
of
Eurocurrency
Loans    Made By                                                               
                                                                                
                                                                                
                                                                                
                                            



--------------------------------------------------------------------------------

         

EXHIBIT N

to

Credit Agreement

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the lenders referred to below,

Investment Bank Loan Operations – North America

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE, 19713-2107, United States

Email: Emily.cousineau@jpmorgan.com

(302) 634-8612 (telephone)

Attn: Emily Cousineau

            , 20    

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the Amended and Restated Five
Year Revolving Credit Agreement dated as of October 17, 2014, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among [the Company/the Applicable Borrower]2,
General Motors Financial Company, Inc., a Texas corporation, General Motors do
Brasil Ltda., a Brazilian limited liability company, the Subsidiary Borrowers
from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Banco do Brasil S.A., as
Brazilian administrative agent, and the other agents named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Applicable Borrower and the
Company hereby give you notice pursuant to Section[s] [2.2] [and] [2.4,]3 of the
Credit Agreement that it requests an Extension of Credit under the Credit
Agreement, and in connection sets forth below the terms on which such Extension
of Credit is requested to be made:

 

1  Insert if the Company is not the Applicable Borrower.

2  If Bid Requested from the Company, it is the “Applicable Borrower”.

3  Section 2.2 describes the procedure for Domestic Commitments. Section 2.4
describes the procedure for Multicurrency Commitments.



--------------------------------------------------------------------------------

(A)    

Borrowing Date

(which is a Business Day)4

 

 

   (B)    

Facility

 

 

     (C)  

Currency

 

 

     (D)  

Aggregate Amount of Extension of Credit 5

 

 

     (E)  

Type of Extension of Credit 6

 

 

     (F)  

Interest Period and the last day thereof7

 

 

     (G)  

Funds are requested to be disbursed to the Borrower’s account with
                     (Account No.                    ).

 

 

  

[Remainder of page intentionally left blank]

 

4  Borrowing Request to be delivered to the Administrative Agent in the case of
any Domestic Loan prior to (a) 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
or (b) 1:00 P.M., New York City time, on the date of the proposed borrowing, in
the case of ABR Loans). Borrowing Request to be delivered to the Administrative
Agent (x) in the case of any Multicurrency Loan denominated in Dollars, written
(or telephonic notice promptly confirmed in writing) prior to (a) 1:00 P.M., New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans, or (b) 1:00 P.M., New York City time, on the
date of the proposed borrowing, in the case of ABR Loans and (y) in the case of
any Multicurrency Loan denominated in an Optional Currency, 1:00 P.M., London
time, three Business Days prior to the requested Borrowing Date.

5  Each borrowing under the Domestic Commitments shall be in an amount equal to
$25 million (or, if the Total Available Domestic Commitments at such time are
less than $25 million, such lesser amount) or a whole multiple of $5 million in
excess thereof. Each borrowing under the Multicurrency Commitments shall be in
an amount that is an integral multiple of $5 million of the relevant Currency
and no less than an amount which is equal to the Dollar Equivalent of $25
million (or, if the Total Available Multicurrency Commitments are less than $25
million at such time, such lesser amount).

6  Specify Eurodollar Borrowing or ABR Borrowing.

7  Which shall be subject to the definition of “Interest Period” and end on or
before the Termination Date applicable to such Facility for such Lender.



--------------------------------------------------------------------------------

The Applicable Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of the requested Extension of Credit,
the conditions to lending specified in Section[s] 5.1 [and 5.28] of the Credit
Agreement have been satisfied.

 

[INSERT NAME OF APPLICABLE BORROWER] By:  

 

  Name:   Title [GENERAL MOTORS COMPANY] By:  

 

  Name:   Title:

 

8  [Insert for Borrowing on the Closing Date.]